   Case 01-01139-AMC   Doc 33111-20   Filed 08/26/19   Page 1 of 92




                         EXHIBIT 18

Site Wide Human Health Risk Assessment (HHRA) for Asbestos
              (Excerpt) (November 20, 2015)
       Case 01-01139-AMC   Doc 33111-20   Filed 08/26/19   Page 2 of 92
                                                               -FINAL-


abov



                          Site-Wide
                     Human Health
                   Risk Assessment
          Libby Asbestos Superfund Site
                        Libby, Montana




                                                    November 2015
Case 01-01139-AMC    Doc 33111-20     Filed 08/26/19       Page 3 of 92



                           - FINAL-

       Site-Wide Human Health Risk Assessment
             Libby Asbestos Superfund Site
                    Libby, Montana



                       November 2015



                          Prepared for:




          U.S. Environmental Protection Agency, Region 8



                          Prepared by:




               CDM Federal Programs Corporation



                     Under a contract with:




           U.S. Army Corps of Engineers, Omaha District
                 Contract No. W9128F-11-D-0023
                      Task Order No.: 0007



                    With technical input from:
                            SRC, Inc.
                       Tetra Tech EM Inc.
Case 01-01139-AMC   Doc 33111-20   Filed 08/26/19   Page 4 of 92
                 Case 01-01139-AMC   Doc 33111-20        Filed 08/26/19      Page 5 of 92




EXECUTIVE SUMMARY
Introduction
Libby is a community in northwestern Montana that is located near a former vermiculite mine (Figure
ES-1). The vermiculite mine near Libby began limited operations in the 1920s and was operated on a
larger scale by the W.R. Grace Company (Grace) from approximately 1963 to 1990. Vermiculite from
the mine contains varying concentrations of amphibole asbestos, referred to as “Libby amphibole
asbestos” or LA. Epidemiological studies revealed that workers at the mine had an increased risk of
developing asbestos-related lung disease (McDonald et al. 1986a, 1986b, 2004; Amandus and Wheeler
1987; Amandus et al. 1987a,b; Whitehouse 2004; Sullivan 2007). Additionally, radiographic
abnormalities were observed in 17.8 percent (%) of the general population of Libby, including former
workers, family members of workers, and other residents of Libby and Troy, Montana (Peipins et al.
2003; Whitehouse et al. 2008; Antao et al. 2012; Larson et al. 2010, 2012a, 2012b).

In October 2002, the Libby Asbestos Superfund Site (Site) was listed on the U.S. Environmental
Protection Agency (EPA) National Priorities List (NPL). The Site includes homes and businesses that
may have become contaminated with LA as a result of the vermiculite mining and processing
conducted in and around Libby, as well as other areas that may have been affected by mining-related
releases of LA. In addition to vermiculite mining and processing activities, LA contamination also
occurred as a consequence of use of LA-contaminated vermiculite as building insulation in residential
and commercial buildings and as soil amendments (e.g., gardens and flowerbeds), use of LA-
contaminated building materials (e.g., mortar, chinking), and other uses.

The purpose of this document is to quantify potential human health risks from exposures to LA at the
Site under current and future conditions. This risk assessment differs from other “typical” Superfund
risk assessments in that extensive interior and exterior removal actions have been conducted at the
Site for more than 10 years, prior to the completion of the risk assessment, to allow for the timely
removal of LA contamination while awaiting the necessary exposure and toxicity data needed
complete a quantitative assessment of human health risk. Results of this risk assessment are intended
to help Site managers determine if past removal actions have been sufficient to mitigate risk, if
additional remedial actions are necessary to address risks, and if so, which exposure scenarios would
need to be addressed in future remedial actions.

Exposure Assessment
Conceptual Site Model
Historical mining, milling, and processing operations, use of vermiculite in building materials,
transport of mining-related materials, tailings, and waste, and runoff from the mine site are known to
have released LA to the environment. People may be exposed to LA by two exposure routes: inhalation
and ingestion. Of these two exposure routes, inhalation exposure of LA is considered to be of greatest
concern.

Asbestos fibers in source materials are typically not inherently hazardous, unless the asbestos is
released from the source material into air where it can be inhaled (EPA 2008a). Asbestos fibers may
become airborne in a number of ways. This may include natural forces, such as wind blowing over a
contaminated soil, or human activities that disturb contaminated sources, such as soil or indoor dust.
Figure ES-2 presents the conceptual site model (CSM) that depicts how LA in source media can be


                                                                                                    ES-1
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC               Doc 33111-20           Filed 08/26/19   Page 6 of 92
Executive Summary • Human Health Risk Assessment, Libby Superfund Site



transported in the environment to exposure media that humans may encounter at the Site. The two
main types of exposure media are indoor air and outdoor air. Table ES-1 summarizes the inhalation
exposure scenarios and populations that will be evaluated in the human health risk assessment
(HHRA).

Exposure Parameters
The risk assessment evaluates potential inhalation exposures for several exposure populations,
including residents, recreational visitors, teachers/students, and several types of workers (indoor
workers, local tradespeople, outdoor workers). Exposure estimates in the risk assessment do not seek
to evaluate exposures for specific individuals. Rather, risk estimates are calculated for representative
members of the exposure population, calculating risks based on both members of the population with
“typical” levels of exposure and members of the population with “high-end” exposures. These two
exposure estimates are referred to as central tendency exposure (CTE) and reasonable maximum
exposure (RME), respectively.

For each exposure scenario evaluated in the risk assessment, information on estimated exposure time
(ET, in hours per day), exposure frequency (EF, in days per year), and exposure duration (ED, in
years) is used to derive a lifetime time-weighting factor (TWF) as follows:

         TWF = (ET/24 ∙ EF/365 ∙ ED/70)

The value of the TWF ranges from zero to one, and describes the average fraction of a lifetime during
which the specific exposure scenario occurs.

Exposure Point Concentrations
Predicting the LA levels in air based on measured LA levels in source media is extremely difficult. For
this reason, EPA recommends an empiric approach for investigating asbestos-contaminated
Superfund sites, where concentrations of asbestos in air from source disturbances are measured
rather than predicted (EPA 2008a). This type of sampling is referred to as activity-based sampling
(ABS).

To date, more than two dozen different ABS investigations have been conducted at the Site to evaluate
potential exposures to LA from various disturbances of source media. These studies have included a
wide range of activities, including, but not limited to, dusting and vacuuming inside residences,
raking/mowing/digging in yard soil, riding all-terrain vehicles (ATVs), bicycling and driving on roads,
and various worker activities. In total, more than 3,100 ABS air samples have been collected at the Site
since 2001. In addition, more than 1,500 outdoor ambient air samples have been collected at the Site.

All ABS and ambient air samples have been analyzed by transmission electron microscopy (TEM).
During the analysis, detailed information for each observed asbestos structure (e.g., asbestos type,
structure type, length, width) is recorded. For the purposes of computing risk estimates, it is
necessary to use the results from the TEM analysis to estimate what would have been detected had the
sample been analyzed by phase contrast microscopy (PCM). This is because available toxicity
information is based on workplace studies that used PCM as the primary method for analysis. For
convenience, structures detected under TEM that meet the recording rules for PCM are referred to as
PCM-equivalent (PCME) structures. TEM analysis results for air samples are expressed as PCME LA
structures per cubic centimeter of air (s/cc).




ES-2
                                                                                         Libby_Site-wide HHRA_11-16-15.docx
                 Case 01-01139-AMC   Doc 33111-20          Filed 08/26/19         Page 7 of 92
                                          Executive Summary • Human Health Risk Assessment, Libby Superfund Site



In accordance with EPA asbestos risk assessment guidance (EPA 2008a), exposure point
concentrations (EPCs) for each exposure scenario are calculated as the sample mean, evaluating non-
detect samples at a concentration value of zero. In cases where air filters required the use of indirect
preparation techniques prior to TEM analysis, the reported PCME LA air concentration was adjusted
(decreased) by a factor of 2.5 to avoid potentially biasing calculated EPCs high due to the effect of
indirect preparation.

Toxicity Assessment
The adverse effects of asbestos exposure in humans have been the subject of a large number of studies
and publications. Exposure to asbestos may induce several types of both non-cancer and cancer
effects. A detailed summary of the cancer and non-cancer effects of asbestos is provided in the Agency
for Toxic Substances and Disease Registry (ATSDR) Toxicological Profile for Asbestos (ATSDR 2001)
and in EPA’s Airborne Asbestos Health Assessment Update (EPA 1986). A detailed summary of effects
related specifically to LA is provided in the Toxicological Review for Libby Amphibole Asbestos (EPA
2014c).

Cancer Effects
Many epidemiological studies have reported increased mortality from cancer in workers exposed to
asbestos, especially from lung cancer and mesothelioma (tumor of the thin membrane that covers and
protects the internal organs of the body). In addition, a number of studies suggest asbestos exposure
may increase risk of cancer of the larynx (commonly called the voice box) and ovarian cancer (IARC,
2012). Based on these findings, and supported by extensive data from animal studies, EPA has
classified asbestos as a known human carcinogen.

Cancer risk from inhalation exposure is determined based on an inhalation unit risk (IUR) value,
which is defined as the excess lifetime cancer risk estimated to result from continuous exposure to
one asbestos fiber per cubic centimeter of air (1 f/cc). The LA-specific IUR, referred to as IURLA, is
derived from a group of workers employed at the vermiculite mining and milling operation in and
around Libby, referred to as the “Libby worker cohort”. The IURLA is 0.17 (PCM f/cc)-1 (EPA 2014c).

Non-Cancer Effects
Non-cancer effects from asbestos exposure include asbestosis (formation of scar tissue in the lung
parenchyma) and several types of abnormalities in the pleura (the membrane surrounding the lungs),
such as pleural effusions (excess fluid accumulation in the pleural space), pleural plaques (collagen
deposits and calcification), and pleural thickening.

Non-cancer hazard from inhalation exposure is determined based on a reference concentration (RfC)
value. The RfC is an estimate (with uncertainty spanning perhaps an order of magnitude) of a
continuous inhalation exposure that is likely to be without an appreciable risk of deleterious effects in
humans (including sensitive subgroups) during a lifetime (EPA 2009e). The LA-specific RfC, referred
to as RfCLA, is derived from a group of workers employed at the O.M. Scott Plant in Marysville, Ohio.
This plant utilized vermiculite that originated from the mine in Libby from 1959 to 1980 in their lawn
care products. Localized pleural thickening was selected as the critical effect endpoint for the
derivation of the RfCLA. The RfCLA is 0.00009 PCM f/cc (EPA 2014c).




                                                                                                           ES-3
Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC                    Doc 33111-20             Filed 08/26/19            Page 8 of 92
Executive Summary • Human Health Risk Assessment, Libby Superfund Site



Risk Characterization
Basic Equations
The basic equation used to estimate excess lifetime cancer risk from inhalation of LA is:

            Risk = EPC ∙ TWF ∙ IURLA

where:

            Risk = Lifetime excess risk of developing cancer (lung cancer or mesothelioma) as a
            consequence of LA exposure.

            EPC = Exposure point concentration of LA in air (PCME LA s/cc). The EPC is an estimate of
            the long-term average concentration of LA in inhaled air for the specific activity being
            assessed.

            TWF = Time-weighting factor for the specific activity being assessed.

            IURLA = LA-specific inhalation unit risk (0.17 PCM s/cc)-1

The basic equation used for characterizing non-cancer hazards from inhalation exposures to LA is as
follows:

            HQ = EPC ∙ TWF / RfCLA

where:

            HQ =      Hazard quotient for non-cancer effects from LA exposure

            EPC = Exposure point concentration of LA in air (PCME LA s/cc)

            TWF = Time-weighting factor

            RfCLA = LA-specific reference concentration (0.00009 PCM s/cc)

Risk Interpretation
In general, EPA considers cumulative excess cancer risks 1 that are less than 1E-06 to be negligible, and
risks greater than 1E-04 to be sufficiently large that some form of remedial action is desirable. Excess
cancer risks that range between 1E-04 and 1E-06 are generally considered to be acceptable, although
this is evaluated on a case-by-case basis, and EPA may determine that risks lower than 1E-04 are not
sufficiently protective and warrant remedial action.

For non-cancer, if the cumulative HQ (referred to as the hazard index [HI]) is less than or equal to 1,
then remedial action is generally not warranted. If the HI exceeds 1, there is some possibility that non-
cancer effects may occur, although an HI greater than 1 does not indicate an effect will definitely
occur. However, the larger the HI value, the more likely it is that an adverse effect may occur.



1   Note that excess cancer risk can be expressed in several formats. A cancer risk expressed in a scientific notation format as
    1E-06 is equivalent to 1 in 1,000,000 (one in a million) or 1x10-6. Similarly, a cancer risk of 1E-04 is equivalent to 1 in 10,000
    (one in ten thousand) or 1x10-4.



ES-4
                                                                                                                Libby_Site-wide HHRA_11-16-15.docx
                 Case 01-01139-AMC        Doc 33111-20          Filed 08/26/19         Page 9 of 92
                                               Executive Summary • Human Health Risk Assessment, Libby Superfund Site



Scenario-Specific Risk Characterization
Risks from Exposures to Ambient Air
In the past (circa 1970s), ambient air concentrations as high as 1.5 PCM f/cc were measured in
downtown Libby when the mine was in operation. Beginning in 2006, there have been several long-
term outdoor ambient air monitoring studies conducted in Libby, Troy, and at the mine site. These
data show that average ambient air concentrations in the Libby community and in Troy are less than
0.00001 PCME LA s/cc under current conditions. Current ambient air concentrations at the Site are
greatly improved relative to historical conditions and are consistent with asbestos levels that have
been measured in ambient air in Eureka and Helena, Montana, as well as across the country (SRC, Inc.
2013a).

Data from the recent ambient air monitoring studies at the Site were used to calculate EPCs for use in
evaluating potential exposures to LA in ambient air. All individuals at the Site have the potential to be
exposed to LA in ambient air. However, for simplicity, risk estimates from exposures to ambient air
were calculated for each exposure area based on the maximally-exposed receptor (e.g., residential
exposure scenario in Libby). RME cancer risks are less than or equal to 1E-06 and non-cancer HQs are
less than 0.1 for all Site exposure locations; CTE cancer risks and non-cancer HQs are even lower.
These results indicate that exposures to LA in ambient air are not likely to be of concern to individuals
at the Site and are not likely to contribute significantly to cumulative risks.

Risks from Exposures During Soil/Duff Disturbances
Overview
Potential exposures to LA during disturbances of soil/duff can occur for a wide range of receptor types
and exposure scenarios. More than 80 different types of exposures during soil/duff disturbances were
evaluated, encompassing multiple disturbance activities, exposure populations, exposure locations,
and LA concentrations. In reviewing the risk estimates for exposures during soil/duff disturbance
activities, there are a number of general conclusions that can be drawn:

           Estimated cancer risks and non-cancer HQs span more than four orders of magnitude
            depending upon the exposure scenario.

           For a given exposure scenario, non-cancer HQs can exceed 1 even when cancer risks are less
            than 1E-04, which indicates that non-cancer exposure is a more sensitive metric of potential
            concern. (For LA, a non-cancer HQ of 1 is approximately equivalent to a cancer risk of 1E-05.)

           There were only a few soil/duff disturbance exposure scenarios where risks from the exposure
            scenario alone had the potential to be above a level of concern based on RME, including
            residential and outdoor worker exposures during disturbances of yard soils with detected LA at
            properties in Libby and Troy, outdoor worker exposures during disturbances of subsurface
            soils with LA contamination at properties in Libby and Troy, and rockhound exposures in the
            disturbed area of the mine.

           Quantitative risks were not calculated for potential exposures to workers exposed to residual
            LA in subsurface soils in the former Screening Plant and Export Plant areas; however, these
            exposure scenarios could result in potentially unacceptable exposures and risks because LA
            concentrations greater than 1% are present in subsurface soil beneath the cover fill in some
            areas.



                                                                                                                ES-5
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC               Doc 33111-20           Filed 08/26/19   Page 10 of 92
Executive Summary • Human Health Risk Assessment, Libby Superfund Site



      Exposure to LA in outdoor air during yard soil disturbances has the potential to be an important
       exposure scenario. Even when only trace levels of LA are present in the soil, this exposure
       scenario, when considered alone, could yield non-cancer HQs greater than 1, depending upon
       the spatial extent of the LA in soil and the frequency and intensity that these soils are disturbed.

Extrapolation to Properties without ABS
As noted above, exposure to LA in outdoor air during yard soil disturbances has the potential to be an
important exposure scenario. There are more than 5,000 residential/commercial properties in Libby
and Troy. Because it is not feasible to evaluate risks by conducting outdoor ABS at every property, it is
necessary to use the measured ABS data from the properties where ABS has been performed to draw
risk conclusions about properties where ABS has not been performed. This is accomplished by
assuming that properties without ABS data, but having the same LA soil level and similar disturbance
activities, will have similar outdoor air concentrations as properties with ABS data.

Table ES-2 presents estimated RME cancer risks and non-cancer HQs from exposures to LA during
soil disturbances for a range of LA soil levels at residential properties in Libby and Troy. In
interpreting these risk estimates, it is important to understand that these calculations are intended to
represent a given LA soil concentration. However, a specified exposure area for a property may have
varying LA soil concentrations with differing spatial extents. The evaluation of risk at a property is
based on the average exposure across the entire exposure area. Thus, for exposure areas that
encompass varying soil concentrations, it is necessary to derive a spatially-weighted average risk
estimate for the entire exposure area. Figure ES-3 presents a simplified example of this approach.

Background LA Concentrations in Soil
EPA has conducted several investigations at the Site to characterize LA in soil from areas that are
thought to be representative of “background” conditions, meaning that the soils are not expected to be
affected by anthropogenic releases from vermiculite mining and processing activities. LA structures
have been consistently detected in background soils within the Kootenai Valley. However, potential
exposures and risks from LA in background soil are likely to be low.

Risks from Exposures to Indoor Air
There are a wide range of different activities that could occur inside buildings (residences, businesses,
schools, etc.) at the Site that could result in exposures to LA. There have been several indoor ABS
investigations to evaluate LA concentrations in air during various indoor disturbance scenarios,
including indoor exposures inside residences, schools, and commercial and industrial buildings in
Libby and Troy. In general, ABS air samples were collected under two representative conditions –
active and passive behaviors. Active behaviors include indoor activities in which a person is moving
about the building and potentially disturbing indoor sources; such activities have included walking
from room to room, sitting down on upholstered chairs, sweeping, and vacuuming. Passive behaviors
are minimally energetic actions, such as sitting and reading a book, watching television, and working
at a desk, that will have low tendency to disturb any indoor source materials. In addition, air samples
were also collected to evaluate potential exposures to local tradespeople (e.g., carpenter, electrician,
plumber) from high intensity disturbances of vermiculite insulation (VI) or other asbestos-containing
building materials.

With the exception of indoor exposures at properties under “pre-removal” conditions and during
tradesperson activities (discussed below), estimated RME cancer risks were less than 1E-04 and non-
cancer HQs were less than 1 for all indoor exposure scenarios.


ES-6
                                                                                         Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20          Filed 08/26/19         Page 11 of 92
                                           Executive Summary • Human Health Risk Assessment, Libby Superfund Site



Estimated RME non-cancer HQs were greater than 1 for both residential exposures and indoor worker
exposures to LA inside “pre-removal” properties (these are properties where an interior removal has
been deemed necessary, but a removal had not been completed at the time of the ABS). Activities
associated with active disturbance behaviors contributed most to total exposures. Non-cancer HQs
were less than 1 for properties where an interior removal has been completed (“post-removal”) and
for properties where an interior removal was deemed not to be necessary (“no removal required”).
These results demonstrate that interior investigations and removals have been effective at identifying
and mitigating sources of LA inside properties.

Exposures of local tradespeople to LA while working inside buildings have the potential to result in
RME cancer risks greater than or equal to 1E-04 and non-cancer HQs greater than 1 for all the
activities investigated, which included active disturbances of VI (e.g., wall demolition, attic detailing,
cleaning living space areas with visible VI). These results indicate that local tradesperson exposures
have the potential to be significant and result in risks above a level of concern if appropriate personal
protective measures are not employed to mitigate exposures during active disturbances of indoor
source materials. There is the potential for tradesperson exposures to occur, even for properties that
have had an interior removal or where no interior removal has been deemed necessary, if source
materials have been left in place (e.g., VI contained within walls).

Risks from Exposures during Disturbances of Wood-Related Materials
Extensive data have been collected in the forested area near the mine site (CDM Smith 2015a) and in
the forested area near the current Site NPL boundary (CDM Smith 2013g). These data show that LA
structures are present on the outer bark surface of trees at the Site. If LA-containing trees or wood-
related materials (e.g., woodchips, mulch) are disturbed, people may be exposed to LA that is released
to air from the wood. If LA-containing trees are used as a source of firewood (e.g., in a residential
woodstove), studies have shown that LA fibers can become concentrated in the resulting ash (Ward et
al. 2009; EPA 2012c), which itself can become a source of potential LA exposure.

A number of ABS studies have been performed at the Site to provide measured data on LA
concentrations in air during a variety of disturbances of wood-related materials, including ABS studies
during residential wood harvesting activities, commercial logging activities, wood chipping activities,
forest maintenance activities, woodchip/mulch disturbance activities, and woodstove ash disturbance
activities. With the exception of activities related to commercial logging and the removal of ash from a
woodstove (discussed below), estimated RME cancer risks were less than 1E-04 and non-cancer HQs
were less than 1 for all wood-related exposure scenarios.

When commercial logging activities were conducted in an area located near the mine with higher
concentrations of LA in tree bark and duff, estimated RME cancer risks for all commercial logging
activities were less than 1E-04, but non-cancer HQs were greater than or equal to 1 during timber
skidding and site restoration activities. However, when commercial logging activities were conducted
in an area further from the mine, where concentrations of LA in tree bark and duff were lower,
estimated RME cancer risks were less than 1E-04 and non-cancer HQs were less than 1 for all
commercial logging activities.

Estimated RME non-cancer HQs for activities associated with the removal of ash from a woodstove
differed depending on the source of the firewood that was burned. The estimated HQ was greater than
1 when firewood was collected from a location near the mine (where tree bark LA levels are highest),
but HQs were less than 1 when firewood was collected from a location intermediate or far from the



                                                                                                            ES-7
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC               Doc 33111-20           Filed 08/26/19   Page 12 of 92
Executive Summary • Human Health Risk Assessment, Libby Superfund Site



mine. RME cancer risks from exposure to LA in woodstove ash were less than 1E-04 regardless of the
wood source. These risk estimates demonstrate that exposures to LA in woodstove ash may be an
important contributor to cumulative exposures, if the ash is derived from a wood source in close
proximity to the mine.

Risks from Exposures during Fire-Related Activities
ABS studies have been performed at the Site to provide measured data on LA concentrations in air
during fire-related activities to provide information on potential exposures to fire fighters during an
understory burn and to forest workers during a slash pile burn. Estimated RME cancer risks were less
than 1E-04, but non-cancer HQs were greater than or equal to 1 for several fire-related exposure
scenarios. The RME non-cancer HQs were greater than 1 during slash pile building activities and were
greater than or equal to 1 during mop-up activities for the understory burn (when mop-up activities
were conducted by hand) for both “wet” and “dry” mop-up scenarios. These risk estimates
demonstrate that fire-related exposures have the potential to be significant near the mine if
appropriate personal protective measures are not employed to mitigate exposures.

Cumulative Risk Characterization
Basic Approach
The calculation of cumulative risks is complicated by the fact that the exposure pattern of each
individual at the Site may be unique. However, EPA does not typically perform risk calculations for
specific individuals, but rather for generic classes of receptor populations with common exposure
patterns. Thus, the goal of the cumulative risk assessment is to illustrate how risk depends on
different types of disturbance activities, LA levels in the source media, and exposure locations.

Cumulative risk from asbestos is expressed as the sum of all the cancer risks or non-cancer HQs from
various types of asbestos exposure scenarios. Exposure-specific TWF values for use in the cumulative
assessment were selected by specifying the fraction of the lifetime spent engaging in each exposure
scenario, taking care to ensure that the cumulative TWF is equal to 1.0. This approach is illustrated in
Figure ES-4.

Cumulative Risk Examples
There are essentially an infinite number of possible exposure scenario combinations that could be
evaluated in the cumulative risk assessment for the Site. The choice of which combinations to evaluate
is a matter of judgment. For the purposes of this risk assessment, several alternate cumulative
exposure scenario combinations were evaluated, representing a wide range of potential cumulative
risks. These examples help to identify which exposure scenarios that tend to have the largest
contribution to cumulative risk.

Figure ES-5 presents a graphical illustration of the cumulative assessment for one example receptor
scenario. In this figure, the upper panel illustrates the fraction of time that each exposure scenario
contributes to the total lifetime (i.e., a 70-year lifetime). The lower panel illustrates the contribution of
each exposure scenario to the cumulative HI. The table below the figures provides a tabular
presentation of the information shown in the two figures. (Note: This figure only presents cumulative
HIs as the non-cancer endpoint appears to be the more sensitive metric of potential risk.)




ES-8
                                                                                           Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC          Doc 33111-20          Filed 08/26/19         Page 13 of 92
                                                Executive Summary • Human Health Risk Assessment, Libby Superfund Site



In reviewing the cumulative exposure scenarios, several general observations can be made:

           Cumulative HI estimates were less than 1 when exposures occurred at properties and locations
            with lower levels of LA. However, cumulative HI estimates were greater than 1 when exposures
            occurred at properties and locations with higher levels of LA.

           Exposure scenarios that contributed the most time to the total lifetime exposure do not
            necessarily contribute most to the cumulative HI. In some cases, exposure scenarios that
            contribute little to the total lifetime exposure time can contribute significantly to the cumulative
            HI. For example, in Figure ES-5, exposures to LA in outdoor air during disturbances of yard soil
            (exposure scenario “D”) contributes about 3% to the total lifetime exposure time, but about
            14% to the cumulative HI.

           When cumulative exposure includes exposure scenarios that actively disturb LA-contaminated
            source materials (e.g., hiking along lower Rainy Creek near the mine, riding ATVs in the
            disturbed areas of the mine, disturbing yard soils with detected LA, performing timber skidding
            operations near the mine site, or disturbing VI during tradesperson activities), these pathways
            are important risk drivers for cumulative HI estimates.

           It is possible to reduce cumulative exposures and risks, without altering activity behavior
            patterns, by lowering LA levels in source media where disturbance activities are performed
            (e.g., removing yard soil with LA) (see Figure ES-6) and/or by changing the locations where the
            activities are performed (e.g., collecting firewood or performing logging in areas further from
            the mine site) (see Figure ES-7).

           As illustrated in Figure ES-8, it is not necessary to address every single exposure scenario to
            significantly lower cumulative risk. Addressing exposures for a small subset of the potential
            exposure scenarios, focusing on risk drivers, will have the greatest impact in lowering
            cumulative exposures and risks.

           It is possible for individual exposure scenario HQs to be less than 1, but the cumulative HI
            across all exposure scenarios to be greater than 1. Thus, risk managers should consider both
            cumulative risks and individual exposure scenario risks to identify potential risk drivers to
            guide decisions on future remedial levels and/or institutional controls.

Uncertainty Assessment
As with all HHRAs, uncertainties exist due to limitations in the exposure and toxicity assessments and
our ability to accurately determine cumulative exposure and risk from multiple sources over a
lifetime. This risk assessment has used the best available science to evaluate potential human health
exposures and risks from LA at the Site; however, there are number of sources of uncertainty that
affect the risk estimates that must be considered when making risk management decisions. The most
important of these uncertainties are listed below.

           Uncertainty in true long-term average LA concentrations in air

           Uncertainty in the EPC due to non-detects

           Uncertainty due to air filter preparation methods

           Uncertainty due to analytical methods


                                                                                                                 ES-9
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC               Doc 33111-20           Filed 08/26/19   Page 14 of 92
Executive Summary • Human Health Risk Assessment, Libby Superfund Site



       Uncertainty due to field collection methods

       Uncertainty in human exposure patterns

       Uncertainty in toxicity values used in risk characterization

       Uncertainty in the cumulative risk estimates

Because of these uncertainties, the cancer risks and non-cancer HQs for individual exposure scenarios
are uncertain, and consequently all estimates of cumulative cancer risks and non-cancer HI values
presented in this HHRA are also uncertain, and should be considered to be approximate. Actual risks
may be either higher or lower than estimated.




ES-10
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
   Case 01-01139-AMC   Doc 33111-20   Filed 08/26/19   Page 15 of 92




EXECUTIVE SUMMARY TABLES AND FIGURES
                                                                                                                                                                                  Case 01-01139-AMC                                                                                          Doc 33111-20                                                      Filed 08/26/19                                                                Page 16 of 92



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C




                                                                                                                                                                                                                                                                                                                                                                                                                       River
                                                                                                                                                                                                                                                                                                                                               E .Fo                                                                                                                                                                                                                                                       A                         N A                          D A
                                                                                                                                                                                                                                                                                                                                         t F ork Yaakrk Ya a
                                                                                                                                                                                                                                                                                                                                  Ea




                                                                                                                                                                                                                    Moyie River
                                                                                                                                                                                                                                                                                                                                     s                                                                                                    Moran




                                                                                                                                                                                                                                                                                                                                                                                                                           ai
                                                                                                                                                                                                                                                                                                                                                      R iverk R iv




                                                                                                                                                                                                                             R i v e r




                                                                                                                                                                                                                                                                                                                                                                                                                   Koo ten
                                                                                                                                                                                                                                                                                                                                                                         er                                                               Lake

                                                                                                                                                                                                                                                                                                                                                                                                                                 Tobac
                                                                                                                                                                                                                                                                                                                                                                                                                                 oR   c
                                                                                                                                                                                                                                                                                                                                                                                                                         !         iv
                                                                                                                                                                                                                                                                                                                                                                                                                        Rexford er
                                                                                                                                                                                                                                                                                                                                                                                                                                      ! Glen Lake
                                                                                                                                                                                                                                                                                        Ri v e r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N. F o r k
                                                                                                                                                                                                                                                                                                                                                                                                                          Othorn Eureka




                                                                                                                                                                                                                                   e
                                                                                                                                                                                                                                                                              Yaak
                                                                                                                                                                                                                                                                                                                                                                                                                                 Lake




                                                                                                                                                                                                                                  y i




                                                                                                                                                                                                                                                                                                                   S .Fo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Flat
                                                                                                                                                                                                                                                                                                                                                                                                                                          Alkali




                                                                                                                                                                                                                                                                                                                    rk Yaa
                                                                                                                                                                                                                            o




                                                                                                                                                                                                                                                                   Y a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 h ea
                                                                                                                                                                                                                                                                                                                                                                                                                                          Lake




                                                                                                                                                                                                                        M
                                                                                                                                                                        Koo tena                                                                                                                                                                                                                                                             Frank




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      dR
                                                                                                                                                                                                                                                                                                       Vinal




                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                                                                       k Ri ver
                                                                                                                                                                                     i River                                                                                                                                                                                                                                                 Lake




                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                       Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        iv e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Murphy




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                              R i ve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Lake

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Loon                                             Dickey
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Lake                                              Lake




                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                 Arbo
                                                                                                                                                                                                                                                                                                                                                                       Lake
                                                                                                                                                                                                                                                                                 Pond                  Loon                                                          Koocanusa                                                                                                                                                       £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     93                                   F         L       A T H E A D
                                                                                                                                                                                                                                                     £
                                                                                                                                                                                                                                                     ¤
                                                                                                                                                                                                                                                     2                                                 Lake                                                                                                                                                                                                                                                                         C       O U N T Y




                                                                                                                                                                                                                                                                                                                                                                                                er
                                                                                                                                                                                                                                                                                                                                                                                                         v




                                                                                                                                                                                                                                                                                                                                                                                                         a i Ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Upper
                                                                                                                                                                                                                                                                                                          L        I    N C O L N                                                                                                                                                                                                    Stillwater




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S t
                                                                                                                             I      D A                     H     O                                                                                                                                            C       O U N T Y                                                                                                                                                                                                        Lake




                                                                                                                                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                                                                                                                                    te                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                                                                o                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l




                                                                                                                                                                                                                                                                                                                                                                                           Ko




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                                                         Troy !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                   Savage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e
                                                                                                                                                                                                                                                                                    Lake                                                                                                                                                                                                                                                                                                     Whitefish




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i v
                                                                                                                                                                                                                                                                                                               Libby !                                                                                                                                                                                                                                                                                Whitefish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Columbia
Author: HUSEKE CDMSmith




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     hi
                                                                                                                                                                                                                                         Spruce                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                          Lake                                                                                                                                                                                                                                                                                                                                                                                                               Falls




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ef
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Sti




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i ve
                                                                                                                                                                                                                                                 Spar Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           llw




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F l a t h ea d t e f i s h R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    h
                                                                                                                                                                                                                                                                             Bull




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a te
                                                                                                                                                                                                                                                                                                                                                                              Fi s h e r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R iv
                                                                                                                                                                                                                                                                             Lake




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ri v e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ive r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Wh
                                                                                                                                                                                                                                                                                                                                                                                 Ri ver
Date Saved: 5/22/2014




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ashley
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Lake
                                                                                                                                                                                                                                                                 Bull Rive




                                                                                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                                                                                                                                                             Pl                                                                                                                                 Kalispell !




                                                                                                                                                                                                                                                                                                                                                                         e
                                                                                                                                                                                                                                                                                                                                                                         v                                                                        ea
                                                                                                                                                                                                                                                                                                                                                                                                                                                       sa                                                                            Little
                                                                                                                                                                                                                                                                     r




                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                            nt




                                                                                                                                                                                                                                                                                                                                                                                                                          er
Document Path: R:\Sitewide FS\GIS_2014\MXD\Section1Figures\Figure1-1_SiteLocationMap_20131018.mxd




                                                                                                                                                                                                                                                                                                                                                                     R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Va




                                                                                                                                                                                                                                                                                                                                                                                                                       iv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ll                                                             Bitterroot




                                                                                                                                                                                                                                                                                                                                                                                                                    R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ey



                                                                                                                                                                                                                                                                                                                                                       F i s h e r




                                                                                                                                                                                                                                                                                                                                                                                                                  er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Fi                                                      Lake




                                                                                                                                                                                                                                                                                                                                                                                                              sh
                                                                                                                                                                           N. F                                                                                                                                                                                                                                                                                                    sh
                                                                                                                                                                                  or                                                                                                                                                                                                                                                                                                    er




                                                                                                                                                                                                                                                                                                                                                                                                             Fi
                                                                                                                                                                                    kC                                                                                                                                                                                                             ll    ey                                                                                  Ri
                                                                                                                                                                                         oe                                              S       A       N       D           E         R           S                                                                                            Va                                                                                                ve
                                                                                                                                                                                              ur                                                                                                                                                                                 ea
                                                                                                                                                                                                                                                                                                                                                                                   sa n t                                                                                                            r                                  £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                          Thompson




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i v er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ve
                                                                                                                                                                                                   d'A                                       C       O       U       N            T          Y
                                                                                                                                                                                                                                                                                                                                                                         Pl
                                                                                                                                                                              No r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t Ri
                                                                                                                                                                                                         le                                                                                                                                                                                 Lakes
                                                                                                                                                                                   th                         n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ot R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Swa S wa n R i
                                                                                                                                                                                        Fo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rr o o
                                                                                                                                                                                                                                                                                       ¬
                                                                                                                                                                                                                                                                                       «
                                                                                                                                                                                                              e




                                                                                                                                                                                             rk




                                                                                                                                                                                                                                                                                                                                                                                                                                    Th o m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Flathead
                                                                                                                                                                                                                  Ri d'A




                                                                                                                                                                                                   Co eur                                                                              200




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           n River
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t e r ro
                                                                                                                                                                                                                    ve




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Little Bitte
                                                                                                                                                                                                                       r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Lake
                                                                                                                                                                                                           le




                                                                                                                                                                                                                                                                                                                                                                                                                                        p s on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              it
                                                                                                                                                                                                      ne R




                                                                                                                                                                                                                                                                                       Noxon




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L i t t le B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ve




                                                                                                                                                                                                                                                                                                                                                                                                                                          Rive
                                                                                                                                                                                                   i ver




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                       Rapids




                                                                                                                                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                                                                                                                            Th
                                                                                                         TROY
                                                                                                                       CANADA
                                                                                                                                                            !   City                                                    Libby Asbestos Superfund Site                                                                                                                                                                                                                                                                                                                                                                                                         Figure ^-1
                                                                                                                                          NO RT H DAKO TA




                                                                                                               LIBBY                                            Railroad                                                                                                                                                                                                                                                                                                                                                                                                Site Location Map
                                                                                                                  MONTANA                                       Highway                                                                                                                                                                                                                                                                                                                                                                          Libby Asbestos Superfund Site | Libby, MT

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ´
                                                                                                                                                                River                              Background Terrain Sources: Esri, USGS, NOAA                                                                                                                                                                                                                                                                                                                   0             4                8                                                           16
                                                                                                                                         DA K OT A
                                                                                                                                          SO U T H




                                                                                                                                                                                                   Road and Railroad Source: US Census Tiger/Line
                                                                                                                                                                Waterbody                          Waterways and Waterbodies Source: National Hydrography Dataset - USGS
                                                                                                    ID A H O               W YO M IN G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Miles
                                                 Case 01-01139-AMC                                               Doc 33111-20                                          Filed 08/26/19                     Page 17 of 92




                                                                                                                                                                                                                            Indoor Dust                                        Source media

                                                                                                                                                                  Releases to indoor
                   Use of vermiculite in building materials                                      Vermiculite                                                         air during VI




                                                                                                                                                                                                                                   resuspension
                                                                                                                                                                                                                                                                              Exposure media




                                                                                                                                                                                                                                    disturbance
                                                                                                                                                                                                                                    Deposition/

                                                                                                                                                                                                                                    during dust
                                                                                               insulation (VI)                                                       disturbance




                                                                                                                                                                                                                                      activities
                                                                                                                                                                       activities




                                                                                                                  Track-in (pets, shoes, clothing)
                                                                                                                                                           Indoor air, during        Deposition                          Indoor air, during
                                                                                                                                                             VI disturbance
                                                                                                                                                                                                                         dust disturbance
                                                                                                                                                                activities
                                                                                                                                                                                                                             activities


                                                                                                                                                                                Mixing of passive/disturbed indoor air



                                                                                                                                                                                                                                                                                             Indoor air, during
                      Aerial emissions                                                                                                                                                                                                                                                        ash disturbance
                                                                                                                                                                                                                                                       Mixing of passive/
                    (current & historical)                                                                                                            Mixing of outdoor/indoor air                                                                                                               activities
                                                     Outdoor air,                                                                                                                                                        Indoor air, passive          disturbed indoor air
                                                   ambient conditions                                                                                                                                                        conditions
                                                                                                                                                                                                                                                                Releases to indoor air during
 Mine site &                                                                                                                                                                                                                                                    woodstove ash disturbance
past mining,                                                                                                                                                                                                                                                    activities
  milling,                                                                                                                                                                                                                                     Woodstove ash
                                                                                                                                                                                  Burning of bark (firewood) in woodstove
                                                      during disturbance activities




processing
                                                       Deposition/resuspension




 operations                                                                                                                                                                                                                                                                                 Outdoor air, during
                                                                                                                                                          Tree bark                                                                                             Releases to outdoor air
                                                                                                                                                                                                                                                   Ash                                       ash disturbance
                                                                                                                                                                                  Burning of bark during wildfires or other                                     during ash disturbance          activities
                                                                                                                                                                                  burning activities (prescribed burns)                                         activities

                                                                                                                                                                                                                                              Woodchips/mulch
                                                                                                                                                                                   Use of bark as landscaping material                                                   Releases to outdoor air
                                                                                                                                                                                                                                                                         during woodchip/mulch
                                                                                                                                                                                                                                                                         disturbance activities
                                                                                                                                                                                                                                                   Outdoor air, during
                                                                                                                                                                                                                                                    bark disturbance
                                                                                                                                                                                              Releases to outdoor air during bark                       activities                          Outdoor air, during
               Transport of solid waste, raw materials
                                                                                                                                                                                                    disturbance activities                                                                   woodchip/mulch
                                                                                                                                                           Soil/Duff
                                                                                                                                                                                                                                                                                               disturbance
                                                                                                                                                                                                                                                                                                 activities
                                                                                                                                                                                                                                                   Outdoor air, during
                                                                                                                                                     conditions
                                                                                                                                                     under dry




                                                                                                                                                                                                                                                        soil/duff
                                                                                                                                                     exposure
                                                                                                                                                       Bank




                                                                                                                                                                                            Releases to outdoor air during soil/duff                  disturbance
                                                                                                                                                                                                    disturbance activities                              activities



                Surface water runoff                                                              Deposition to sediment                                                                  Figure ES-2. Conceptual Site Model for Human Inhalation Exposures
                                                                               Surface Water                                                              Sediment
                                                                                                                                                                                                          Libby Asbestos Superfund Site
                   Case 01-01139-AMC              Doc 33111-20           Filed 08/26/19   Page 18 of 92

                                              FIGURE ES‐3
                          Example of Exposure Area Spatial‐Weighting Approach


Panel A: Exposure Area Soil Concentrations


                     Soil Sample #1:
                       Non‐detect




           Soil Sample #2:      Soil Sample #3:
            Trace (<0.2%)              1%




Panel B: Estimated HQs* for Each Subarea


                      Non‐detect
              Soil Concentration HQ = 0.1




           Trace (<0.2%)             1%
                Soil                Soil
           Concentration        Concentration
              HQ = 2               HQ = 7



Panel C: Estimated Average HQ for the Entire Exposure Area




                  Exposure Area HQ =
                      (0.1 ∙ 0.5) +
                      (2 ∙ 0.25) +
                       (7 ∙ 0.25)
                           =2




*Based on Libby Yard Soil Disturbance Residential HQs (see Table ES‐2)
HQ = hazard quotient
         Case 01-01139-AMC             Doc 33111-20        Filed 08/26/19          Page 19 of 92


         FIGURE ES-4. ILLUSTRATION OF CUMULATIVE ASSESSMENT TWF APPROACH




      E, Outdoor air at an
      OU4 property during
                                                                                     B, Outdoor air while
        yard work, 0.05
                                  F, Indoor air at the                                 fishing along the
                                        Central           A, Outdoor air under       Kootenai River, 0.01
                                      Maintenance         ambient conditions,
                                   Building in OU5,               0.2
                                         0.14




                                                                   C, Indoor air at an
                                                                  OU4 property under
                                                                   active conditions,
                                                                          0.15

                                    D, Indoor air at an
                                   OU4 property under
                                   passive conditions,
                                           0.45




                               Exposure Scenario                                         TWF      % of total
  A           Outdoor air under ambient conditions                                       0.20        20%
  B           Outdoor air while fishing along the Kootenai River                         0.03        3%
  C           Indoor air at an OU4 property under active conditions                      0.15        15%
  D           Indoor air at an OU4 property under passive conditions                     0.48        48%
  E           Outdoor air at an OU4 property during yard work                            0.03        3%
  F           Indoor air at the Central Maintenance Building in OU5                      0.11        11%
                                                                  cumulative:            1.00

Notes:
% ‐ percent
OU ‐ Operable Unit
TWF ‐ time‐weighting factor
Case 01-01139-AMC                                         Doc 33111-20                        Filed 08/26/19                        Page 20 of 92
                                      FIGURE ES-5. CUMULATIVE ASSESSMENT FOR RECEPTOR EXAMPLE 1

             Panel A: Exposure Scenario Contribution to Cumulative TWF



                                                                                                          A, 0.152

                                                                    R, 0.25
                                      Q, 0.004
                                     P, 0.003
                                    O, 0.004
                                    N, 0.0004
                                    M, 0.003
                                    L, 0.002
                                     K, 0.020
                                                                                                                       B, 0.300
                                     J, 0.014
                                      I, 0.004
                                      H, 0.0002
                                      G, 0.001       F, 0.030
                                                    E, 0.030
                                                                                 C, 0.150
                                                                 D, 0.034


             Panel B: Exposure Scenario Contribution to Cumulative HI
                                     1
                                                                                                                                           R
                                              Labels for pathways
                                    0.9       contributing <1% are not                                                                     Q
                                              shown.                                                                                       P
                                    0.8                                                                                                    O
                                                                                 HI = 0.7*
                                                                                                                                           N
                                    0.7                                                                                                    M
                                                                                    I, 0.07                                                L
                                    0.6                                            G, 0.02
                    Cumulative HI




                                                                                                                                           K
                                                                                   F, 0.07
                                                                                   E, 0.01                                                 J
                                    0.5
                                                                                    D, 0.1                                                 I
                                    0.4                                                                                                    H
                                                                                                                                           G
                                    0.3                                                                                                    F
                                                                                    C, 0.3                                                 E
                                    0.2                                                                                                    D
                                                                                                                                           C
                                    0.1
                                                                                                                                           B
                                                                                    B, 0.1
                                                                                                                                           A
                                     0


                                                                                             TWF                        Risk Estimates
                                          Exposure Scenario                        Value       % of total       Risk          HQ       % of total
      A      Ambient air, OU4                                                       0.15           15%         2E‐07         0.01         1%
      B      Indoor air, OU4, post‐removal, resident, passive                       0.30           30%         2E‐06          0.1        14%
      C      Indoor air, OU4, post‐removal, resident,active                         0.15           15%         5E‐06          0.3        43%
      D      Outdoor air, yard soil, curb‐to‐curb                                  0.034            3%         2E‐06          0.1        14%
      E      Indoor air, OU4, no removal, worker, passive                          0.030            3%         2E‐07         0.01         1%
      F      Indoor air, OU4, no removal, worker, active                           0.030            3%         1E‐06         0.07        10%
      G      Outdoor air, OU4, Libby Middle, student                              0.00070         0.07%        2E‐07         0.02         3%
      H      Outdoor air, OU4, Koot. Valley HS, student                           0.00021         0.02%        0E+00           0          0%
      I      Outdoor air, OU4, Libby Elem., student                               0.0035          0.4%         1E‐06         0.07        10%
      J      Indoor air, OU4, student, Elem. School                                0.014            1%         1E‐07         0.009        1%
      K      Outdoor air, OU7, Golf course, adult                                   0.02            2%         0E+00           0          0%
      L      Outdoor air, OU4, biking, adult                                      0.0016          0.2%         0E+00           0          0%
      M      Outdoor air, OU5, MotoX, participant                                 0.0034          0.3%         0E+00           0          0%
      N      Outdoor air, OU4, LUA soil, ATV, A                                   0.00036         0.04%        7E‐08         0.005       0.7%
      O      Outdoor air, OU3, forest, hiking, far                                0.0036          0.4%         1E‐07         0.009        1%
      P      Outdoor air, OU3, Kootenai, fishing                                  0.0029          0.3%         0E+00           0          0%
      Q      Outdoor air, OU8, Driving in Libby                                   0.0041          0.4%         0E+00           0          0%
      R      Offsite                                                                0.25           25%         0E+00           0          0%
                                                                  cumulative*:     1.000                       1E‐05          0.7
    * All HQ and HI values are expressed to one significant figure; thus, the height of the bar may appear different from the HI value
    shown in the table.

    Notes:
    % ‐ percent                                        HI ‐ hazard index                       MotoX ‐ motorcross
    < ‐ less than                                      HQ ‐ hazard quotient                    OU ‐ Operable Unit
    ATV ‐ all‐terrain vehicle                          LUA ‐ limited use area                  TWF ‐ time‐weighting factor
                                      Case 01-01139-AMC        Doc 33111-20           Filed 08/26/19      Page 21 of 92


     FIGURE ES‐6. ILLUSTRATION OF CUMULATIVE HI FOR DIFFERENT YARD SOIL CONCENTRATIONS
                                   Libby Asbestos Superfund Site

                                 10
                                                                                                Offsite

                                                                                                Outdoor air, OU3, forest, hiking, far
                                              8                                                 Outdoor air, OU4, LUA soil, ATV, A
                                 8
                                                                                                Outdoor air, OU5, MotoX, participant
      Cumulative Hazard Index*




                                                                                                Outdoor air, OU4, biking, adult

                                                                                                Outdoor air, OU7, Golf course, adult
                                 6
                                                                                                Outdoor air, OU8, Driving in Libby

                                                                                                Outdoor air, OU4, schools, student

                                                                                                Indoor air, OU4, schools, student
                                 4
                                                                                                Indoor air, OU4, no removal, worker, active

                                                                                                Indoor air, OU4, no removal, worker, passive

                                                                                                Outdoor air, OU3, Rainy Creek, hiking
                                 2
                                                                             1                  Indoor air, OU4, post‐removal, resident,active

                                                                                                Indoor air, OU4, post‐removal, resident, passive

                                                                                                Outdoor air, OU4, yard soil, high
                                 0
                                             ≥ 0.2%                      Non‐detect             Outdoor air, OU4, yard soil, typical
                                             Residential Yard Soil Concentration                Ambient air, OU4




* All HQ and HI values are expressed to one significant figure; thus, the height of the bar may appear different from the HI value shown.


Notes:
% ‐ percent
ATV ‐ all‐terrain vehicle
HI ‐ hazard index
HQ ‐ hazard quotient
LUA ‐ limited use area
MotoX ‐ motorcross
OU ‐ Operable Unit
PLM ‐ polarized light microscopy
Case 01-01139-AMC                                         Doc 33111-20                Filed 08/26/19               Page 22 of 92


            FIGURE ES‐7. ILLUSTRATION OF CUMULATIVE HI FOR DIFFERENT ACTIVITY LOCATIONS Libby
                                           Asbestos Superfund Site

  Panel A: Woodstove Firewood Source

                                   1.5
                                               1


                                                                                               Offsite
        Cumulative Hazard Index*
                                                                                               Indoor air, Woodstove ash
                                   1.0

                                                                                               Outdoor air, OU3, forest, ATV, near


                                                                                               Indoor air, OU4, post‐removal,
                                                                              0.6
                                                                                               resident,active

                                   0.5                                                         Indoor air, OU4, post‐removal, resident,
                                                                                               passive

                                                                                               Outdoor air, OU4, yard soil, A, high


                                                                                               Outdoor air, OU4, yard soil, A, typical

                                   0.0                                                         Ambient air, OU4
                                         Near Mine [a]                Far From Mine [b]
                                                   Woodstove Firewood Source



  [a] Near mine: firewood collected approximately one mile downwind of the mine site
  [b] Far from mine: firewood collected approximately 10 miles south of Libby and outside the current NPL
  boundary

  Panel B: Commercial Logging Area

                                   7.0

                                                                                              Offsite
                                   6.0        6
                                                                                              Outdoor air, OU3, forest, logging,
                                                                                              skidding
                                   5.0
        Cumulative Hazard Index*




                                                                                              Outdoor air, OU3, forest, logging, felling

                                   4.0                                                        Indoor air, OU4, no removal, worker,
                                                                                              active
                                                                                              Indoor air, OU4, no removal, worker,
                                   3.0                                                        passive
                                                                                              Indoor air, OU4, post‐removal,
                                   2.0                                                        resident,active
                                                                                              Indoor air, OU4, post‐removal, resident,
                                                                                              passive
                                   1.0
                                                                              0.5             Outdoor air, yard soil, curb‐to‐curb


                                   0.0                                                        Ambient air, OU4
                                         Near Mine [a]            Intermed. From Mine [b]
                                                    Commercial Logging Area



  [a] Near mine: Logging activities performed within 1 mile of the mine
  [b] Intermed. from mine: Logging activities performed about 4 miles from the mine


  * All HQ and HI values are expressed to one significant figure; thus, the height of the bar may appear different from the HI value shown.


  Notes:
  ATV ‐ all‐terrain vehicle
  HI ‐ hazard index
  HQ ‐ hazard quotient
  NPL ‐ National Priorities List
  OU ‐ Operable Unit
                                      Case 01-01139-AMC   Doc 33111-20       Filed 08/26/19              Page 23 of 92


   FIGURE ES-8. ILLUSTRATION OF CUMULATIVE HI CHANGE WHEN ADDRESSING MAIN RISK DRIVERS
                                  Libby Asbestos Superfund Site
                                4.0

                                                                                               Offsite
                                3.5
                                                                                               Outdoor air, hiking
                                            3
                                3.0
                                                                                               Indoor air, OU5, Cent. Maint. Bldg,
     Cumulative Hazard Index*




                                                                                               worker, passive
                                2.5                       2
                                                                                               Indoor air, OU4, tradesperson, demo


                                2.0                                                            Indoor air, OU4, post‐removal, resident,
                                                                                               passive

                                1.5                                                            Indoor air, OU4, post‐removal,
                                                                                               resident,active

                                                                                               Outdoor air, OU4, Libby Middle, student
                                1.0

                                                                                               Indoor air, OU4, student, Elem. School
                                                                           0.4
                                0.5
                                                                                               Ambient air, OU4
                                0.0
                                         original   change hiking      use PPE,
                                                     location [a]    mitigation [b]



[a] Change hiking location from along Rainy Creek to along the Kootenai River
[b] Use appropriate personal protective equipment and employ dust mitigation measures during tradesperson


* All HQ and HI values are expressed to one significant figure; thus, the height of the bar may appear different from the HI value shown.


Notes:
HI ‐ hazard index
HQ ‐ hazard quotient
OU ‐ Operable Unit
PPE ‐ personal protective equipment
                            Case 01-01139-AMC                                 Doc 33111-20                  Filed 08/26/19                        Page 24 of 92


TABLE ES‐1
Conceptual Site Model, Exposure Scenarios and Populations
Libby Asbestos Superfund Site
                                                                                                                                                                                                                    [a]
                                                                                                                                                                           Exposure Population
                                                                                                                                                                                                                     Worker




                                                                                                                                                    Recreational Visitor


                                                                                                                                                                               Teachers/ students




                                                                                                                                                                                                                                         Outdoor Worker
                                                                                                                                                                                                    Indoor Worker


                                                                                                                                                                                                                          Tradesperson
                                                                                                                                       Resident
            Exposure Media                   Exposure Locations              Operable Unit          Disturbance Description




  Outdoor air, ambient conditions                 Outdoor                         All                             ‐‐‐                                                                                                                
                                                                                                    lawn/park maintenance                                                                                                                 
                                                    Parks                    OU1, OU4, OU7
                                                                                                               park use                               
                                                 Road ROW                      OU2, OU8             mowing/brush‐hogging                                                                                                                  
                                                                                                       hiking on trails/paths                         
                                               Kootenai River                  OU2, OU3
                                                                                                          fishing/boating                             
                                           Mine Site, Rainy Creek                OU3             hiking, ATV riding, rockhound                        
                                                                                                                hiking                                
                                                                                                         building campfires                           
                                               Forested Areas                  OU3, OU4                      ATV riding                               
                                                                                                   USFS forest maintenance                                                                                                                
      Outdoor air, during soil/duff                                                                       cutting firelines                                                                                                               
         disturbance activities                                                                               yard work                                                                                                                  
                                           Residential/Commercial                                             gardening                                                                                                                  
                                                                             OU2, OU4, OU7
                                                 Properties                                            playing on driveways            
                                                                                                         ATV riding in LUAs            
                                                                                                      outdoor maintenance                                                                                                                 
                                                   Schools                     OU4, OU7
                                                                                                     playing on playgrounds                                                     
                                               Bike Trails/Paths             OU4, OU5, OU7                 riding bicycles                            
                                                    Roads                      OU3, OU8                      driving cars                                                                                                            
                                               Motocross Track                    OU5           motocross participant/spectator                       
                                             Industrial Properties                OU5                    site maintenance                                                                                                                 
                                         Railyard/Railroad Corridors              OU6                     RR maintenance                                                                                                                  
                                                                                                      local wood harvesting            
                                                                                                        commercial logging                                                                                                                
      Outdoor air, during tree bark            Forested Areas                  OU3, OU4
                                                                                                         campfire burning                             
         disturbance activities
                                                                                                   wildfire, prescribed burns                                                                                                        
                                                   Landfills                   OU4, OU7                    woodchipping                                                                                                                   
          Outdoor air, during              Residential/Commercial
                                                                             OU2, OU4, OU7           gardening/landscaping                                                                                                               
      woodchip/mulch disturbance                 Properties
              activities                       Woodchip Piles                    OU5                    pile maintenance                                                                                                                  
         Outdoor air, during ash                                                                 after wildfire, prescribed burns                                                                                                         
                                               Forested Areas                  OU3, OU4
          disturbance activities                                                                         after campfires                              
                                           Residential/Commercial
                                                                               OU4, OU7                        ‐‐‐                                                                                  
                                                 Properties
      Indoor air, passive conditions
                                            Industrial Properties                OU5                             ‐‐‐                                                                                 
                                                  Schools                      OU4, OU7                          ‐‐‐                                                            
 Indoor air, during VI disturbance         Residential/Commercial                            attic use, routine property maintenance                                                                                      
                                                                               OU4, OU7
              activities                         Properties                                           construction/demolition                                                                                             
                                           Residential/Commercial
                                                                               OU4, OU7      cleaning (sweeping, dusting, vacuuming)   
                                                 Properties
      Indoor air, during indoor dust
          disturbance activities       Commercial/Industrial Buildings         OU1, OU5                      general                                                                                 
                                                  Schools                      OU4, OU7                      general                                                            
 Indoor air, during woodstove ash          Residential/Commercial
                                                                               OU4, OU7              woodstove ash removal             
      disturbance activities                     Properties
[a]
  Note that a given individual may be a member of several exposure populations. For example, an individual may live in OU7, work in OU4, and recreate in OU3. In this example, aspects of
the exposure scenarios for a resident, indoor worker, and recreational visitor would apply to the individual. The cumulative assessment addresses cumulative exposures that span multiple
exposure scenarios.

Notes:
ATV ‐ all‐terrain vehicle              USFS ‐ United States Forest Service
LUAs ‐ limited‐use areas               VI ‐ vermiculite insulation
OU ‐ operable unit                     RR ‐ railroad
ROW ‐ right‐of‐way
                  Case 01-01139-AMC                   Doc 33111-20              Filed 08/26/19              Page 25 of 92


TABLE ES‐2
Estimated Risks from Residential Exposures to LA During Soil Disturbance Activities
Libby Asbestos Superfund Site


                                                                  EPC                RME Exposure Parameters
                 Expsoure Scenario &     Yard ABS Script       Mean Air         ET         EF                                       Non‐cancer
   Location                                                                                         ED                Cancer Risk
                  Soil Concentration        Intensity         Conc. (PCME    (hours/     (days/              TWF                       HQ
                                                                                                  (years)
                                                                LA s/cc)+      day)       year)
                Yards (Mowing, Raking, Digging)
                                          high intensity         0.0040        0.3        60        52       0.0015     1E‐06          0.07
                Non‐detect              typical intensity       0.00011        6.3        60        52        0.032     6E‐07          0.04
                                                                                                             TOTAL      2E‐06          0.1
                                          high intensity         0.061         0.3        60        52       0.0015     2E‐05           1
                Trace (<0.2%)            typical intensity       0.0024        6.3        60        52        0.032     1E‐05          0.9
                                                                                                             TOTAL      3E‐05           2
                                          high intensity          0.21         0.3        60        52       0.0015     5E‐05           4
                ≥ 0.2%                   typical intensity       0.0080        6.3        60        52        0.032     4E‐05           3
                                                                                                             TOTAL      1E‐04           7
                Gardens (Rototilling)
 Libby (OU4)    Trace (<0.2%)                    ‐‐‐              0.039         2         2      52      0.00034        2E‐06          0.1
                Gardens (Digging)
                Non‐detect                       ‐‐‐             0.00020       3.3        40     52        0.011        4E‐07          0.03
                Trace (<0.2%)                    ‐‐‐             0.00066       3.3        40     52        0.011        1E‐06          0.08
                ≥ 0.2%                           ‐‐‐                 0         3.3        40     52        0.011        0E+00           0
                Driveway (Playing & Digging)
                Non‐detect                       ‐‐‐                 0          2        225     15        0.011        0E+00           0
                Trace (<0.2%)                    ‐‐‐              0.0057        2        225     15        0.011        1E‐05          0.7
                ≥ 0.2%                           ‐‐‐              0.0050        2        225     15        0.011        9E‐06          0.6
                LUAs (ATV‐riding)
                Non‐detect                       ‐‐‐              0.0012        2         20     52       0.0034        7E‐07          0.05
                Trace (<0.2%)                    ‐‐‐              0.0014        2         20     52       0.0034        8E‐07          0.05
                Yards (Mowing, Raking, Digging)
                Non‐detect                typical intensity     0.000062       6.6        60     52        0.034        4E‐07          0.02
                Trace (<0.2%)             typical intensity          0         6.6        60     52        0.034        0E+00           0
                                                                       ++
                Residential, Outdoor Gardens (Digging & Rototilling)
   Troy (OU7) Non‐detect                         ‐‐‐            0.000023       5.3        42     52        0.019        7E‐08         0.005
                Trace (<0.2%)                    ‐‐‐                 0         5.3        42     52        0.019        0E+00           0
                Residential, Outdoor Driveway (Playing & Digging)
                Non‐detect                       ‐‐‐            0.000079        2        225     15        0.011        1E‐07          0.01
                Trace (<0.2%)                    ‐‐‐            0.000085        2        225     15        0.011        2E‐07          0.01
+
  Concentrations have been adjusted to account for filter preparation method (see Section 2.3.4)
++
   Exposure time and frequency have been summed because the EPC is based on a combination of the activities.

Notes:
ABS ‐ activity‐based sampling                                LA ‐ Libby amphibole asbestos
ATV ‐ all‐ terrain vehicle                                   LUA ‐ limited use areas
Conc. ‐ concentration                                        PCME ‐ phase contrast microscopy ‐ equivalent
CTE ‐ central tendency exposure                              RME ‐ reasonable maximum exposure
ED ‐ exposure duration                                       s/cc ‐ structures per cubic centimeter
EF ‐ exposure frequency                                      TWF ‐ time‐weighting factor
EPC ‐ exposure point concentration                           % ‐ percent
ET ‐ exposure time                                           < ‐ less than
HQ ‐ hazard quotient
               Case 01-01139-AMC     Doc 33111-20        Filed 08/26/19       Page 26 of 92




Section 1
Introduction
The report presents the Site-wide human health risk assessment (HHRA) for the Libby Asbestos
Superfund Site (Site) in Libby, Montana. This risk assessment uses available data to estimate the
health risks to people who may breathe asbestos in air, either now or in the future, at the Site. The
methods used to evaluate human health risks from asbestos are in basic accordance with U.S.
Environmental Protection Agency (EPA) guidelines for evaluating risks at Superfund sites (EPA 1989),
including guidance, the Framework for Investigating Asbestos-Contaminated Superfund Sites (Asbestos
Framework) (EPA 2008a), that has been specifically developed to support evaluations of exposure and
risk from asbestos.

1.1 Site Background
Libby is a community in northwestern Montana that is located near a former vermiculite mine (Figure
1-1). Vermiculite is a naturally-occurring silicate mineral that exhibits a sheet-like structure similar to
mica (Figure 1-2). When heated, water molecules between the sheets change to vapor and cause the
vermiculite to expand like popcorn into a light porous material (Figure 1-2). This process of expanding
vermiculite is termed “exfoliation” or “popping.” Both unexpanded and expanded vermiculite have a
range of commercial applications, the most common of which include packing material, attic and wall
insulation, various garden and agricultural products, and various cement and building products.

The vermiculite mine near Libby began limited operations in the 1920s and was operated on a larger
scale by the W.R. Grace Company (Grace) from approximately 1963 to 1990. Operations at the mine
included mining and milling of the vermiculite ore. After milling, concentrated ore was transported
down Rainy Creek Road by truck to a screening facility (known today as the former Screening Plant)
adjacent to Montana Highway 37, near the confluence of Rainy Creek and the Kootenai River (Figure
1-3). Here the ore was size-sorted and transported by rail or truck to processing facilities in Libby and
nationwide. At the processing plants, the ore was exfoliated by rapid heating and exported to market
by rail or truck.

Historic maps show the location of a processing plant at the edge of the former Stimson Lumber Mill,
near present day Libby City Hall. This older processing plant was taken off-line and demolished
sometime in the early 1950s. Another processing plant (known today as the former Export Plant) was
located near downtown Libby, near the intersection of the Kootenai River and Montana Highway 37
(Figure 1-3). Expansion operations at the Export Plant ceased sometime prior to 1981, although site
buildings were still used to bag and export milled ore until 1990.

During mine operations, invoices indicate shipment of nearly 10 billion pounds of vermiculite from
Libby to processing centers and other locations. Most of this was shipped and used within the United
States and was often sold under the brand name Zonolite (Figure 1-2). Vermiculite material was used
in a variety of commercial products that were marketed and sold to the general public. Before the
mine closed in 1990, Libby produced approximately 80 percent (%) of the world’s supply of
vermiculite.




                                                                                                       1-1
Libby_Site-wide HHRA_11-16-15.docx
              Case 01-01139-AMC                 Doc 33111-20           Filed 08/26/19         Page 27 of 92
Section 1 • Introduction



While the mine was in operation, the milling process released airborne particulates into the
atmosphere (Figure 1-4). In addition, waste products and off-specification materials were made
available to the general public. Further, vermiculite products were used in numerous private
residences, businesses, and public buildings across the Site. Vermiculite insulation (VI), both
commercially purchased and/or obtained otherwise, was used frequently in Libby buildings. In the
course of various Site investigations, EPA has encountered vermiculite used as an additive in mortar,
plaster, and concrete; as insulation in attic and walls; in soils at depth around septic tanks, tree roots,
underground pipe trenches, building foundations; and in surface soils in gardens, yards, driveways,
and play areas (EPA 2014a).

1.2 Basis for Concern
Vermiculite from the mine near Libby contains varying concentrations of asbestos. Asbestos is the
generic name for a group of naturally-occurring magnesium silicate minerals that crystallize in long
thin fibers. The basic chemical unit of asbestos is [SiO4]-4. This basic unit consists of four oxygen atoms
at the apices of a regular tetrahedron surrounding and coordinated with one silicon ion (Si+4) at the
center. The silicate tetrahedra can bond to one another through the oxygen atoms, leading to a variety
of crystal structures. Based on crystal structure, asbestos minerals are usually divided into two
groups: serpentine and amphibole. The only asbestos mineral in the serpentine group is chrysotile.
There are several minerals in the amphibole group that occur in the asbestiform habit, including
actinolite, tremolite, winchite, richterite, amosite (cummingtonite/grunerite), anthophyllite, and
crocidolite (riebeckite). EPA’s Toxic Substances Control Act identifies six types of regulated
asbestiform varieties of asbestos: chrysotile, crocidolite, amosite, anthophyllite, tremolite, and
actinolite.

The vermiculite deposit near Libby contains a distinct form of naturally-occurring amphibole asbestos
that is comprised of a range of mineral types and morphologies (see Figure 1-2). In the spring of
2000, the U.S. Geological Survey (USGS) performed electron probe micro-analysis and x-ray diffraction
analysis of 30 samples collected from asbestos veins at the mine (Meeker et al. 2003). The results
indicated that there were several mineral varieties of amphibole asbestos present, including (in order
of decreasing abundance) winchite, richerite, and tremolite, with lower levels of magnesio-riebeckite,
edenite, and magnesio-arfvedsonite. Although Meeker et al. (2003) did not report the presence of
actinolite, the authors note that, depending on the valence state of iron and data reduction methods
utilized by other analytical laboratories, some minerals may also be classified as actinolite. The
mixture of asbestos present at the Site is referred to as Libby amphibole asbestos or LA 2.

Historical mining, milling, and processing operations, as well as bulk transfer of mining-related
materials, tailings, and waste to locations throughout the Kootenai Valley, are known to have resulted
in releases of LA to the environment. Epidemiological studies revealed that workers at the mine had
an increased risk of developing asbestos-related lung disease (McDonald et al. 1986a, 1986b, 2004;
Amandus and Wheeler 1987; Amandus et al. 1987a,b; Whitehouse 2004; Sullivan 2007). Additionally,
radiographic abnormalities were observed in 17.8% of the general population of Libby, including
former workers, family members of workers, and other residents of Libby and Troy, Montana (Peipins
et al. 2003; Whitehouse et al. 2008; Antao et al. 2012; Larson et al. 2010, 2012a, 2012b). Although the




2   The Toxicological Review for Libby Amphibole Asbestos (EPA 2014c) uses the acronym LAA.


1-2
                                                                                                   Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC         Doc 33111-20       Filed 08/26/19      Page 28 of 92
                                                                                       Section 1 • Introduction



mine ceased operations in 1990, historical or continuing releases of LA from mine-related materials
could be serving as a source of ongoing exposure and risk to individuals at the Site.

The Site includes homes and businesses that may have become contaminated with LA as a result of the
vermiculite mining and processing conducted in and around Libby, as well as other areas that may
have been affected by mining-related releases of LA. In addition to vermiculite mining and processing
activities, LA contamination also occurred as a consequence of use of LA-contaminated vermiculite as
building insulation in residential and commercial buildings and as soil amendments (e.g., gardens and
flowerbeds), use of LA-contaminated building materials (e.g., mortar, chinking), and other uses.

1.3 Regulatory History
In November 1999, EPA responded to requests from the State of Montana, Lincoln County Health
Board to investigate the potential exposure to asbestos related to the former mine operations and
vermiculite processing. The initial investigation revealed that there were a large number of cases of
asbestos-related diseases centered around Libby and that significant amounts of asbestos-
contaminated vermiculite still remained in and around Libby (EPA 2000a).

Under Section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act
(CERCLA), EPA has the authority to complete both removal and remedial actions. Initial actions taken
under removal authority began at the former processing areas (Screening Plant and Export Plant) in
May 2000 (EPA 2000a). As additional areas requiring removal were identified, such as Rainy Creek
Road, residential/commercial properties in Libby, and schools in Libby, the initial Site action
memorandum has been amended (EPA 2002a; 2006a, b; 2008b; 2009a, b). Nearly all removal
activities performed at the Site since 2000 have been conducted using removal action authority to
facilitate the timely removal of LA-contaminated materials. Remedial actions have been completed at
the former processing areas; EPA is in the process of evaluating what remedial actions are necessary
outside of the former processing areas to address potential LA exposures.

In October 2002, the Libby Site was listed on the National Priorities List (NPL), making it eligible to
receive additional federal funds for investigation and removals. In 2009, for the first time in the
history of the federal government, EPA and the Department of Human Health Services declared a
Public Health Emergency in Libby to provide federal health care assistance for victims of asbestos-
related disease.

1.4 Site Operable Units
For long-term management purposes, the Site has been divided into eight operable units (OUs):

           OU1, Former Export Plant - This OU is defined geographically by the parcel of land that
            included the former Export Plant and the Highway 37 embankments, and is situated on the
            south side of the Kootenai River, just north of the downtown area of the City of Libby. The
            property is bound by the Kootenai River on the north, the Burlington Northern and Santa Fe
            (BNSF) railroad thoroughfare on the south, and residential properties on the east and west.

           OU2, Former Screening Plant - This OU includes areas impacted by contamination released
            from the former Screening Plant. These areas include the former Screening Plant, the Flyway
            property, the Highway 37 right-of-way (ROW) adjacent to the former Screening Plant and/or
            Rainy Creek Road, and privately-owned properties. The Kootenai Bluff Subdivision area (the



                                                                                                           1-3
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC          Doc 33111-20        Filed 08/26/19      Page 29 of 92
Section 1 • Introduction



       former Grace railroad loading station area), located directly across the Kootenai River from the
       former screening plant, was removed from OU2 and is now part of OU4.

      OU3, Mine – This OU is defined as the property in and around the Zonolite Mine owned by
       Grace or Grace-owned subsidiaries (excluding OU2) and any area (including any structure, soil,
       air, water, sediment, or receptor) impacted by the release and subsequent migration of
       hazardous substances and/or pollutants or contaminants from such property, including, but not
       limited to, the mine property, the Kootenai River and sediments therein, Rainy Creek, Rainy
       Creek Road and areas in which tree bark is contaminated with such hazardous substances
       and/or pollutants and contaminants.

      OU4, Libby Residential/Commercial Areas - OU4 is defined as residential, commercial,
       industrial (not associated with Grace mining operations), and public properties, including
       schools and parks, in and around the City of Libby, or those properties that have received
       material from Grace.

      OU5, Former Stimson Lumber Mill - This OU is defined geographically by the parcel of land
       that included the former Stimson Lumber Company. OU5 is bounded by the high bank of Libby
       Creek to the east, the Kootenai River to the north, and properties within OU4 to the south and
       west. This OU is currently occupied by various vacant structures/buildings as well as multiple
       operating businesses (e.g., lumber processing, log storage, excavation contractor). Within the
       OU5 boundary is the Libby Groundwater Superfund Site, which is not associated with the Libby
       Asbestos Superfund Site.

      OU6, BNSF Railroad - This OU is owned and operated by the BNSF railroad, and is defined
       geographically by the BNSF property boundaries from the eastern boundary of OU4 to the
       western boundary of OU7 and extent of contamination associated with the Libby and Troy rail
       yards.

      OU7, Town of Troy – This OU includes all residential, commercial, and public properties in and
       around the Town of Troy, located 20 miles west of downtown Libby.

      OU8, Roadways – This OU is comprised of the United States and Montana State Highways and
       ROWs within the OU4 and OU7 boundaries.

Figure 1-5 provides a map of the boundaries for each OU. Official boundaries have been established in
the records of decision (RODs) for OU1 and OU2 (EPA 2010a, b). Official boundaries for the other OUs
(OU3-OU8) will not be determined until the OU-specific RODs are published (the boundaries shown in
the figure are “study boundaries” that will be finalized once the OU-specific RODs are published).

1.5 Document Purpose
This document estimates potential risks to people from exposure to LA at the Site. Because people
may be exposed by multiple exposure scenarios, often across multiple OUs, potential exposures and
risks are evaluated on a Site-wide basis, to provide a representation of potential cumulative
exposures. Results of this risk assessment are intended to help inform Site managers and the public
about the magnitude of potential risks attributable to LA and to guide the selection of final remedial
actions for the Site.




1-4
                                                                                       Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC             Doc 33111-20            Filed 08/26/19          Page 30 of 92
                                                                                                      Section 1 • Introduction



This risk assessment differs from other “typical” Superfund risk assessments. Typically, a risk
assessment is conducted as part of a remedial investigation (RI) and evaluates the potential exposures
associated with the environmental contamination to determine if any action is warranted to mitigate
risk. However, extensive interior and exterior removal actions have been conducted at the Site for
more than 10 years, prior to the completion of the risk assessment, to allow for the timely removal of
LA contamination while awaiting the necessary exposure and toxicity data needed complete a
quantitative assessment of human health risk. Therefore, the purpose of this Site-wide risk
assessment is to help risk managers determine if past removal actions have been sufficient to mitigate
risk, if additional remedial actions are necessary to address risks, and if so, which exposure scenarios
would need to be addressed in future remedial actions.

This risk assessment does not seek to quantify potential risks for specific individuals, but evaluates
exposures for various receptor populations under numerous exposure scenarios. This document is
intended only to assess potential risks; discussions and recommendations on how to manage potential
risks are provided in the Site feasibility study (FS). The selection of Site remedial action levels, which
will guide future remediation efforts, will be provided in the RODs 3.

1.6 Document Organization
In addition to this introduction, this document is organized as follows:

           Section 2 – This section presents the exposure assessment. This section presents a conceptual
            model of site contamination, identifies the human exposure scenarios of potential concern, and
            describes the approach for measuring human exposures to asbestos and calculating
            quantitative exposure estimates.

           Section 3 – This section presents the toxicity assessment. This section summarizes the cancer
            and non-cancer health effects associated with asbestos exposure and identifies the toxicity
            values that will be used to estimate cancer risk and non-cancer hazard.

           Section 4 – This section summarizes the risk characterization approach that will be used to
            quantify cancer risks and non-cancer hazards to humans exposed to LA at the Site.

           Section 5 – This section presents the quantitative estimates of cancer risk and non-cancer
            hazard to humans exposed to LA in outdoor ambient air at the Site.

           Section 6 – This section presents the quantitative estimates of cancer risk and non-cancer
            hazard to humans exposed to LA in outdoor air during soil/duff disturbance activities.

           Section 7 – This section presents the quantitative estimates of cancer risk and non-cancer
            hazard to humans exposed to LA during disturbances of wood-related materials (e.g., tree bark,
            mulch, wood chips, woodstove ash generated from firewood).

           Section 8 – This section presents the quantitative estimates of cancer risk and non-cancer
            hazard to humans exposed to LA in indoor air at the Site.




3   The RODs are already complete for OU1 and OU2. The FS report for OU3 will be prepared separately from the other OUs (i.e.,
    OU4-OU8). Likewise, two separate RODs, one for OU3 and one for OU4-OU8, will be issued.



                                                                                                                           1-5
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC         Doc 33111-20        Filed 08/26/19      Page 31 of 92
Section 1 • Introduction



      Section 9 – This section presents a cumulative risk assessment. This section describes the
       approach used to quantify cumulative exposures and summarizes estimates of cancer risk and
       non-cancer hazard across multiple exposure scenarios.

      Section 10 – This section presents the uncertainty assessment, and discusses the sources of
       uncertainty in the risk estimates for human receptors.

      Section 11 – This section presents the overall risk assessment conclusions.

      Section 12 – This section provides full citations for all EPA guidance documents, reports,
       analytical methods, Site-related documents, and scientific publications referenced in this HHRA.

All referenced tables, figures, and appendices are provided at the end of this document.




1-6
                                                                                      Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC             Doc 33111-20             Filed 08/26/19           Page 32 of 92




Section 2
Exposure Assessment
Exposure is the process by which receptors come into contact with contaminants in the environment.
This section summarizes the exposure media, exposure scenarios, and human populations of potential
concern at the Site. This section also describes how LA exposures were quantified and the derivation
of the exposure point concentrations (EPCs) used in the risk characterization.

People may be exposed to LA by two exposure routes: inhalation and ingestion. Of these two exposure
routes, inhalation exposure of LA is considered to be of greatest concern. To the extent that ingestion
exposures may occur at this Site (e.g., ingestion of LA in drinking water or food), the added risk from
ingestion is expected to be negligible compared to the risk from inhalation. As such, this exposure
assessment and subsequent risk calculations focus only on inhalation pathways of exposure.
Appendix A provides additional information regarding potential risks from LA ingestion exposures.

2.1 Conceptual Site Model
Figure 2-1 presents the conceptual site model (CSM) that depicts how LA in source media can be
transported in the environment to exposure media that humans may encounter at the Site. Table 2-1
summarizes the inhalation exposure scenarios and populations that will be evaluated in the HHRA.
The main elements of the CSM are discussed below.

2.1.1 Source Media and Transport Mechanisms
As discussed above, vermiculite from the mine contains varying concentrations of LA. Historical
mining, milling, and processing operations, use of vermiculite in building materials, transport of
mining-related materials, tailings, and waste, and runoff from the mine site are known to have
released LA to the environment (see Figure 2-1).

There have been numerous studies conducted at the Site which demonstrate that LA has been
detected in a variety of source media, including indoor dust, VI in walls and attics, soil, tree bark and
duff 4 in the forested areas, various wood products (e.g., wood chips, mulch), ash resulting from wood
burning, surface water, and sediment. Detailed information on the levels of LA in source media at the
Site are summarized in the OU-specific RI reports and data summary reports (EPA 2009c, d, 2014a;
CDM Federal Programs Corporation [CDM Smith] 2015a; HDR Engineering, Inc. [HDR] 2013a, b;
Kennedy/Jenks Consultants 2014; Tetra Tech EM Inc. [Tetra Tech] 2010, 2012a, 2013, 2014; MWH
Americas, Inc. 2014).

As noted previously, when the mine was in operation, the milling process released airborne
particulates into the atmosphere (see Figure 1-4). Once released to the air, dust particles and LA
fibers were dispersed in the air and eventually settled out onto the ground and other surfaces at the
Site. However, depositional estimates indicate that, outside of OU3, the impact of airborne deposition
on resulting LA levels in soil is likely to be negligible (CDM Smith 2015b). Within OU3, the impact of



4 Duff consists of the un-decomposed twigs, needles, and other vegetation and the layer of partially- to fully-decomposed litter

that occurs on top of the mineral soil in forested areas.



                                                                                                                             2-1
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC           Doc 33111-20           Filed 08/26/19     Page 33 of 92
Section 2 • Exposure Assessment



historical mine releases is evident from inspection of the spatial patterns of LA in tree bark and duff in
the forested areas. Figure 2-2 illustrates measured LA levels in tree bark (Panel A) and duff (Panel B)
as a function of distance from the mine. As shown, LA levels tend to be highest closest to the mine
(within about 2-4 miles).

Historically, waste products and off-specification materials were made available to the general public
(e.g., for use as soil amendments in gardens, driveway base, and as fill material in yards). Vermiculite
insulation (VI), both commercially purchased and/or obtained otherwise, was used frequently in Site
buildings. The placement of LA-containing materials is likely to be the most important mechanism of
LA transport outside of OU3.

LA has been detected in surface waters at the Site, including several creeks within the Rainy Creek
watershed in OU3, in other Site tributaries to the Kootenai River, and in the Kootenai River. It is
possible that, if these waters are used as irrigation sources, fibers in the water could increase the LA
contamination in the soil. However, screening level estimates on the impact of a long-term water
irrigation scenario indicate the increase in LA soil concentrations are likely to be small (well below the
detection limit of traditional soil asbestos analysis methods) (CDM Smith 2013a).

2.1.1 Exposure Media
Asbestos fibers in source materials are typically not inherently hazardous, unless the asbestos is
released from the source material into air where it can be inhaled (EPA 2008a). Asbestos fibers may
become airborne in a number of ways. This may include natural forces, such as wind blowing over a
contaminated soil, or human activities that disturb contaminated sources, such as soil or indoor dust.
The two main types of exposure media are indoor air and outdoor air.

For indoor air, exposures are stratified based on the nature of the disturbance – under “passive”
(ambient) conditions and under “active” disturbances of various source media that may be
encountered in an indoor setting (i.e., VI, surficial dust, woodstove ash). Similarly, for outdoor air,
exposures are stratified based on the nature of the disturbance – under ambient conditions and under
active disturbances of various source media that may be encountered in an outdoor setting (i.e.,
soil/duff, tree bark, woodchips/mulch).

As illustrated in Figure 2-1, there are nine general types of exposure media that will be evaluated in
the risk characterization when assessing inhalation exposures:

Outdoor air

      Outdoor air, under ambient conditions

      Outdoor air, during soil/duff disturbance activities

      Outdoor air, during tree bark disturbance activities

      Outdoor air, during woodchip/mulch disturbance activities

      Outdoor air, during ash disturbance activities




2-2
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC          Doc 33111-20         Filed 08/26/19       Page 34 of 92
                                                                                   Section 2 • Exposure Assessment



    Indoor air

           Indoor air, under passive conditions

           Indoor air, during VI disturbance activities

           Indoor air, during dust disturbance activities

           Indoor air, during woodstove ash disturbance activities

2.1.2 Exposure Scenarios and Populations
The amount of LA in air, and hence the amount inhaled, will vary depending on the level of LA in the
exposure medium, which can vary from location to location, and the intensity and duration of the
disturbing force. Because of this, it is convenient to stratify inhalation exposure scenarios according to
the disturbance activity and the location where the disturbance activity occurs. Table 2-1 summarizes
the exposure locations and general types of disturbances that may occur for each of the eight exposure
media identified in Figure 2-1. It is recognized that not every possible disturbance activity is included
in Table 2-1. The list of disturbance activities included is intended to be representative of the types of
activities that are expected to occur more frequently and/or that have a higher potential for LA
release. As shown, exposures to outdoor air under soil/duff disturbances are the most complex
because the types of activities that may disturb soil/duff are so varied, ranging from playing on
playgrounds and driveways, to hiking in the forest, to mowing lawn areas in parks.

Table 2-1 identifies several potential exposure populations that are evaluated quantitatively in the
risk assessment, including residents, recreational visitors, teachers/students, and several types of
workers. The types of exposures that are expected for each population are discussed below.

           Residents – By definition, residential exposures are expected to occur at residential properties
            located in OU4 and OU7. Expected residential exposure scenarios include both indoor and
            outdoor exposures to source materials at the residence (e.g., indoor dust, VI, soil, woodstove
            ash). Residents may also be exposed while engaging in local wood harvesting in the forested
            areas of the Site or while driving on roads and alleys in Libby and Troy.

           Recreational visitors – The primary types of exposure for a recreational visitor are related to
            outdoor exposure scenarios under a wide variety of activities that may disturb soil, duff, and
            tree bark. These recreational activities may include, but are not limited to, use of local parks,
            riding bicycles along trails and paths, hiking, camping, and riding all-terrain vehicles (ATVs) in
            the forested areas and at the mine site, fishing and boating along creeks and rivers, and riding
            motorcycles at the local motocross (MotoX) track (in OU5).

           Teachers/students – Teacher and student exposures are expected to occur at schools located
            in OU4 and OU7 and include both indoor and outdoor exposure scenarios. Indoor exposures
            would occur inside school classrooms and in common areas (e.g., hallways, cafeteria,
            gymnasium), while outdoor exposures are mainly related to exposures while playing on
            playgrounds and athletic fields.

For workers, several different types of workers are delineated based on the types of exposure
scenarios that may be encountered while engaging in day-to-day occupational activities:




                                                                                                              2-3
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                  Doc 33111-20             Filed 08/26/19           Page 35 of 92
Section 2 • Exposure Assessment



       Indoor worker – Examples of indoor workers include office administrative assistants, shop
        keepers, and restaurant staff. Exposures are expected to occur mainly inside buildings located
        in OU1, OU4, OU5, and OU7. The primary types of exposures expected for these workers are
        related to indoor exposure scenarios, during both passive conditions and under active
        disturbances of indoor dust.

       Tradesperson – Local tradespeople are a special type of indoor worker that are evaluated
        separately due to the increased frequency of potential exposures to VI or other asbestos-
        containing building materials. Examples of tradesperson exposures include an electrician
        accessing attics or crawlspaces for re-wiring, a plumber cutting holes in walls/ceilings, a carpet
        layer removing and installing new flooring, and a general contractor performing remodeling.
        The types of exposures expected for a tradesperson are related to indoor exposure scenarios,
        under active disturbances of VI or other asbestos-containing building materials during
        occupational activities. Although exposures may also occur during passive conditions, these are
        likely to be minor compared to active disturbance scenarios described above.

       Outdoor worker – The types of exposures expected for an outdoor worker are related to
        exposure scenarios under a wide variety of activities that may disturb soil/duff, tree bark, and
        woodchips/mulch at the Site. These occupational activities may include, but are not limited to,
        Montana Department of Transportation (MDT) workers performing mowing/brush-clearing
        along highway ROWs, maintenance workers mowing/weed-trimming at parks and schools,
        BNSF workers performing railroad maintenance, U.S. Forest Service (USFS) employees
        conducting forest maintenance activities, fire fighters responding to wildfires, local landfill
        workers chipping accumulated wood waste, and commercial loggers in the forested areas near
        the Site.

All exposure populations are assumed to have exposures to outdoor ambient air and outdoor air 5
while driving cars on Site roads. In the event of a wildfire, all exposure populations are assumed to
have exposures to smoke in outdoor air derived from wildfires that may occur in forested areas at the
Site.

Note that a given individual may be a member of several exposure populations. For example, an
individual may live in Troy (OU7), work at a business in Libby (OU4), and recreate in the forest near
the mine (OU3). In this example, aspects of the exposure scenarios for a resident, indoor worker, and
recreational visitor would apply to the individual. The cumulative assessment addresses exposures
that span multiple exposure scenarios (see Section 9).

2.2 Exposure Parameters
For every exposure scenario of potential concern, it is expected that there will be differences between
different individuals in the level of exposure at a specific location due to differences in exposure time,
exposure frequency, and exposure duration. Thus, there is normally a wide range of average daily
exposures between different individuals of an exposed population. Because of this, all exposure
calculations must specify what part of the exposure range is being estimated. Typically, attention is
focused on exposures that are “average” or are otherwise near the central portion of the range, and on
exposures that are near the upper end of the range (e.g., the 95th percentile). These two exposure



5For the purposes of the risk assessment, air inside vehicles is evaluated as outdoor air that may be influenced by
disturbances of soil (e.g., airborne roadway dust).

2-4
                                                                                                          Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20        Filed 08/26/19      Page 36 of 92
                                                                             Section 2 • Exposure Assessment



estimates are referred to as central tendency exposure (CTE) and reasonable maximum exposure
(RME), respectively. Both CTE and RME receptors will be evaluated in the HHRA.

When selecting CTE parameters, the exposure parameters for a specific exposure scenario (i.e.,
exposure time, exposure frequency, exposure duration) are usually based on mean or median values,
such that the CTE represents the “typical” or “average” exposure. When selecting RME parameters, the
exposure parameters are selected such that the combination of the exposure parameters results in a
“reasonable maximum” estimate of the daily exposure (EPA 1989).

EPA has collected a wide variety of data to establish default exposure parameter values for use in
HHRAs (EPA 1989, 1991a, 1993a, 1996, 2014b), and EPA’s Exposure Factors Handbooks (EPA 2008c,
2011) provide information on activity-specific exposure patterns. Established default values were
utilized in this HHRA when available. However, as appropriate, exposure parameters were adjusted to
be Site-specific. For example, the default residential RME exposure frequency is 350 days per year
(EPA 1991a), but for the purposes of evaluating exposures during soil disturbances, this default value
was adjusted to reflect Site conditions and account for days when releases due to soil disturbance
activities were unlikely, either due to snow cover or high soil moisture content (from November
through March). Site-specific surveys have been conducted for several exposure scenarios (see
Appendix H). Various groups and stakeholders have provided input on the selection of exposure
parameters for selected receptor populations (e.g., Libby school administrators provided information
on student, teacher, and maintenance worker exposures, the USFS provided input on forest-related
exposure scenarios). If default or Site-specific values were not available, professional judgment was
used in selecting appropriate exposure parameter values.

It is important to note that the selected exposure parameter values do not take into consideration any
use restrictions or institutional controls. For example, under current conditions, access to the mine is
restricted to prevent potential exposures from LA in soil and mine waste materials within this area. In
accordance with EPA’s Risk Assessment Guidance for Superfund (EPA 1989), the baseline risk
assessment is to be performed under an assumption of ‘no action’, meaning in the absence of any
actions to control or mitigate these releases. Thus, exposure parameters have been selected based on
an assumption there are no access restrictions in any of the potential exposure areas.

The selected exposure parameters for each exposure scenario evaluated in this risk assessment are
discussed and presented in each risk characterization section (Section 5 through Section 9).

2.3 Exposure Point Concentrations
2.3.1 Approach for Determining Exposure Concentrations
Previous investigations conducted at the Site have demonstrated that LA is present in a variety of
environmental media. However, the detection of LA in a source medium, such as soil, tree bark, or
indoor dust, does not necessarily indicate that human exposures to LA released to air during
disturbances of these media would result in unacceptable exposures or risks. The amount of LA that
could be released to air and inhaled will vary depending upon a number of factors, including the level
of LA in the source medium, the nature, intensity, and duration of the disturbance activity,
meteorological conditions (e.g., relative humidity, wind direction, and speed), and conditions of the
source medium (e.g., soil moisture content, vegetation coverage). Because of this, predicting the LA
levels in air based on measured LA levels in source media is extremely difficult. For this reason, EPA
recommends an empiric approach for investigating asbestos-contaminated Superfund sites, where
concentrations of asbestos in air from source disturbances are measured rather than predicted (EPA


                                                                                                        2-5
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC          Doc 33111-20        Filed 08/26/19       Page 37 of 92
Section 2 • Exposure Assessment



2008a). This type of sampling is referred to as activity-based sampling (ABS) and involves the
collection of air samples under representative source-disturbance conditions that can be used to
calculate inhalation exposures and potential risks (EPA 2008a). This sampling methodology is similar
to the exposure assessment methods used by the National Institute of Occupational Safety and Health
(NIOSH) to monitor worker exposures.

It is not possible to perform an ABS study to evaluate every possible type of source-disturbance
activity that could be performed at every location on the Site. Therefore, Site ABS investigations have
focused on characterizing those activities that are representative of typical activities that may be
performed by various receptor populations that disturb source media. To date, more than two dozen
different ABS investigations have been conducted at the Site to evaluate potential exposures to LA
from disturbances of source media. These studies have included a wide range of activities in every OU,
including, but not limited to, dusting and vacuuming inside residences in OU4 and OU7,
raking/mowing/digging in yard soil in OU4 and OU7, hiking and riding ATVs in OU3 and OU4,
trespassing at the mine in OU3, commercial logging operations in OU3, biking in OU4 and OU5,
performing railroad maintenance activities in OU6, during fire-related activities in OU3, and
performing brush-clearing activities along roads in OU8.

Table 2-2 summarizes the ABS investigations that have been conducted at the Site which provide
measured data on LA concentrations in ABS air that will be utilized in this HHRA. As shown, more than
3,100 ABS air samples have been collected at the Site since 2001. These ABS investigations have
evaluated LA levels in air during disturbances of a variety of source media, including outdoor soil/duff
(Panel A), various wood-related media (i.e., bark, mulch, wood chips, ash resulting from wood
burning) (Panel B), and indoor sources (e.g., dust and VI) (Panel C). Figure 2-2 provides example
photographs of some of the types of ABS activities that have been conducted at the Site. The results of
each investigation are discussed further in Section 5 through Section 8.

2.3.2 Methods for Measuring and Reporting Air Concentrations
Asbestos data reduction and interpretation methods differ from traditional chemistry methods.
Understanding the differences in asbestos data reduction and interpretation methods is key to the
proper use of asbestos data for site characterization and risk assessment. Appendix B provides a
detailed discussion of basic concepts for asbestos sampling, analysis, and data reduction, including an
overview of asbestos sampling and analysis methods, Poisson statistics, how to characterize
uncertainty for individual samples, how samples are ranked as detect or non-detect, the differences
between the analytical sensitivity and the detection limit, how to calculate the mean across multiple
samples (i.e., treatment of non-detects), and issues associated with estimating the uncertainty bounds
around the mean.

2.3.2.1 Overview of Sampling and Analysis Methods
Experience at the Site and at other asbestos sites has demonstrated that personal air samples (i.e.,
samples that collect air in the breathing zone of a person) tend to provide a better estimate of human
exposures to LA in air than samples collected by a stationary monitor (EPA 2007a), especially if the
person is engaged in an activity that disturbs an asbestos source. Thus, most of the ABS exposure
estimates used in this risk assessment are based on personal air samples collected during simulated
disturbance activities. These personal ABS air samples are collected by drawing a known volume of air
through a filter that is located in the breathing zone of the individual performing the disturbance
activity (see Figure 2-2) and determining the number of LA structures that become deposited on the
filter surface.


2-6
                                                                                      Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC                      Doc 33111-20            Filed 08/26/19    Page 38 of 92
                                                                                                Section 2 • Exposure Assessment



In the past, the most common technique for analyzing asbestos on air filters was phase contrast
microscopy (PCM). In this technique, the filter is examined in accordance with NIOSH Method 7400,
Issue 2 (NIOSH 1994) and all structures that have a length greater than (>) 5 micrometers (µm) and
an aspect ratio (the ratio of length to width) of 3:1 or greater are counted as “PCM fibers”. The limit of
resolution of PCM is about 0.25 µm (NIOSH 1994), so structures thinner than this are generally not
observable.

A key limitation of PCM is that structure discrimination is based only on size and shape. Because of
this, it is not possible to distinguish between asbestos and non-asbestos structures. For this reason,
EPA (2008a) recommends the analysis of air samples by transmission electron microscopy (TEM).
This method can operate at a higher magnification and is able to detect structures much smaller than
can been seen by PCM. In addition, TEM instruments are fitted with accessory detectors that allow
each structure to be classified according to asbestos mineral type, meaning that structures can be
characterized as either chrysotile or amphibole, and further by amphibole asbestos type (e.g.,
actinolite, tremolite, crocidolite, amosite).

2.3.2.2 Results Reporting
At the Site, all ABS and ambient air samples have been analyzed by TEM using International
Organization of Standardization (ISO) 10312:1995(E) (ISO 1995) counting and recording rules, as
modified by Site-specific laboratory modification requirements 6. During the analysis, detailed
information for each observed asbestos structure (e.g., asbestos type, structure type, length, width) is
manually recorded on a laboratory bench sheet. Once the analysis is complete, the total number of
countable asbestos structures is determined. The concentration of asbestos in air in a given sample is
given by:

               Cair         =        N∙S

where:

               Cair         =        Concentration of asbestos in air (s/cc)

               N            =        Number of asbestos structures observed in the sample (s)

               S            =        Achieved analytical sensitivity (per cubic centimeter of air, cc-1)

For air, the achieved analytical sensitivity is calculated as:

                               EFA
                S=
                       GO ⋅ Ago ⋅ V ⋅ 1000 ⋅ F

where:

               S            =        Achieved analytical sensitivity (cc-1)

               EFA          =        Effective area of the filter (square millimeters [mm2])

               GO           =        Number of grid openings examined



6   The Libby-specific TEM ISO 10312 laboratory modifications are maintained on the Libby Lab eRoom and are available upon
    request.

                                                                                                                           2-7
Libby_Site-wide HHRA_11-16-15.docx
                Case 01-01139-AMC              Doc 33111-20            Filed 08/26/19         Page 39 of 92
Section 2 • Exposure Assessment



           Ago      =     Area of a grid opening (mm2)

           V        =     Volume of air passed through the filter (liters [L])

           1000 =         Conversion factor (cc/L)

           F        =     F-factor, or fraction of primary filter deposited on secondary filter (if an indirect
                          preparation is necessary; F = 1 for direct preparation)

There is no “preset” lower limit of analytical sensitivity for TEM. The achieved analytical sensitivity
will depend upon the number of grid openings examined, and can be improved (i.e., lowered) by
examining additional grid openings. Each of the air sampling investigations conducted at the Site have
established investigation-specific target analytical sensitivity requirements based on the receptor and
exposure scenario being evaluated.

If the sample has been analyzed more than once (e.g., a subsequent supplemental TEM analysis was
performed to improve the achieved analytical sensitivity), the “pooled” concentration, which is
inclusive of all analyses, is calculated as follows:

           Cair, pooled = ∑Ni / ∑(1/Si)

where:

           Cair, pooled   =    Pooled concentration of asbestos in air across analyses (s/cc)

           Ni       =     Number of asbestos structures observed in analysis ‘i’ (s)

           Si       =     Achieved analytical sensitivity for analysis ‘i’ (cc-1)

2.3.2.3 Definition of PCME
For the purposes of estimating potential human health risks, the concentration of asbestos in air must
be expressed in units of PCM fibers. This is because the risk models for estimation of risks from
inhalation exposure to LA (EPA 2014c) are based on exposures expressed as PCM f/cc. Estimates of
concentration used in this report are based on PCM-equivalent (PCME) structures observed during the
TEM analysis. As noted above, in the PCM method (NIOSH 1994), a structure is counted as a PCM fiber
if it has a length longer than 5 µm and an aspect ratio greater than or equal to (≥) 3:1. Although there
is no thickness rule specified in the PCM method, particles thinner than about 0.25 µm are not usually
detectable by PCM (see Appendix C). Hence, the TEM counting rules for PCME structures are: length >
5 µm, width ≥ 0.25 µm, and aspect ratio ≥ 3:1. Note that the upper width cut-off of 3 µm specified by
EPA (2008a) has not been used, because structures wider than 3 µm are counted by the NIOSH PCM
method (NIOSH 1994). This basis of this width criterion change is discussed in more detail in
Appendix C.

Figure 2-3 graphically illustrates the concept of PCME. This figure summarizes the recorded
dimensions of all LA structures observed during TEM analyses 7 of air samples collected at the Site.
Only those structures within the area shaded in green of the figure meet PCME counting rules. As
illustrated, about 35% of all LA structures observed in air samples rank as PCME.




7   Restricted to analyses performed under high magnification (20,000x) using TEM ISO 10312 (ISO 1995) recording rules.

2-8
                                                                                                       Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC             Doc 33111-20            Filed 08/26/19          Page 40 of 92
                                                                                             Section 2 • Exposure Assessment



In this risk assessment, all air concentrations are reported as PCME LA s/cc. Although TEM analyses
may have occasionally observed and recorded other amphibole asbestos types (e.g., anthophyllite)
and/or chrysotile structures, exposures and risks are calculated for LA only, as this is the type of
asbestos that is expected to be Site-related.

2.3.3 Approach for Calculating Exposure Point Concentrations
An exposure point (also referred to as an exposure unit or exposure area) is an area where exposure
and risk are to be evaluated. It is assumed that random exposure occurs over the entire exposure area;
thus, the risk is related to the mean concentration across the entire exposure area (EPA 1992). An EPC
is an estimate of the average concentration of LA in air at the exposure area.

Ideally, the EPC used in the risk calculations for each exposure location would be the true average
concentration within the exposure area, averaged across the exposure duration. However, the true
average concentration at a location can only be approximated from a finite set of measurements, and
the observed sample mean might be either higher or lower than the true mean.

To minimize the chances of underestimating the true level of exposure and risk, EPA generally
recommends that risk calculations be based on the 95% upper confidence limit (95UCL) of the sample
mean (EPA 1992). However, as discussed in Appendix B, there is no EPA-approved method for
calculating the 95UCL for asbestos datasets 8. Thus, in accordance with EPA guidance (EPA 2008a),
risk calculations presented in the risk characterization utilize the sample mean. The sample mean is
an unbiased estimate of the true concentration, but the true concentration may be either higher or
lower. The potential magnitude of the difference between the sample mean and the true mean cannot
presently be quantified. The uncertainty assessment (Section 10) provides additional information on
the uncertainty that arises from use of the sample mean.

Note that, when computing the arithmetic mean of a set of air samples, all samples with a count of zero
asbestos structures (non-detects) are evaluated using a concentration value of zero (EPA 2008a). This
is important, because assigning any value greater than zero to such samples may tend to bias the
sample mean high (EPA 1999, 2008a). This concept is demonstrated in Appendix B.

In some cases, all air samples within a dataset were non-detect. In these instances, the mean air
concentration (i.e., a concentration of zero) was used as the EPC in the risk calculations. The
uncertainty assessment (Section 10) provides additional information on risk estimates for datasets
where all samples are non-detect.

2.3.4 Adjustment for Indirect Preparation Methods
Collected air filters are examined at the laboratory prior to analysis to determine if the filter can be
prepared directly or if an indirect preparation is necessary. Indirect preparation is required if there is
uneven loading, if the filter is considered overloaded (particulate coverage of greater than 25% on the
filter), or if there is loose material in the cowl of the air cassette. If an air filter can be prepared
directly, the filter is prepared for analysis by TEM in basic accordance with the filter preparation
methods provided in International Organization of Standardization (ISO) 10312 (ISO 1995).

If an indirect preparation is required, the filter is prepared (usually with ashing) in accordance with
the indirect filter preparation procedures in the Site-specific standard operating procedure (SOP)


8   The equations and functions in ProUCL (EPA 2010c) are not designed for asbestos datasets and application of ProUCL to
    asbestos datasets is not recommended (EPA 2008a).

                                                                                                                            2-9
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC                    Doc 33111-20   Filed 08/26/19    Page 41 of 92
Section 2  Exposure Assessment



EPA‐LIBBY‐08. If no loose material is present within the cassette, the indirect preparation procedure
in the SOP EPA‐LIBBY‐08 is similar to ISO 13794 (ISO 1999), except that the total solution volume is
increased from 40 milliliters (mL) to 100 mL (to allow for the preparation of a series of indirect filters
with different volumes) and to retain a portion of the original filter for archive. If loose debris is
present within the cassette, the indirect preparation procedure in the SOP EPA‐LIBBY‐08 is similar to
American Society for Testing and Materials (ASTM) D‐5755 (ASTM 2009), with the addition of an
ashing of the entire primary filter. In brief, loose debris is washed from inside the cassette and applied
to a new filter, and the ashed residue from the original filter and the filter that collected the wash are
suspended in water and sonicated. An aliquot of this water is applied to a second filter, which is then
used to prepare a set of TEM grids. Reported air concentrations for indirectly prepared samples
incorporate a dilution factor, or F‐factor (see Section 2.3.2.2 for the air concentration equation).

For chrysotile asbestos, indirect preparation often tends to substantially increase structure counts due
to dispersion of bundles and clusters (Hwang and Wang 1983; Health Effects Institute‐Asbestos
Research [HEI‐AR] 1991; Breysse 1991). For amphibole asbestos, the effects of indirect preparation
are generally much smaller (Bishop et al. 1978; Sahle and Laszlo 1996; Harris 2009). Site‐specific
studies on the effect of indirect preparation on reported LA air concentrations show that indirect
preparation usually increased reported PCME LA air concentrations, but the concentrations were
within a factor of about 2‐4 compared to direct preparation (Goldade and O’Brien 2014). The relative
insensitivity of PCME LA air concentration estimates to indirect preparation methods is likely due to
the fact that, unlike chrysotile, complex LA structures (e.g., bundles, clusters) that might be subject to
dispersal during an indirect preparation are not common in Libby air samples (EPA 2010g).

Because the PCM data used to derive toxicity factors for inhalation exposure to LA (EPA 2014c) are
based on filters that were prepared directly for analysis in accordance with PCM methods, and to
avoid potentially biasing calculated EPCs high due to the effect of indirect preparation, the reported
PCME LA concentration for any air sample that was prepared using indirect preparation was adjusted
as follows:

         Cadj    =     Cindirect / AFindirect

where:

         Cadj    =     Air concentration, adjusted for indirect preparation (PCME LA s/cc)

         Cindirect =   Reported air concentration for an indirectly prepared filter (PCME LA s/cc)

         AFindirect = Indirect preparation adjustment factor

Appendix D provides detailed results for two more recent studies, conducted since the study
presented in Goldade and O’Brien (2014), which provide additional data on the effect of indirect
preparation on reported PCME LA air concentrations for ABS air samples collected at the Site. As
demonstrated in Appendix D, the average ratio of PCME LA air concentrations for filters prepared
using indirect preparation methods to those prepared directly was about 2.5, which is consistent with
the range reported by Goldade and O’Brien (2014). Thus, an indirect preparation adjustment factor
(AF) of 2.5 was used when calculating EPCs.

Appendix E provides more information on the frequency of indirect preparation for each of the
datasets used in the risk assessment.



2‐10
                                                                                        Libby_Site‐wide HHRA_11‐16‐15.docx
               Case 01-01139-AMC     Doc 33111-20       Filed 08/26/19      Page 42 of 92
                                                                           Section 2 • Exposure Assessment



2.3.5 Calculated Exposure Point Concentration Values
As noted previously, there have been numerous investigations conducted at the Site to evaluate
potential exposures to LA from various exposure scenarios. These investigations have included
ambient air monitoring programs and a variety of indoor and outdoor ABS studies to evaluate LA
releases during disturbances of source materials (see Table 2-2).

The applicable datasets and calculated EPCs for each exposure scenario evaluated in this risk
assessment are discussed and presented in Section 5 through Section 8. Appendix F provides the
detailed analytical results for all samples that were used in this HHRA. Appendix E provides a data
quality assessment of the datasets that were used to calculate exposures and risks.




                                                                                                      2-11
Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC         Doc 33111-20        Filed 08/26/19      Page 43 of 92




Section 6
Risks from Exposures During Soil/Duff Disturbances
To date, there have been about 20 different outdoor ABS investigations conducted at the Site to
evaluate potential exposures to LA from disturbances of soil/duff. Table 2-2 (Panel A) summarizes
the types of outdoor ABS investigations that have been conducted during soil/duff disturbances for
each OU. For most exposure areas, the source medium is soil; however, in forested areas the source
medium is likely a mixture of soil and duff materials and in the disturbed area of the mine it is a
mixture of soil and mine waste materials.

As shown in Table 2-1, there is the potential for exposures to LA during disturbances of soil in every
OU for a wide range of receptor types and exposure scenarios. Because the exposure scenarios differ
by location, each location is evaluated separately, as follows:

           Section 6.1 – Residential and Commercial Properties in OU4 and OU7

           Section 6.2 – Schools and Parks in OU4 and OU7

           Section 6.3 – Trails and Bike Paths in OU4 and OU7

           Section 6.4 – OU1

           Section 6.5 – OU2

           Section 6.6 – OU3

           Section 6.7 – OU5

           Section 6.8 – OU6

           Section 6.9 – OU8

Section 6.10 presents an evaluation of LA concentrations in “background” soil and summarizes
potential exposures and risks associated with disturbances of background soil. Section 6.11
summarizes the overall conclusions regarding potential risks from exposures to LA during soil
disturbances.

Each of the following sections discuss the exposure populations of interest and present the selected
RME and CTE exposure parameters values and calculated TWFs for each exposure scenario. Each
section identifies the basis of the selected exposure parameters and notes if any Site-specific
adjustments were applied. It is important to note that the exposure parameters and resulting TWFs
are selected for the purposes of evaluating potential risks from each individual exposure scenario (i.e.,
the cumulative assessment may utilize different TWFs).

6.1 Residential and Commercial Properties in OU4 and OU7
6.1.1 Exposure Populations and Parameters
There are several populations who may be exposed to LA in air during outdoor soil disturbances at
residential and commercial properties in OU4 and OU7. The primary receptor population of interest is

                                                                                                      6-1
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 44 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



residents. Because residential exposures may differ as a function of location within a property (i.e., the
amount of time in spent in yards is expected to be different than time spent in a garden), exposure
parameters were specified separately for each of four exposure locations – yards,
gardens/flowerbeds, driveways, and limited-use areas (LUAs). LUAs are portions of the property that
are used on a more limited basis, such as pastures and mowed fields.

A second receptor population of interest is outdoor workers, such as local landscapers and lawncare
maintenance workers. These individuals have the potential to perform soil disturbance activities on a
more frequent basis than residents. As such, exposures to LA in air during outdoor soil disturbances at
residential and commercial properties in OU4 and OU7 were evaluated separately for residents and
outdoor workers.

For commercial properties, it is anticipated that exposures to LA in air during outdoor soil
disturbances will be primarily associated with outdoor worker activities. However, because it is
possible that future land use could transition from commercial to residential (and vice versa),
commercial properties were not assessed separately from residential properties.

Table 6-1 (Panel A) presents the selected RME and CTE exposure parameters values and calculated
TWFs for disturbances of surface soils at OU4/OU7 properties by exposure location.

6.1.2 Investigation Summary
The following subsections briefly summarize the outdoor ABS investigations that have been
performed at residential and commercial properties in OU4 and OU7 to evaluate potential exposures
to LA during soil disturbances in yards, gardens/flowerbeds, driveways, and LUAs.

6.1.2.1 Yards
There have been several different outdoor ABS investigations conducted in OU4 and OU7 to evaluate
potential exposures to LA during disturbances of soils in yards. Although there have been some
differences in the study designs from investigation to investigation, the basic study designs for yards
have been generally similar. In general, the outdoor ABS studies of yards have evaluated three
different soil disturbance activities – mowing, raking, and digging (see Figure 2-2 for example
photographs of these ABS activities). ABS activities were performed by EPA or DEQ contractors in
accordance with specified ABS “scripts”. The ABS script specifies how the sampling team conducts the
ABS activity (i.e., what disturbance activities to perform, where they should be performed, how to
conduct the activity, and for how long each activity should be performed). ABS air samples were
collected using personal air monitors (i.e., the air sampling cassette was worn by the individual
performing the disturbance activity). Unless specified otherwise below, co-located 30-point soil
composite samples were collected for each ABS area at the time of the ABS activity to provide data on
the LA concentrations in the soil being disturbed. In addition, estimates of visible vermiculite (VV)
were determined at the time of the soil sampling. Yards selected for outdoor ABS evaluation included
a range of soil LA concentrations, and included both yards where soil removals had and had not been
performed.

There have been four different yard ABS investigations conducted in OU4 and one yard ABS
investigation in OU7. Each of these studies is described briefly below.

In the summer of 2005, outdoor ABS was conducted during disturbances of yard soils as part of the
OU4 Supplemental RI Quality Assurance and Project Plan (referred to as the SQAPP) (EPA 2005b).
Outdoor ABS samples were collected during digging, raking, and mowing. A total of 18 ABS areas were


6-2
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20        Filed 08/26/19          Page 45 of 92
                                                    Section 6 • Risks from Exposures during Soil/Duff Disturbances



selected to represent yards with soil LA concentrations ranging from non-detect to greater than 1%.
Co-located soil composite samples were collected at the time of the ABS; however, the sample
sampling methodology employed at the time differed from current sampling protocols in that the
sample was usually only a 4-point or 10-point composite (current protocol is to collect 30-point
composites). Detailed results of the OU4 SQAPP outdoor ABS investigation are summarized in EPA
(2007a). Because the SQAPP soil collection methodology differed from current protocols and
subsequent outdoor ABS programs, outdoor ABS data from the SQAPP were not included in this risk
assessment.

The largest outdoor ABS program in OU4 occurred from 2007-2008 (EPA 2007d). This sampling
investigation performed outdoor ABS during disturbances of yard soils at 75 properties. Similar to the
SQAPP investigation, outdoor ABS samples were collected during digging (simulating a child playing in
an area of bare dirt with a bucket and shovel), raking, and mowing. Two rounds of outdoor ABS were
conducted at each ABS area to span a range of soil moisture and meteorological conditions. The first
sampling event was performed in the summer of 2007 (July to August) and the second sampling event
was performed in the spring of 2008 (April to June). During each ABS sampling event, soil disturbance
activities were performed over a 6-hour time interval, divided into three sub-periods of two hours
each (one for each disturbance scenario). One ABS air sample was collected for each disturbance
scenario for each sampling event. Detailed results of the 2007-2008 OU4 outdoor ABS investigation
are summarized in EPA (2010d). In addition, CDM Smith (2013c, d) summarizes the results of a
subsequent soil re-analysis effort for this investigation.

In 2010, EPA conducted another outdoor ABS investigation during yard soil disturbances in OU4 (CDM
Smith 2010b). Unlike previous investigations, the digging scenario was modified to simulate a
sprinkler maintenance activity (i.e., digging a hole using a long shovel and trowel). The mowing and
raking scenarios were performed on a yard-wide basis, to reduce the amount of localized stress in one
area that occurred during the 2007-2008 ABS study, and the ABS duration was reduced to one hour
(20 minutes per disturbance scenario). In addition, unlike the previous investigations, a single ABS air
sample was collected during each sampling event, representing a composite across all three soil
disturbance scenarios (mowing, raking, and digging). A total of ten properties were selected for
evaluation; three sampling events were conducted at each property in the summer of 2010, with
events spaced about one month apart. ABS air samples were originally analyzed in 2010; a subset of
the samples underwent a supplemental TEM analysis to improve the achieved analytical sensitivity in
2013. Detailed results of the 2010 OU4 outdoor ABS investigation (including the supplemental
analyses) are summarized in CDM Smith (2014a).

In 2011, EPA conducted several residential ABS studies in OU4 to evaluate potential exposures from
the disturbance of yard soils. These residential ABS investigations consisted of three different yard
sampling scenarios. The specific objectives and study designs of each sampling scenario are described
in the governing SAP, 2011 Residential Activity-Based Sampling SAP (CDM Smith 2011b). In brief, the
first scenario evaluated potential differences in ABS LA air concentrations as a function of the raking,
mowing, and digging disturbance intensity (see Section 6.1.4.1.1 for a detailed discussion of
differences in ABS script intensity), the second scenario evaluated potential differences in measured
ABS LA air concentrations at a given property across sampling years, and the third scenario evaluated
potential differences in measured ABS LA air concentrations during mowing activities pre- and post-
irrigation. Multiple sampling events were conducted at each selected property in the summer of 2011.
Detailed results of the 2011 OU4 outdoor ABS investigation are summarized in CDM Smith (2014b).




                                                                                                              6-3
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 46 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



For OU7, DEQ conducted an outdoor ABS investigation during yard soil disturbances in 2011 (Tetra
Tech 2011). This ABS study was conducted using an ABS script equivalent to the raking, mowing,
digging script used in the 2010 OU4 outdoor ABS investigation (see above). A total of 20 properties
were selected for evaluation; ten properties to represent yards where a soil removal had been
completed and ten properties to represent yards where no soil removal was deemed necessary (based
on a property assessment and removal status at the time of the ABS). Two sampling events were
conducted at each property, one in the spring and one in the summer of 2011. Detailed results of the
OU7 outdoor ABS investigation are summarized in Tetra Tech (2013).

6.1.2.2 Gardens and Flowerbeds
There have been two outdoor ABS investigations conducted in OU4 gardens and flowerbeds and one
outdoor ABS investigation in OU7 gardens. Each of these studies is described briefly below.

In 2001, a small-scale outdoor ABS study was performed at one residential property in OU4 to
evaluate potential exposures when garden soil was actively disturbed by rototilling. This scenario was
chosen both because vermiculite is known to have been added to a number of gardens in Libby, and
because rototilling is a realistic and aggressive garden soil-disturbance scenario. A single garden,
where previously collected soil samples showed trace levels of LA, was selected for evaluation. Two
personal air monitoring samples were collected while rototilling the garden soil – one for the
individual performing the rototilling and one for the rototiller assistant. Results of the rototilling ABS
are summarized in EPA (2005b).

A larger outdoor ABS investigation of potential exposures during soil disturbances in gardens and
flowerbeds OU4 was conducted in the summer of 2010 (CDM Smith 2010b). As part of this
investigation, ABS was performed to simulate an adult gardening (i.e., digging in the soil with trowel
and hands) to disturb the soil to a depth of 12 inches at six discrete locations distributed across the
garden. A total of 20 residential properties were selected for evaluation; ten properties with VV noted
in the garden/flowerbed (i.e., a soil removal was deemed necessary but had not yet been performed at
the time of the ABS) and ten properties where no VV was observed (i.e., no soil removal was deemed
necessary). Three sampling events were conducted at each property in the summer of 2010, with
events spaced about one month apart. For each sampling event, a composite soil sample was collected
to be representative of the entire garden/flowerbed ABS area. ABS air samples were originally
analyzed in 2010; a subset of the samples underwent a supplemental TEM analysis to improve the
achieved analytical sensitivity in 2013. Detailed results of the 2010 OU4 garden/flowerbed ABS
investigation (including the supplemental analyses) are summarized in CDM Smith (2014a).

For OU7, an outdoor ABS investigation of potential exposures during soil disturbances in gardens was
conducted in 2011 (Tetra Tech 2011). As part of this investigation, a composite ABS sample was
collected that was representative of an adult gardening (i.e., digging in the soil with trowel and hands)
at nine discrete locations distributed across the garden and performing rototilling of the entire
garden. A total of 20 residential properties were selected evaluation; ten properties where a garden
removal had been completed and ten properties where a garden removal was not deemed necessary
(based on a property assessment). Two sampling events were conducted at each property, one in the
spring and one in the summer of 2011. For each sampling event, a composite soil sample was collected
to be representative of the entire garden. Detailed results of the OU7 garden ABS investigation are
summarized in Tetra Tech (2013).




6-4
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20         Filed 08/26/19          Page 47 of 92
                                                     Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.1.2.3 Driveways
Two outdoor ABS investigations have been performed to evaluate potential exposures to LA during
disturbances of unpaved driveways, one investigation was performed in OU4 in 2010 (CDM Smith
2010b) and one investigation was performed in OU7 in 2012 (Tetra Tech 2011). In both
investigations, an (adult) EPA or DEQ contractor simulated a child playing on an unpaved driveway;
the playing activities included both digging and biking activities. The child digging activity was
conducted with the contractor sitting on the ground while digging or scraping the top surface of the
driveway, pushing soil/rock to the side, and then replacing it at six discrete locations evenly
distributed across the entire driveway. For the child biking activity, the contractor rode a small non-
motorized tricycle with minimal ground clearance across the driveway in straight lines covering the
entire area of the driveway (see Figure 2-2 for an example photograph of this ABS activity).

For the OU4 investigation, a total of 20 residential properties were selected for evaluation; ten
properties with VV noted in the driveway (i.e., a soil removal was deemed necessary, but had not yet
been performed at the time of the ABS) and ten properties where no VV was observed (i.e., no soil
removal was deemed necessary). Three sampling events were conducted at each property in the
summer of 2010, with events spaced about one month apart. For each sampling event, a composite
soil sample was collected to be representative of the entire driveway. Detailed results of the 2010 OU4
driveway ABS investigation are summarized in CDM Smith (2014a).

For the OU7 investigation, a total of 20 residential properties were selected evaluation; ten properties
where a driveway removal had been completed and ten properties where a driveway removal was not
deemed necessary (based on a property assessment). Two sampling events were conducted at each
property, one in the spring and one in the summer of 2011. For each sampling event, a composite soil
sample was collected to be representative of the entire driveway. Detailed results of the OU7 driveway
ABS investigation are summarized in Tetra Tech (2013).

6.1.2.4 Limited-Use Areas
As described above, most outdoor ABS efforts conducted at properties in OU4 and OU7 have focused
on common-use areas (CUAs), such as the yard, and specific-use areas (SUAs), such as gardens,
flowerbeds, and driveways. However, outdoor ABS studies have also been conducted in portions of the
property that are used on a more limited basis (i.e., LUAs). In the summer of 2011, an outdoor ABS
investigation was performed in OU4 to evaluate potential exposures to LA during soil disturbances in
LUAs (CDM Smith 2012b).

Several types of soil-disturbance activities could be performed in LUAs, such as mowing, haying (i.e.,
cutting/bailing hay), horseback riding, and ATV riding. For the purposes of the LUA outdoor ABS
investigation, ATV riding was selected for evaluation because this exposure scenario is likely to occur
on a more frequent basis than other activities, is likely to generate more airborne dust, and is an
activity that likely applies to more individuals in the community than other exposure scenarios.

A total of ten LUAs were selected for evaluation from seven residential properties in OU4, spanning a
range of LA concentrations in soil (non-detect and trace). A total of three sampling events were
performed at each LUA in the summer of 2011. During each sampling event, two EPA contractors rode
an ATV across the LUA for one hour (see Figure 2-2 for an example photograph of this ABS activity).
For the first 30 minutes, riders engaged in activities that were representative of riding in a single-file
line (i.e., one rider leading, one rider following), with the leader/follower switching positions after 15
minutes. For the last 30 minutes, riders rode separately and covered as much of the LUA as possible.
During each sampling event, a soil sample was collected to be representative of the entire LUA.

                                                                                                               6-5
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 48 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



Detailed results of the OU4 LUA ABS investigation are summarized in CDM Smith (2014b).

6.1.3 Role of Soil Data in Evaluating Risks
There are more than 5,000 residential/commercial properties in OU4 and more than 1,000
residential/commercial properties in OU7. To date, EPA and DEQ have performed outdoor ABS at
about 200 properties in OU4 and OU7. Because it is not feasible to evaluate risks by conducting
outdoor ABS at every property, it is necessary to use the measured ABS data from the properties
where ABS has been performed to draw risk conclusions about properties where ABS has not been
performed. For outdoor ABS associated with disturbances of soil (e.g., residential disturbances of yard
soil), this is accomplished by assuming that LA concentrations in ABS air will be similar for locations
with similar levels of LA in soil and similar disturbance activities. An inherent assumption of this
approach is that the many random variables that influence release of LA from yard soil to air will tend
to average out over time, and that it is soil LA concentration alone that is the key determinant of the
long-term average concentration in outdoor ABS air.

Soil samples collected at the Site are analyzed for LA using polarized light microscopy (PLM). Prior to
analysis, each soil sample is dried and sieved through a ¼-inch screen. Particles retained on the screen
(if any) are referred to as the coarse fraction. Particles passing through the screen are referred to as
the fine fraction, and this fraction is ground by passing it through a plate grinder. The resulting
material is referred to as the fine ground fraction. The coarse fraction (if any) is examined using
stereomicroscopy, and any particles of asbestos (as confirmed by PLM) are removed and weighed to
provide a mass fraction of the LA content in accordance with Site-specific SOP SRC-LIBBY-01 (referred
to as PLM-Grav). Only a limited number of soils collected as part of the outdoor ABS sampling
programs had a coarse fraction; and most of these coarse fractions were reported as non-detect for LA
when analyzed by PLM-Grav. Because of this, soil results utilized in the risk assessment focus only on
the PLM results for the fine ground fraction.

An aliquot of the fine ground fraction is analyzed using the Site-specific visual area estimation PLM
method, as detailed in SOP SRC-LIBBY-03 (referred to as PLM-VE). PLM-VE is a semi-quantitative
method that utilizes Site-specific LA reference materials to allow assignment of fine ground samples
into one of four concentration “bins”, as follows:

      Bin A (ND): non-detect

      Bin B1 (Trace): detected at levels lower than the 0.2% (by mass) LA reference material

      Bin B2 (<1%): detected at levels lower than the 1% (by mass) LA reference material but greater
       than or equal to the 0.2% LA reference material

      Bin C: LA detected at levels greater than or equal to the 1% LA reference material; estimated
       soil concentrations are reported to the nearest whole percent

As noted above, for the 2007-2008 yard ABS investigation (see Section 6.1.2.1), a subset of the
collected soil samples were subsequently reanalyzed by PLM-VE by a different analytical laboratory
(CDM Smith 2013c, d). The higher of the two reported laboratory results is used to represent the LA
soil concentration for these samples. In addition, as part of the general quality control (QC) program
for the Site, some soil samples are randomly selected for reanalysis (e.g., preparation duplicates,
laboratory duplicates, inter-laboratory analyses). In cases where multiple analyses are available for a
soil sample, the highest result is used to represent the soil concentration.


6-6
                                                                                       Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC                        Doc 33111-20          Filed 08/26/19          Page 49 of 92
                                                                         Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.1.4 Calculation of EPCs
6.1.4.1 Yards
6.1.4.1.1 Accounting for Differences in Yard ABS Script Intensity
The outdoor ABS studies conducted for OU4 yards have utilized ABS scripts with varying intensities of
soil disturbance. The 2007-2008 OU4 outdoor ABS investigation (see Section 6.1.2.1) utilized ABS
scripts that are ranked as “high intensity” scripts. Under the “high intensity” yard script, mowing,
raking, and digging disturbance activities were performed on a sub-area of the yard for approximately
two hours per activity (i.e., two hours raking, two hours mowing, two hours digging). Often, this
resulted in the sub-area being mowed/raked multiple times over the course of the sampling activity
duration. As a result, grass was typically worn down and bare patches of soil were often observed by
the end of the sampling period, which may have resulted in elevated LA releases during sampling.

The 2010 and 2011 OU4 outdoor ABS investigations and the OU7 outdoor ABS investigation (see
Section 6.1.2.1) mainly 10 utilized ABS scripts that are ranked as “typical intensity” scripts. Under the
“typical intensity” yard script, ABS was conducted on a yard-wide basis, the sampling duration per
disturbance scenario was reduced (i.e., 20 minutes versus two hours per scenario), and the
mowing/raking activities were more representative of expected behaviors (i.e., one pass over the
yard), thus reducing the amount of localized stress in one area.

Because it is expected that individuals at a property may disturb soil under different intensities over
time, use of only the high intensity ABS results, may tend to bias long-term exposure estimates high.
Likewise, use of only the typical intensity ABS results, may tend to bias long-term exposure estimates
low. Thus, to account for differences in disturbance intensity in long-term exposure estimates, the risk
calculations utilized both types of ABS results, but weighted exposures based on the script intensity as
follows:

               Risk            =         (EPChigh ∙ TWFhigh ∙ IURLA) + (EPCtypical ∙ TWFtypical ∙ IURLA)

               HQ              =         (EPChigh ∙ TWFhigh / RfCLA) + (EPCtypical ∙ TWFtypical / RfCLA)

where:

               EPChigh               =       Exposure point concentration, outdoor ABS during yard disturbances under
                                             high intensity ABS script (PCME LA s/cc)

               EPCtypical            =       Exposure point concentration, outdoor ABS during yard disturbances under
                                             typical intensity ABS script (PCME LA s/cc)

               TWFhigh               =       Time-weighting factor for yard soil disturbances under high intensity
                                             disturbance activities (unitless)

               TWFtypical            =       Time-weighting factor for yard soil disturbances under typical intensity
                                             disturbance activities (unitless)




10   Scenario 1 of the 2011 outdoor ABS program included sample collection during both “high intensity” and “typical intensity”.

                                                                                                                                   6-7
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 50 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



For the purposes of this risk assessment, it was assumed that 5% of the total yard disturbance time is
spent performing high intensity disturbance activities:

         TWFhigh = TWFtotal ∙ 0.05

         TWFtypical = TWFtotal ∙ 0.95

The uncertainty assessment (see Section 10.1.6) provides additional information on how risk
estimates would change if the time spent performing high intensity disturbance activities were higher
than assumed.

6.1.4.1.2 Accounting for Differences in Yard ABS Activities
ABS scripts for the evaluation of yard soil disturbances have typically included three different
disturbance activities – raking, mowing, and digging. These three activities are considered realistic
examples of soil disturbance activities that may occur in yards. For outdoor exposures during soil
disturbance activities, the EPC was calculated as the average ABS air concentration, combining across
activities (mowing, raking, digging) and across time (spring and summer). This is because the goal is
to estimate the long-term average concentrations over many years of various types of outdoor yard
soil disturbance activities.

6.1.4.1.3 Stratification by Soil Concentration
As noted above, because it is not feasible to perform outdoor ABS at every property, it is necessary to
use data on LA in soil to extrapolate to properties without ABS. In this regard, EPCs were calculated by
grouping the outdoor ABS air samples using the co-located yard soil LA concentration, as determined
based on the results of the PLM-VE analysis.

Table 6-2 (Panel A) presents the calculated EPCs associated with disturbances of yard soil at
properties in OU4 and OU7. As seen, the majority of outdoor ABS air samples during yard soil
disturbances have been collected from properties where the soil concentration is Bin A or Bin B1.
Although the 2010 ABS program sought to identify and evaluate properties with higher soil
concentrations, because soil removal efforts have targeted properties with higher soil concentrations,
there are limited or no data for Bin B2 and Bin C soil concentrations under the typical intensity ABS
script. Therefore, for the purposes of the risk assessment, these two soil concentration bins were
combined (Bin B2/C).

6.1.4.2 Gardens
For gardens, two different types of soil disturbance activities have been performed – an aggressive
ABS scenario (rototilling) and a more typical activity scenario (digging with a trowel or shovel).
Because potential LA releases are likely to be much higher during rototilling, and because rototilling is
an activity that is likely to occur less frequently than typical gardening activities, when possible, EPCs
for these two garden ABS scenarios were calculated separately.

Because it is necessary to extrapolate the garden ABS results to properties without ABS, EPCs were
calculated by grouping the outdoor ABS air samples using the co-located garden soil LA concentration.
The same soil concentration categories described for yards (see Section 6.1.4.1.3) are used for
gardens. Table 6-2 (Panel B) presents the calculated EPCs associated with disturbances of garden soil
at properties in OU4 and OU7.




6-8
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20        Filed 08/26/19          Page 51 of 92
                                                    Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.1.4.3 Driveways and Limited-Use Areas
For driveways and LUAs, the ABS scripts did not differ from investigation to investigation; thus, there
was no need to stratify EPCs by script activity or intensity. However, it was necessary to calculate
EPCs separately for each LA soil concentration bin to extrapolate ABS results to properties where ABS
activities have not been performed. The same soil concentration categories described for yards (see
Section 6.1.3.1.3) were used for driveways and LUAs. Table 6-2 presents the calculated EPCs
associated with disturbances of driveway soil (Panel C) and LUA soil (Panel D) at properties in OU4
and OU7.

6.1.5 Risk Estimates
6.1.5.1 Yards
Table 6-3 presents estimated cancer risks and non-cancer HQs from exposures to LA during soil
disturbances at residential and commercial properties in OU4 and OU7. Table 6-3a presents risks for
residential exposures and Table 6-3b presents risks for outdoor worker exposures. For both tables,
Panel A presents risks based on RME and Panel B presents risks based on CTE.

OU4

For residential exposures (Table 6-3a) to LA during yard soil disturbances in OU4, although
estimated RME cancer risks are less than or equal to 1E-04 for all soil concentration categories, RME
non-cancer HQs are greater than 1 when LA is detected in yard soils (i.e., both for Bin B1 and Bin B2/C
soil concentrations). High intensity and typical intensity disturbances each account for approximately
half of the total HQ. The RME HQ is 0.1 based on Bin A soil concentrations (non-detect for LA).
Estimated CTE cancer risks are less than 1E-05 and non-cancer HQs are less than 1 for all soil
concentration categories.

For outdoor worker exposures (Table 6-3b) to LA during yard soil disturbances in OU4, RME and CTE
cancer risks are less than or equal to 1E-04, but RME non-cancer HQs are greater than 1 when LA is
detected in yard soils. The CTE HQ is also greater than 1 for Bin B2/C soil concentrations. The
estimated RME and CTE non-cancer HQs are less than 1 based on Bin A soil concentrations.

It is important to note that an HQ greater than 1 does not necessarily mean that adverse non-cancer
effects will occur. As noted previously, there is a margin of safety built into the RfC through the
application of an UF (EPA 2014d). However, the probability of an adverse effect tends increase as the
HQ increases. The contribution of OU4 yard soil disturbance exposure scenarios to cumulative risk is
discussed in Section 9.

OU7

For OU7, estimated RME and CTE cancer risks are less than 1E-06 and non-cancer HQs are less than
0.1 for exposures to LA during yard soil disturbances for both receptors. However, the OU7 ABS data
have two important limitations. First, the ABS activities performed are only representative of typical
intensity disturbances, no data were collected under high intensity disturbances. As shown for OU4,
high intensity disturbances account for approximately half of the total HQ. Thus, OU7 risk estimates
are likely biased low. Second, nearly all of the ABS data were collected in yards where no LA was
detected (Bin A); only one ABS air sample was collected from a yard with Bin B1 (trace) soil
concentrations and no samples were collected in yards with Bin B2/C soil concentrations (see Table
6-2). Therefore, these data may not be representative of potential exposures when LA is detected in



                                                                                                              6-9
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 52 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



yard soil. In this regard, the risk estimates from OU4 can be used to infer potential risks for properties
in OU7.

6.1.5.2 Gardens, Driveways, Limited-Use Areas
For residential exposures (Table 6-3a), estimated RME and CTE cancer risks are less than or equal to
1E-05 and non-cancer HQs are less than 1 during soil disturbances in gardens, driveways, and LUAs
for all soil concentration categories. For outdoor worker exposures (Table 6-3b), with the exception
of the garden rototilling scenario, estimated RME and CTE cancer risks are less than 1E-06 and non-
cancer HQs are less than 0.1 for all soil concentration categories. Outdoor worker exposures while
rototilling in gardens with trace (Bin B1) concentrations of LA resulted in an estimated RME non-
cancer HQ of 4; both the RME and CTE cancer risks are less than 1E-04 and CTE HQ is less than 1. The
contribution of garden, driveway, and LUA soil disturbance exposure scenarios to cumulative risk is
discussed in Section 9.

The majority of ABS air samples collected from gardens, driveways, and LUAs are representative of
soil concentrations with lower levels of LA (Bin A or Bin B1). It is expected that exposures and risks
would be higher when soil concentrations are Bin B2/C, but the available data are too limited to
provide reliable information on the magnitude of the potential increase in exposure.

6.1.6 Extrapolation to Properties Without ABS
6.1.6.1 Determining Exposure Area-wide Risk Estimates
In interpreting these risk estimates, it is important to understand that these calculations are intended
to represent a given LA soil concentration. However, a specified exposure area for a property may
have varying LA soil concentrations, ranging from Bin A to Bin C by PLM-VE, with differing spatial
extents. As discussed in Section 2.3.3, the evaluation of risk is based on the average exposure across
the entire exposure area. Thus, for exposure areas that encompass varying LA soil concentrations, it is
necessary to derive a spatially-weighted average risk estimate for the entire exposure area. Figure 6-
1 presents a simplified example of this approach. As shown in this example, soil concentration
information is available from three subareas within the exposure area (Panel A). These soil
concentration data are translated into a corresponding non-cancer HQ value (based on the OU4 yard
soil residential RME HQ estimates presented in Table 6-3a) – i.e., the Bin A soil concentration is
assigned an HQ value of 0.1, the Bin B1 soil concentration is assigned an HQ value of 2, and the Bin C
concentration is assigned an HQ value of 7 (Panel B). Therefore, in this example, exposure area-wide
average HQ is calculated by weighting each area appropriately (based on its spatial contribution to the
total exposure area), yielding an exposure area-wide HQ of 2 (Panel C). This same approach can be
used to derive exposure area-wide estimates of cancer risk.

6.1.6.2 Overview of Soil Concentrations Remaining at Properties
Since 2000, EPA has completed exterior soil removals at more than 1,600 properties in OU4 and 40
properties in OU7 as part of the emergency response removals. Soil removal efforts have sought to
address “worst first”, meaning that properties with the highest levels of contamination were
prioritized first for removal. The “triggers” that have been used to determine the need for soil removal
differ by use area (i.e., triggers for yards differ from the triggers for gardens) and have changed over
time. A summary of the soil removal triggers is provided in the Libby Asbestos Site
Residential/Commercial Cleanup Action Level and Clearance Criteria Technical Memorandum (EPA
2003a) and two subsequent memorandum amendments (Amendment A – CDM Smith 2011c;
Amendment B – CDM Smith 2014c).



6-10
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC               Doc 33111-20            Filed 08/26/19           Page 53 of 92
                                                                  Section 6 • Risks from Exposures during Soil/Duff Disturbances



In general, at the time of this risk assessment, properties in OU4 and OU7 can be classified into four
basic categories:

     1. Properties where soil removals have already been completed.

     2. Properties where soil removal has not been deemed necessary based on an evaluation of
        property-specific conditions relative to the current soil removal triggers.

     3. Properties where soil removal is deemed necessary, but has not been performed (this includes
        properties that are currently in the removal queue and properties where the owner has refused
        or deferred removal efforts).

     4. Properties where no soil information is available (e.g., owner has refused property access and
        no evaluation of property-specific conditions has been performed).

Prior to 2014, the primary soil removal triggers were the presence of VV in SUAs, such as gardens,
flowerbeds, and driveways, and/or LA levels ≥1% (Bin C) in CUAs, such as yards. Once EPA removal
contractors were at a property, soil removal efforts would consist of excavating all soils in these areas
with detected LA (i.e., Bin B1, Bin B2, and Bin C conditions would be removed and replaced with
topsoil fill materials) up to a depth of about 12-18 inches.

Table 6-4 summarizes the expected surface soil concentrations at properties in OU4 and OU7 where
soil removals have and have not been completed. As shown, for properties where a soil removal has
been completed (Category #1), surface soils that remain “post-removal” should be 11 a mixture of Bin A
(non-detect for LA) and topsoil fill materials (which are also non-detect for LA). As shown in Table 6-
3, LA exposures due to disturbances of Bin A soils in yards, gardens, flowerbeds, and driveways yield
estimated RME cancer risks less than 1E-04 and non-cancer HQs less than 1.

For properties where no soil removal had been deemed necessary prior to 2014 (Category #2), soil
concentrations could be as high as Bin B2 across the total exposure area (Bin C concentrations would
have triggered a soil removal). As discussed above, properties where yard soil concentrations are Bin
B1 or Bin B2 have the potential to result in RME non-cancer HQs greater than 1 (see Table 6-3),
depending upon their spatial extent. Therefore, there may be properties in OU4 and OU7 where soil
removal actions have not yet been completed that have the potential to result in elevated LA
exposures if soils are disturbed. Beginning in 2014, the soil removal triggers were modified to conduct
soil removals at properties with Bin B1 (depending upon their spatial extent) and Bin B2 (regardless
of spatial extent) soil concentrations. Specifics on these modified soil triggers are presented in
Amendment B (CDM Smith 2014c). Bin B1 (trace) surface soils are allowed to remain in place in SUAs
and CUAs, provided that their spatial extent is less than 25% of the total exposure area. This decision
was based on the finding that, if 75% or more of the total exposures area is Bin A and the remainder is
Bin B1, the estimated area-wide RME non-cancer HQ (see Section 6.1.6.1) will be about 0.6.

For properties where soil removal is deemed necessary, but has not been performed (Category #3),
the potential exposures and risks from soil disturbance activities will depend upon the nature and
extent of the LA concentrations in soil present at the property. However, it is possible that Bin C
concentrations may be present. As illustrated in Figure 6-1, properties where yard soil concentrations




11   On occasion, subsequent soil sampling efforts at “post-removal” properties have identified LA detections.

                                                                                                                           6-11
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                  Doc 33111-20             Filed 08/26/19           Page 54 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



are Bin C have the potential to result in area-wide RME non-cancer HQs greater than 1, even if their
spatial extent is small.

For properties where no soil information is available (Category #4), potential exposures and risks
from soil disturbance activities cannot be determined.

6.1.6.3 Uncertainties in Extrapolating Using Soil Data
There are several challenges in extrapolating ABS results to properties without ABS using soil data,
especially when using historical soil data.

First, soil sampling methodologies have changed over time. As noted above, most of the soil samples
collected as part of outdoor ABS investigations are 30-point composite samples, which encompass the
extent of the ABS area. Prior to 2007, soil samples collected at the Site were usually collected as five-
point composite samples. Thus, there is expected to be more variability in these historical soil samples
relative to the 30-point composites. In addition, the number of soil samples collected at each property
varied, depending upon the types of use areas identified (e.g., yards, driveways) and the size of the use
area, and sampling efforts tended to focus on more frequently used areas. Any extrapolation of ABS
results based on historical soil samples should consider these data limitations.

Second, unlike traditional chemistry methods, where analytical results are based on the output of a
laboratory instrument, the PLM-VE method is inherently subjective. In this method, the PLM analyst
utilizes visual estimation techniques (e.g., standard area projections, photographs, drawings, or
trained experience) to estimate the asbestos content of the soil. Results are reported semi-
quantitatively for levels below 1%, based on visual comparisons to LA-specific reference materials.
Results of inter-laboratory assessments for the PLM-VE method show that there are differences
between the analytical laboratories in results reporting (CB&I Federal Services, LLC [CB&I] 2012,
2014; CDM Smith 2012c, 2014d). In particular, EPA’s Environmental Services Assistance Team, Region
8 (ESATR8) laboratory has demonstrated proficiency in detecting the presence of “trace” levels of LA
(Bin B1) in soil compared to other (non-ESATR8) PLM laboratories (CDM Smith 2014d). Because the
majority of the soil samples that were used to group the ABS air data into soil concentration categories
were analyzed by the ESATR8 laboratory, it may not be appropriate to extrapolate ABS results based
on soil concentrations estimated by non-ESATR8 laboratories.

In summary, extrapolation of outdoor ABS data to properties without ABS using soil data is most
appropriate when the soil samples have been collected using a 30-point composite sampling
methodology and when PLM-VE results are based on analyses performed by the ESATR8 laboratory.
Uncertainties associated with between-laboratory variability and changes in soil sampling
methodology are discussed further in Sections 10.1.4 and 10.1.5, respectively.

6.1.7 Risks from Contaminated Subsurface Soil
As noted above, during soil removal efforts conducted at properties in OU4 and OU7, soils with
detected LA are removed and replaced with topsoil fill materials. However, at some properties,
contamination was still present at the maximum soil removal excavation depth 12. In the event that
digging occurs in areas where subsurface soil contamination was left in place at depths greater than
the extent of the topsoil fill material, such as a resident digging a deep hole to plant a tree or an
outdoor worker digging a new sewer line, it is possible that individuals may be exposed to LA-


12 In cases where 1% or greater was left behind, the excavation depth was increased to 36 inches (i.e., there should be about 3

feet of topsoil fill material covering the subsurface contamination).

6-12
                                                                                                          Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC           Doc 33111-20            Filed 08/26/19           Page 55 of 92
                                                              Section 6 • Risks from Exposures during Soil/Duff Disturbances



contaminated subsurface soils. It is expected that these exposures would occur less frequently than
exposures to surface soils, but may have the potential to result in higher exposures because the
subsurface materials being disturbed could have higher LA concentrations.

Table 6-1 (Panel B) presents the selected RME and CTE exposure parameters values and calculated
TWFs for disturbances of subsurface soils at OU4/OU7 properties. For the resident, it is assumed that
all subsurface soil exposures occur at their residence. However, for the outdoor worker it is likely that
they may be exposed to subsurface soils across multiple residential/commercial properties with
varying levels of subsurface contamination. For the purposes of these risk calculations, it is assumed
that 65% of their subsurface soil exposure is to Bin A (non-detect) concentrations, 15% of their
subsurface exposure is to Bin B1 (trace) concentrations, and 20% of their subsurface exposure is to
Bin B2/C concentrations. This is based on the observation that, of the more than 1,600 properties in
OU4 where an outdoor soil removal effort has been completed, the confirmation soil samples (taken
from the bottom of the excavation area) showed about 65% were non-detect for LA, about 34% had
LA concentrations reported as <1% 13 at the bottom of the excavation area, and less than 2% had LA
concentrations of 1% or greater at the bottom of the excavation area (EPA 2014a).

There are no ABS air data that are specific to subsurface soil disturbance scenarios in OU4/OU7.
However, a subset of the ABS air samples from the yard soil disturbance activities (see Section 6.1.2.1)
included a digging disturbance scenario (simulating a child playing in an area of bare dirt). While it is
expected that this type of digging scenario is likely to be biased high, as it is representative of a high
intensity disturbance condition, it is used in these calculations to provide screening level risk
estimates for potential exposures from disturbances of subsurface soil for each soil concentration
category (i.e., Bin A, Bin B1, Bin B2/C).

Table 6-5 presents estimated cancer risks and non-cancer HQs from exposures to LA during
subsurface soil disturbances at residential and commercial properties in OU4 and OU7. Panel A
presents risks based on RME and Panel B presents risks based on CTE. As shown, when this exposure
scenario is considered alone, estimated RME cancer risks are less than 1E-04 and non-cancer HQs are
less than or equal to 1 during subsurface soil disturbances for all soil concentration categories for
residents. However, for the outdoor worker, RME cancer risks approach 1E-04 and non-cancer HQs
are greater than 1, primarily due to digging in areas where concentrations are Bin B2/C. These results
show that this exposure scenario alone has the potential to approach or exceed EPA’s acceptable risk
limits. However, it is important to recall that these are screening level estimates that have the
potential to be biased high. The contribution of subsurface soil disturbance exposure scenarios to
cumulative risk is discussed in Section 9.

Note that these subsurface soil risk estimates apply only to exposures during the digging activity itself.
If contaminated subsurface soils that are unearthed during these digging activities are not managed
properly and surface soils become re-contaminated as a result, it is possible that unacceptable
exposures and risks could result, depending upon the type of subsurface contamination encountered
and the spatial extent that it is spread at the surface (see Table 6-3).




13 Confirmation soil samples are analyzed by PLM using NIOSH 9002, which does not stratify concentrations below 1% into

Bin B1 or Bin B2, simply reporting results as “<1%”. It is assumed that half of all results reported by NIOSH 9002 as <1%
would have been ranked as Bin B1 and half as Bin B2.

                                                                                                                        6-13
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 56 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.2 Schools and Parks in OU4 and OU7
6.2.1 Exposure Populations and Parameters
For schools, the receptor populations of interest for evaluating exposures during soil disturbances
include students and outdoor maintenance workers. Because the student population differs by the
type of school (i.e., younger children attend elementary school, older children attend high school),
student exposure parameters were determined separately by school. Because different worker
maintenance activities are likely performed at different frequencies for different schools, exposures
were evaluated separately by school for mowing/edging school lawns, power-sweeping sidewalks,
and general maintenance activities on school grounds (e.g., digging and raking).

For parks, the primary receptor population of interest is recreational visitors. The type of recreational
visitor evaluated (children, adults) depends upon the anticipated park use. For example, playgrounds
were assumed to be used primarily by younger children, whereas the ball fields and golf courses were
assumed to be primarily used by older children and adults. For golf courses, exposures were also
evaluated for outdoor workers that perform course maintenance activities, such as mowing, aerating
turf, and raking bunkers.

Table 6-6 presents the selected exposure parameters values and calculated TWFs for disturbances of
soils at schools and parks in OU4 and OU7. For OU4 schools, the exposure parameters are based on
information provided by school administrators. Because the basis (RME/CTE) of the exposure
parameters provided by school administrators was not specified and because there is not likely to be
substantial variability in the student exposures for a given school, only one set of exposure parameters
were determined (i.e., RME and CTE values were not selected).

In reviewing these exposure parameters, it is acknowledged that several of the exposure durations are
less than 10 years (e.g., childhood exposures at daycare, high school sporting activities). Typically,
these types of shorter exposure duration scenarios are not evaluated individually because the
exposure duration is less than the basis of the toxicity values, which are intended to apply to a lifetime
exposure scenario. However, this risk assessment calculates exposure and risk for all exposure
scenarios, regardless of exposure duration, to demonstrate the pathway-specific contribution to
lifetime exposures to inform decision-making.

6.2.2 Investigation Summary
In June and July 2005, outdoor ABS samples were collected at the Cabinet View Country Club Golf
Course while course workers performed various maintenance activities (e.g., mowing, aeration, raking
bunkers) on the course fairways, greens, and tees. A total of seven personal air monitoring samples
were collected. Detailed results from the outdoor ABS at the golf course are presented in EPA (2007a).

In June 2008, outdoor ABS was performed at each of five school buildings in Libby (EPA 2009g).
Outdoor activity scenarios for students and maintenance staff were selected based on interviews with
school administrators. For students, this included playing sports (e.g., soccer, baseball) in designated
sports areas, playing on playground equipment (e.g., swing sets), and walking/running over various
ground materials (i.e., grass, sand). For outdoor maintenance workers, this included digging and
raking on school grounds, manual sweeping of blacktop play areas and sidewalks, power sweeping
parking lots, and mowing and edging school lawns (see Figure 2-2 for example photographs of these
ABS activities). At each school, the administrators identified outdoor areas that were most commonly
used by students or maintenance staff for typical outdoor behaviors. In general, one to three distinct
areas used for play or sports activities were selected at each school for conducting student scenarios,

6-14
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20        Filed 08/26/19          Page 57 of 92
                                                    Section 6 • Risks from Exposures during Soil/Duff Disturbances



while maintenance worker scenarios took place across the school grounds. The power sweeping
scenario was performed in the parking lots at two schools (Libby Administration Building and Libby
High School). Detailed results from the outdoor ABS at the OU4 schools are presented in (EPA 2010e).
A subset of the outdoor ABS air samples underwent a supplemental TEM analysis to improve the
achieved analytical sensitivity in 2010; these supplemental analyses were included in EPC
calculations.

In 2011, DEQ conducted outdoor ABS to evaluate potential exposures during soil disturbance
activities at playgrounds and ball fields at parks and schools in Troy (Tetra Tech 2011). At Morrison
Elementary School and the Roosevelt Park playground, the types of ABS activities evaluated included
playing on playground equipment, such as swing sets, merry-go-rounds, jungle-gyms, and see-saws,
and digging in sand boxes. At the Roosevelt Park ball fields and the Timber Beast Disk Golf Course,
ABS activities included playing baseball, football, soccer, and/or Frisbee® golf. Figure 2-2 provides
example photographs of these ABS activities. Two sampling events were conducted at each
school/park, one in the spring and one in the summer of 2011. Detailed results from the outdoor ABS
schools and parks in OU7 are presented in Tetra Tech (2013).

6.2.3 Calculation of EPCs
Table 6-7 presents summary statistics of the measured outdoor ABS air concentrations for each type
of soil disturbance activity for each school, park, and golf course in OU4 and OU7. Because potential
exposure durations and conditions differ by location, EPCs were calculated separately by location. A
cumulative evaluation of potential exposures across multiple schools (e.g., exposure for a receptor
that attends Libby schools beginning in elementary school through high school), is presented in
Section 9.

6.2.4 Risk Estimates
Table 6-8 presents estimated cancer risks and non-cancer HQs from exposures to LA during soil
disturbances at each school, park, and golf course in OU4 and OU7. These results indicate that, when
these exposure scenarios are considered alone, estimated cancer risks are less than 1E-05 and non-
cancer HQs are less than or equal to 0.1 for all exposure scenarios. The contribution of these exposure
scenarios to cumulative risk is discussed in Section 9.

6.3 Trails/Bike Paths in OU4 and OU7
6.3.1 Exposure Populations and Parameters
Recreational visitors are the receptor population of interest for the purposes of evaluating potential
exposures to LA while riding bicycles on trails, bike paths, and along roads in OU4 and OU7. Two
scenarios were evaluated: riding a bike (assumed to be older children and adults) and riding in a
trailer attached to a bike (young children). Because exposure concentrations could differ between
riders and children in bicycle trailers, exposures were determined separately for each scenario.

Table 6-9 presents the selected RME and CTE exposure parameter values and calculated TWFs for
disturbances of soils while bicycling in OU4 and OU7.

6.3.2 Investigation Summary
Two different ABS investigations have been conducted at the Site to evaluate potential exposures
while riding bicycles on trails, bike paths, and along roads. In the summer of 2010, an investigation
was performed by EPA to evaluate exposures in OU4 (CDM Smith 2010b). In the summer of 2011, an
analogous investigation was performed by DEQ to evaluate exposures in OU7 (Tetra Tech 2011).

                                                                                                             6-15
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 58 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



For both investigations, the biking activity was conducted with two EPA or DEQ contractors riding
non-motorized, two-wheeled bicycles equipped for use on non-paved roads. In addition, a bicycle
trailer, built to transport a 50-pound child, was affixed to the back of one (OU4) or both (OU7) of the
bicycles for the entire event and an air monitor was mounted inside the trailer. Two types of ABS air
samples were collected as part of this scenario – adult rider samples and trailer samples. The two
riders traveled in single file along the path (which included both paved and unpaved trails, roads, and
alleys), with the riders alternating positions (leading and trailing) throughout the sampling event, and
the trailing riders trying to ride in the dust cloud of the rider in front (as much as was safe and
practical) (see Figure 2-2 for an example photograph of this ABS activity). During these events, the
bicycle riders varied their speed between 3 and 15 miles per hour (mph), with a target average speed
of 8 mph, adjusted as appropriate to meet path conditions.

For OU4, because it is expected that some riders will tend to favor the use of trails/paths in smaller
subareas of Libby rather than riding at random across the entire city, the ABS investigation was
conducted in three different sectors (see Figure 6-2). A total of ten one-hour sampling events were
conducted in each of the three sectors. ABS air samples were originally analyzed in 2010; a subset of
the samples underwent a supplemental TEM analysis to improve the achieved analytical sensitivity in
2013. Detailed results of the OU4 bicycling ABS investigation (including the supplemental analyses)
are summarized in CDM Smith (2014a).

For OU7, a total of ten one-hour sampling events were conducted, with each sampling event
performed across the entire town of Troy (see Figure 6-3). Results of the OU7 bicycling ABS
investigation are summarized in Tetra Tech (2013).

6.3.3 Calculation of EPCs
Table 6-10 (Panel A) presents summary statistics for outdoor ABS air associated with disturbances of
soil while riding bicycles in OU4 (stratified by sector) and OU7. As seen, all ABS air samples collected
in OU4 were non-detect regardless of sector; therefore, risk estimates were not calculated separately
by sector for OU4. Because the bicycle riding ABS scenarios were conducted in such a way that they
are representative of the frequently used bike paths and trails in OU4 and OU7, there was no need to
extrapolate ABS air results to un-sampled locations using soil data. Thus, it was not necessary to
calculate EPCs stratified by soil concentration. However, because path conditions could differ between
OU4 and OU7, EPCs were calculated separately for OU4 and OU7. EPCs were also calculated separately
for each exposure location (i.e., rider and trailer).

6.3.4 Risk Estimates
Table 6-10 presents estimated cancer risks and non-cancer HQs from exposures to LA while bicycling
on trails, bike paths, and along roads in OU4 and OU7 based on RME (Panel B) and CTE (Panel C).
These results indicate that, when these exposure scenarios are considered alone, estimated RME and
CTE risks are less than 1E-06 and non-cancer HQs are much less than 0.1 for all bicycling exposure
scenarios. The contribution of these exposure scenarios to cumulative risk is discussed in Section 9.

6.4 Exposures in OU1
OU1 includes areas affected by contamination released from the former Export Plant. The former
Export Plant is situated on the south side of the Kootenai River, just north of the downtown area of the
City of Libby, Montana (see Figure 1-5). OU1 covers roughly 17 acres and is divided into three areas
(Area 1, Area 2, and Area 3) (see Figure 6-4). Area 1, the former Export Plant area, has been
converted to a landscaped park with paved access and parking, with the exception of an area used by

6-16
                                                                                       Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20         Filed 08/26/19          Page 59 of 92
                                                     Section 6 • Risks from Exposures during Soil/Duff Disturbances



David S. Thompson Search and Rescue. Area 2, the former Riverside Park, has been combined with
Area 1 to create the Riverfront Park serving a variety of recreational visitors. The main features of the
park include two boat ramps, a pavilion with surrounding lawn areas and picnic tables. Area 3, the
embankments, consists of undeveloped land owned and maintained by MDT. MDT currently performs
only periodic maintenance of these embankments as needed (e.g., application of herbicides,
replacement of guardrails, and maintenance of roadside light posts).

Numerous investigations and removal activities have occurred at OU1. Details of investigation and
remediation activities conducted at the OU1 are provided in the OU1 RI (EPA 2009c), the OU1 Record
of Decision (ROD) (EPA 2010a), and the OU1 Remedial Action Report (CDM Smith 2013e). Remedial
actions at OU1 are complete and included removal (excavation and disposal) and containment (with
soil covers) of asbestos-containing source materials. There are no areas within OU1 with LA-
contaminated soils remaining at the surface. However, because buried residual vermiculite and
contaminated subsurface soil remains at OU1, institutional controls (ICs) are in place which restrict
subsurface disturbance activities (e.g., construction activities that involve soil excavation or
earthwork) to mitigate potential future exposures from contamination left at depth.

6.4.1 Exposure Population and Parameters
There are two potential receptor populations that may be exposed to LA during soil disturbance
activities at Riverfront Park in OU1 – recreational visitors and outdoor workers (park maintenance
worker). While search and rescue volunteers/workers may use facilities in OU1, it is assumed that
exposures will primarily occur inside the David S. Thompson Search and Rescue building (see Section
7.4 for an evaluation of indoor worker exposures).

Visitors to the park may engage in a variety of activities, such as picnicking in the pavilion and
recreating on the lawn areas. Park maintenance workers are responsible for maintaining the lawn
areas and landscaping of the Riverfront Park. Different areas of the park require different types of
lawn maintenance equipment. Because exposure conditions and exposure duration could differ
depending upon the maintenance activity being performed, exposure parameters were determined
separately for each of two activities – mowing and weed-trimming.

Table 6-11 presents the selected RME and CTE exposure parameter values and calculated TWFs for
disturbances of soils in OU1 by park maintenance workers and recreational visitors.

6.4.2 Investigation Summary
In 2013, outdoor ABS was conducted to determine possible exposures to City workers that maintain
the park during disturbances of soil (CDM Smith 2013f). Because the construction of the remedial
action at the former Export Plant (OU1) has been completed, the purpose of the 2013 outdoor ABS
investigation was to collect data to support a post-construction risk assessment of the effectiveness of
the remedy.

As noted above, the ABS activities focused on outdoor worker exposure scenarios because workers
are expected to have greater exposure potential than recreational visitors (i.e., the types of activities
performed by park maintenance workers would tend to result in more frequent and higher intensity
soil disturbances than the types of activities performed by recreational visitors). Two types of outdoor
maintenance scenarios were evaluated at the park – mowing and weed trimming. For the mowing ABS




                                                                                                              6-17
Libby_Site-wide HHRA_11-16-15.docx
              Case 01-01139-AMC                 Doc 33111-20            Filed 08/26/19           Page 60 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



scenario, EPA contractors mowed the grass in Riverfront Park using walk-behind mowers 14. For the
lawn edging/weed trimming ABS scenario, EPA contractors operated a weed edger/trimmer (i.e.,
weed whacker). A total of three sampling events were conducted in the summer of 2013. Detailed
results for the OU1 post-construction ABS investigation are presented in the Post-Construction Human
Health Risk Assessment (CDM Smith 2015c) for OU1.

6.4.3 Calculation of EPCs
Table 6-12 (Panel A) presents summary statistics for outdoor ABS air associated with disturbances of
soil at OU1. Because the ABS scenarios were conducted in such a way that they are representative of
the full extent of maintained park areas in OU1, there was no need to extrapolate ABS air results to un-
sampled locations using soil data. Thus, it was not necessary to calculate EPCs stratified by soil
concentration. EPCs were calculated separately for each type of maintenance activity.

The EPC estimated for the mowing scenario was used as a surrogate EPC to evaluate the recreational
visitor exposure scenario. As noted above, the mowing scenario is considered a conservative estimate
of potential exposures for park visitors who may engage in soil disturbance activities at OU1.

6.4.4 Risk Estimates
Table 6-12 presents estimated cancer risks and non-cancer HQs from exposures to LA during soil
disturbance activities in OU1 based on RME (Panel B) and CTE (Panel C). These results indicate that,
when these exposure scenarios are considered alone, estimated RME and CTE cancer risks are less
than 1E-06 and non-cancer HQs are less than 0.1 for both worker exposure scenarios and the
recreational visitor scenario based on post-construction conditions. The contribution of these
exposure scenarios to cumulative risk is discussed in Section 9.

However, if future excavation or construction activities occur in areas of OU1 where residual
contamination remains at depth, a number of potential exposure scenarios might become complete
due to subsurface soil contamination. Disturbances of residual LA contamination in subsurface soils in
OU1 have the potential to result in unacceptable exposures and risks.

6.5 Exposures in OU2
OU2 includes areas that were affected by contamination released from the former Grace Screening
Plant. Subareas within OU2 include the former Screening Plant (Subarea 1), the Flyway (Subarea 2), a
privately-owned property (Subarea 3), and the Rainy Creek Road frontages (Subarea 4) (see Figure 6-
5). EPA has taken extensive actions to remove the mine-related waste materials and contaminated
soils at OU2. Details of investigation and remediation activities conducted at each OU2 subarea are
provided in the OU2 RI (EPA 2009d), the OU2 ROD (EPA 2010b), and the OU2 Remedial Action Report
(EPA 2012a). Exposure to the contamination was largely mitigated by removal of surface soils and the
placement of an extensive cap during removal activities prior to the OU2 ROD, with the exception of
two isolated locations within the Flyway (Subarea 2), which were subsequently remediated in 2010.
Residual contamination remains at varying depths over a considerable portion of OU2. Because buried
residual vermiculite and contaminated subsurface soil remains at OU2, ICs are (or will be) in place




14   It is recognized that this type of equipment may differ from the commercial riding mowers used by City workers, but due to
     a lack of available equipment, this alternate mowing scenario was used. Using a walk-behind mower is considered a more
     conservative soil disturbance activity than a riding mower.

6-18
                                                                                                          Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC             Doc 33111-20            Filed 08/26/19          Page 61 of 92
                                                               Section 6 • Risks from Exposures during Soil/Duff Disturbances



that will protect the remedy and limit soil excavations to mitigate potential future exposures from
contamination left at depth.

6.5.1 Exposure Populations and Parameters
In OU2 areas that have been remediated, and where surface soil is either capped or backfilled with
clean soil, there are no complete exposure scenarios to LA at present. However, there are several areas
within the Flyway where soils have not been remediated. There are two receptor populations that
may be exposed to LA during soil disturbance activities in the Flyway – visitors that recreate or
trespass (either intentionally or inadvertently) along the Kootenai River and MDT outdoor workers
that maintain the ROW along Highway 37.

Table 6-13 presents the selected RME and CTE exposure parameter values and calculated TWFs for
disturbances of soils in the Flyway area of OU2.

6.5.2 Investigation Summary
Because the construction of the remedial action at the former Screening Plant (OU2) has been
completed, the purpose of the 2012 outdoor ABS investigation was to collect data to support a post-
construction risk assessment of the effectiveness of the remedy. Because Subarea 1 (former Screening
Plant), Subarea 3, and Subarea 4 (Rainy Creek Road frontages) are all privately-owned, and the
owners opted not to participate in post-construction sampling activities, the focus of the post-
construction ABS investigation was on Subarea 2 (Flyway) in areas that had not been remediated, and
thus have the maximum potential for exposure (i.e., “worst case”).

Two ABS scenarios representative of soil disturbance activities that may take place in the Flyway were
evaluated as part of the OU2 outdoor ABS investigation (CDM Smith 2012d). Scenario 1 was conducted
to determine possible exposures to MDT workers that mow the ROW on the west side of Highway 37
(Figure 6-5). The ROW has approximately 1,500 feet of road frontage. Scenario 2 was conducted to
evaluate possible exposures to individuals that recreate (e.g., hike) or otherwise trespass along river
frontage in the Flyway adjacent to the Kootenai River (Figure 6-5). The river frontage within the
Flyway is approximately 2,100 feet.

For the mowing ABS scenario, EPA contractors mowed the grass along the ROW using walk-behind
mowers 15. A total of three mowing ABS events were performed in late August/early September 2012
separated in time by one week.

For the recreational/trespass ABS scenario, two EPA contractors hiked along the river frontage
stopping at obvious areas of river access when encountered, switching positions (leading/following)
every five minutes as they hiked. A total of three 30-minute hiking ABS events were performed
sequentially on the morning of August 21, 2012, with each ABS event taking place along different
paths/routes, traversing both above and below the high water mark along the river frontage. Detailed
results for the OU2 post-construction ABS investigation are presented in the Post-Construction Human
Health Risk Assessment (CDM Smith 2015d) for OU2.




15   It is recognized that this type of equipment may differ from the commercial riding mowers used by MDT workers, but using
     a walk-behind mower is considered a more conservative soil disturbance activity than a riding mower due to the greater
     potential of generating dust in the breathing zone.

                                                                                                                         6-19
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 62 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.5.3 Calculation of EPCs
Table 6-14 (Panel A) presents summary statistics for outdoor ABS air associated with disturbances of
soil in the Flyway in OU2. Because the ABS scenarios were conducted in such a way that they are
representative of the full extent of the potential exposure area, there was no need to extrapolate ABS
air results to un-sampled locations using soil data. Thus, it was not necessary to calculate EPCs
stratified by soil concentration. However, because exposure conditions could differ by disturbance
scenario (mowing versus hiking), EPCs were calculated separately for each type of activity. As seen, all
ABS air samples were non-detect.

6.5.4 Risk Estimates
Table 6-14 presents estimated cancer risks and non-cancer HQs from exposures to LA during soil
disturbance activities in OU2 based on RME (Panel B) and CTE (Panel C). As shown, because EPCs
were zero, the resulting cancer risks and non-cancer HQs are also zero for all exposure scenarios in
OU2 based on post-construction conditions. The uncertainty assessment (Section 10) provides
additional information on risk estimates for datasets where all samples are non-detect.

However, if future excavation or construction activities occur in areas of OU2 where residual
contamination remains at depth, a number of potential exposure scenarios might become complete
due to subsurface soil contamination. Disturbances of residual LA contamination in subsurface soils in
OU2 have the potential to result in unacceptable exposures and risks.

6.6 Exposures in OU3
OU3 includes the property in and around the former vermiculite mine and the geographic area
surrounding the mine that has been impacted by releases and subsequent migration of contaminants
from the mine, including several ponds, Rainy Creek, Carney Creek, Fleetwood Creek, and the Kootenai
River (see Figure 1-5). Rainy Creek Road is also included in OU3. Most of the land in OU3 is forested
and characterized by steep and rugged terrain. Much of the land surrounding the mine is managed by
the USFS, although some parcels are owned by the State of Montana and are managed by the
Department of Natural Resources and Conservation.

6.6.1 Exposure Populations and Parameters
A range of different human receptor populations may be exposed to LA during soil/duff disturbances
in OU3, including:

      Trespassers or “rockhounds” in the mined area – This population includes individuals who
       trespass on Grace’s property in the area that has been disturbed by past mining activities.

      Recreational visitors in the forested area – This population includes individuals who engage in
       activities, such as camping, hiking, dirt bike riding, ATV riding, hunting, etc.

      Recreational visitors along rivers, streams, and ponds – This population includes individuals
       who hike, fish, wade/swim, or explore site drainages. In the absence of access restrictions, this
       might include the streams and ponds along Fleetwood Creek, Carney Creek, and Rainy Creek, as
       well portions of the Kootenai River that may be impacted by site releases.

      USFS firefighters in the forested area – This population includes employees of the USFS who
       provide ground-based response to forest fires that occur within OU3. Research has shown that



6-20
                                                                                       Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC           Doc 33111-20          Filed 08/26/19          Page 63 of 92
                                                            Section 6 • Risks from Exposures during Soil/Duff Disturbances



            firefighter activities, such as fire line construction, have the potential to result in exposures to
            LA when these activities are conducted in the forest near the mine (Hart et al. 2009).

Note that there are other potential receptor populations of interest for OU3, including local wood
harvesters, USFS forest maintenance workers, and commercial loggers; however, because exposures
for these populations are primarily associated with disturbances of wood-related materials, these
receptor populations are evaluated in Section 8. (Exposures to ground-based USFS firefighters are
evaluated in this section, as this type of exposure scenario is mainly associated with soil/duff
disturbance activities. Section 8.1.7 provides additional information on potential firefighter exposures
to LA during and after fires.)

Table 6-15 presents the selected RME and CTE exposure parameter values and calculated TWFs for
disturbances of soil/duff in OU3.

6.6.2 Investigation Summary
Outdoor ABS air samples have been collected at OU3 as part of several sampling investigations to
evaluate a variety of soil/duff disturbance scenarios. Two ABS investigations (referred to as the Phase
III and Phase IV, Part A studies) were conducted to evaluate potential exposures in the forested area
surrounding the mine area and along Rainy Creek. A third ABS investigation was conducted (as part of
the Phase V, Part A study) to evaluate potential exposures at one of the sand bars located in the
Kootenai River near the confluence with Rainy Creek. In 2014, an ABS investigation was conducted in
the forested areas along the NPL boundary to characterize the potential nature and extent of LA
contamination in the forest to inform decisions on the OU3 boundary. In addition, in 2015, an ABS
investigation was conducted to evaluate potential exposures to mine trespassers.

Unless noted otherwise below, a comprehensive summary of the study design and results for all
investigations conducted in OU3 is provided in the OU3 Data Summary Report (CDM Smith 2015a).
Each of these outdoor ABS investigations is described briefly below.

6.6.2.1 Phase III (2009)
The Phase III sampling program for OU3 (EPA 2009h) focused on the collection of ABS data to
evaluate LA exposures to recreational visitors in the forested area while riding an ATV in the forest,
walking or hiking in the forest, gathering firewood, clearing a fire pit area, and building/burning a
campfire.

A total of 11 ABS areas were selected for evaluation (see Figure 6-6). These areas tended to be
predominately in the downwind direction (north-northeast of the mine), and were selected based
primarily on a consideration of the large-scale spatial variability of measured LA levels in forest soil,
duff, and tree bark. For each ABS area, two Grace contractors performed the scripted recreational ABS
activities. During the ATV riding scenario, riders rode in a single-file line (i.e., one rider leading, one
rider following), with the leader/follower switching positions after half of the sampling time had
elapsed. One set of ABS samples was submitted for analysis, the other set was archived. ABS events
were conducted at each ABS area approximately every 10 days, starting at the end of August through
the beginning of November 2009. Figure 6-6 illustrates the actual locations where ABS activities were
performed during each sampling event; ATV riding routes are shown in red, walking/hiking routes are
shown in orange, and wood gathering/fire pit activities are shown in blue.




                                                                                                                     6-21
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                   Doc 33111-20             Filed 08/26/19           Page 64 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.6.2.2 Phase IV, Part A (2010)
The Phase IV, Part A sampling program for OU3 (EPA 2010f) included the collection of ABS data to
evaluate LA exposures to individuals driving on roads in OU3, recreational visitors hiking along Rainy
Creek near the mine, and USFS firefighters while cutting fire lines in the forested area in OU3. The
Phase IV, Part A sampling program also included several ABS activities related to residential wood
harvesting and USFS workers; however, these data are evaluated in Section 8 as these exposures are
mainly associated with wood-related disturbances. The ABS scripts for each exposure scenario related
to soil/duff disturbances are described below.

Hiking. This ABS activity evaluated recreational visitor exposures while hiking along lower Rainy
Creek between Highway 37 and the Grace property line (see the “ABS-LRC Study Area” in Figure 6-7).
During each sampling event, two Grace contractors walked up and down the banks of the creek for
approximately one mile (round trip), disturbing bushes and other vegetation as needed to advance
along the creek. Personnel switched positions (leader/follower) after half of the sampling time had
elapsed (i.e., after 30 minutes). A total of five sampling events were conducted in August 2010.

Driving. This ABS activity evaluated potential exposures to individuals while driving on roads in OU3.
During each sampling event, two Grace contractors (one driver, one passenger) rode in a pickup truck
with the windows open along both Rainy Creek Road and unpaved service roads to three designated
wood harvesting areas in the forest within OU3 (ABS-02, ABS-07, and ABS-06’ 16; see large red dots in
Figure 6-7). A total of five sampling events were conducted in each ABS area between July and August
2010.

Firefighting. This ABS activity simulated exposures to USFS firefighters while cutting fire lines in the
forested area near OU3. The script included two types of activities – a) cutting fire lines by hand using
a Pulaski tool (see blue dots in Figure 6-7), and b) cutting fire lines using heavy equipment (e.g., a
bulldozer or tractor plow) (see black dots in Figure 6-7). During each sampling event, two Grace
contractors performed the scripted activities in each of three ABS areas in the forest within OU3 (ABS-
02, ABS-07, and ABS-06’16; see Figure 6-7). A total of five sampling events were conducted in each
ABS area between July and August 2010.

6.6.2.3 Phase V, Part A (2012)
The Phase V, Part A sampling program for OU3 (CDM Smith 2012e) focused on the collection of ABS
data to evaluate exposures to LA by recreational visitors along the Kootenai River. The ABS was
conducted on a sand bar in the Kootenai River immediately downstream of Rainy Creek. The ABS
script was designed to simulate activities that are representative of actions that might be performed
by local river guides and recreational visitors on the sand bar. The script was performed by two Grace
contractors and included landing a boat on the sand bar, walking around and simulating an individual
fishing along the edges of the sand bar, and departing by boat. ABS air samples were collected on the
sandbar on the afternoon of September 19, 2012, during low-flow conditions within the Kootenai
River.

6.6.2.4 Nature & Extent in the Forest (2014)
As noted above, an ABS investigation was conducted in the forested areas along the NPL boundary in
2014 to characterize the nature and extent of LA contamination in the forest to inform decisions on


16 Although the Phase IV, Part A study design was to perform ABS activities in area ABS-10, the location of the activities was

modified at the time of collection to be located about 1 mile further downwind, closer to the Phase III ABS-06 area. Thus, to
avoid potential confusion, the location of this area is referred to as ABS-06’.

6-22
                                                                                                           Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC              Doc 33111-20               Filed 08/26/19      Page 65 of 92
                                                                Section 6 • Risks from Exposures during Soil/Duff Disturbances



the OU3 boundary (CDM Smith 2014e). This ABS investigation simulated exposures to USFS
firefighters while cutting fire lines by hand using a Pulaski tool. During each sampling event, two ABS
personnel (EPA contractors) performed the scripted activities in each of ten ABS areas in the forested
areas along the NPL boundary (see Figure 6-8). A total of three sampling events were conducted in
each ABS area in September 2014. Results of the 2014 Nature and Extent ABS study in the forest are
summarized in CDM Smith (2014f).

6.6.2.5 Mine Trespasser (2015)
In September 2015, an ABS investigation was conducted at the mine to evaluate potential exposures to
mine trespassers. This ABS investigation evaluated three different exposure scenarios: an on-road
ATV riding scenario on unpaved roads and trails, an off-road ATV riding scenario on the disturbed
area of the mine, and a rockhound scenario on the disturbed area of the mine. During the ATV riding
scenario, riders rode in a single-file line (i.e., one rider leading, one rider following), with the
leader/follower switching positions after half of the sampling time had elapsed. During the rockhound
scenario, individuals traversed across the disturbed area of the former mine looking for interesting
rock and mineral specimens by examining outcrops, rock faces, and waste rock piles and collecting
rock specimens in a bag. Figure 6-9 illustrates the ATV riding routes and mine areas that were
included in this investigation. A total of three ABS events were performed. For each ABS event, two
Grace contractors performed the scripted trespasser ABS activities. Results of the Trespasser ABS
study are summarized in CDM Smith (2015e).

6.6.3 Calculation of EPCs
Previous investigations conducted at the Site have demonstrated that LA concentrations in soil and
duff in the forest areas surrounding the mine tend to be highest near the mine site and decrease as a
function of distance from the mine (CDM Smith 2015a, 2013g). Because of the complex nature of the
source materials in these forested areas, the difficulty in characterizing the LA concentrations in these
source media, and the difficulty in establishing a reliable quantitative relationship between LA levels
in source materials and ABS air, EPCs were not calculated based on source media LA concentration.
Rather, EPCs were calculated as a function of distance from the mined area, and grouped into four
exposure datasets – near the mine (within 2 miles of the mined area 17), intermediate from the mine
(about 2-6 miles from the mined area), far from the mine (greater than 6 miles from the mined area),
and along the NPL boundary (includes all locations evaluated in the 2014 Nature and Extent in the
Forest study described in Section 6.6.2.4). Outdoor ABS data from each ABS area within each
designation were grouped together for the purposes of calculating EPCs.

For OU3 ABS studies conducted outside of the forested areas (i.e., along Rainy Creek or at the mined
area), EPCs were calculated as the mean ABS air concentrations across the entire ABS area.

Table 6-16 presents summary statistics for outdoor ABS air associated with disturbances of soil at
OU3.

6.6.4 Risk Estimates
Table 6-17 presents estimated cancer risks and non-cancer HQs from exposures to LA during
soil/duff disturbance activities in OU3 based on RME (Panel A) and CTE (Panel B). These results
indicate that, when these exposure scenarios are considered alone, with one exception, estimated RME
and CTE cancer risks are less than 1E-04 and non-cancer HQs are less than 1 for all recreational and


17   As estimated from the approximate center point of the mined area.

                                                                                                                         6-23
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 66 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



USFS firefighter exposure scenarios. For rockhounds in the disturbed area of the mine, the RME non-
cancer HQ is 2, but the CTE non-cancer HQ is less than 1 and cancer risks for both RME and CTE are
less than 1E-04. These results show that this exposure scenario alone has the potential to exceed a
non-cancer HQ of 1. The contribution of each OU3 soil disturbance exposure scenario to the
cumulative risk is discussed in Section 9.

6.6.4.1 Extrapolation to Areas Without ABS
The OU3 Study Area encompasses approximately 32,000 acres of forest; as such, it is not feasible to
evaluate risks by conducting ABS throughout this entire area. Thus, it is necessary to use the ABS data
from the areas that have been investigated to draw risk conclusions about areas that have not been
studied by ABS. The approach taken for OU3 to quantify exposures was to collect ABS samples in the
predominantly downwind direction from the mine (i.e., to the northeast) and to assume that the risks
calculated at these locations are equal to or greater than the risks at equal distances from the mine in
the crosswind and upwind directions (see Section 10.1.3 for additional discussion of the potential
uncertainties of this assumption). For example, any risk conclusions drawn for the ‘forest, near the
mine’ EPC grouping are assumed to apply to all other areas within this distance range (i.e., within 2
miles of the mine), including areas crosswind and upwind. Therefore, the EPC grouping locations
effectively represent a series of concentric circles centered on the mine.

6.6.4.2 Calculation of Area-Specific and Area-Weighted Risks
Appendix G.1 summarizes potential exposures and risks in OU3 on an ABS area-specific basis. These
calculations illustrate how exposures and risks vary on a smaller scale than the EPC groupings
provided in Table 6-16.

The calculations presented in Table 6-16 assume the entire exposure time is spent within the EPC
grouping location (e.g., within 2 miles of the mined area, within 2-6 miles of the mined area, greater
than 6 miles from the mined area). However, it is likely long-term receptor exposures could
encompass multiple EPC grouping locations. For example, over the span of multiple years, an ATV
rider could ride in forested areas near, intermediate, and far from the mine. In this scenario, the total
exposure and risk estimates would need to provide an area-weighted estimate, adjusted based upon
the frequency of each areas use. For the purposes of these calculations, the exposure frequency for
each EPC grouping location in the forested areas was determined based on relative areal extent (i.e.,
acreage of the concentric circle) as well as the estimated access potential (i.e., what proportion of the
area was in proximity to forest service roads and trails). The total exposure frequency is the same as
presented in Table 6-16, but is split across multiple exposure locations. Appendix G.2 illustrates the
area-weighted risks from exposures to LA during soil/duff disturbance activities in forested areas
within OU3 based on RME. As shown, estimated total RME cancer risks are less than 1E-04 and non-
cancer HQs are less than 1 for all area-weighted forest exposure scenarios.

Appendix G.2 also illustrates the area-weighted exposures and risks from exposures to LA while ATV
riding in the mined area. For the purposes of these calculations, ATV riding time is assumed to be split
equally across the three on-road routes and the off-road riding area. As shown, estimated total RME
cancer risks are less than 1E-05 and non-cancer HQs are less than 1 for this area-weighted exposure
scenario. However, it is notable that the majority (88%) of the exposure for this scenario is
contributed by on-road Route C and the off-road riding within the disturbed area (see Figure 6-9).




6-24
                                                                                        Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20         Filed 08/26/19          Page 67 of 92
                                                     Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.7 Exposures in OU5
OU5 includes the former Stimson Lumber Mill and all properties owned by Kootenai Business Park
Industrial District (KBPID) (see Figure 6-9). Historically, there have been many lumber processing
facilities located throughout OU5, but the majority of lumber production activities ceased in 2003
when Stimson Lumber Company sold the property to the Lincoln County Port Authority and
ownership was subsequently transferred to KBPID. The majority of OU5 is un-vegetated. Several wood
chip and waste bark piles from historical lumber processing activities were left onsite. OU5 is
currently being redeveloped for a variety of uses, both recreational and commercial/industrial.

OU5 contains an area that has been developed as a MotoX park for dirt-biking and a recreational path
along Libby Creek that is popular for hiking and bicycle riding (see Figure 6-10). A walking path and
fishing pond were also recently constructed in the northeast corner of OU5 near Libby Creek.
Currently, there is no residential land use in OU5, but residential neighborhoods surround OU5 to the
west and northwest.

The OU5 RI (HDR 2013a) summarizes the various removal efforts that have been conducted and the
post-removal soil concentrations that remain. In brief, these efforts have included both removals of
vermiculite and asbestos-containing materials from inside buildings as well as outdoor soil. Typically,
soil removals were focused on specific areas near buildings or in locations where re-development
efforts were occurring. The majority of surface soil samples collected at OU5 were non-detect for LA
(PLM-VE Bin A). When LA was detected in soil, concentrations were usually trace (PLM-VE Bin B1),
but some locations have LA concentrations up to 1%. Varying levels of VV have been noted across
OU5. The highest LA soil concentrations and VV levels are associated with an area that was a former
tree nursery, where raw vermiculite product was added as a growth medium and fill material.

6.7.1 Exposure Populations and Parameters
There are two main types of receptor populations of interest for the purposes of evaluating exposures
to LA during soil disturbances in OU5 – recreational visitors and outdoor workers.

Recreational visitors include individuals that hike or bicycle on the recreational path along Libby
Creek and individuals that use the MotoX Park. It is assumed that exposures to hikers and bicyclists on
the recreational path are likely to be similar; thus, only one type of recreational receptor is evaluated
for this exposure scenario. Because potential exposures concentrations could differ between adult
bicycle riders and children in trailers attached to the back of the bicycle, exposures are determined
separately for each scenario.

There are two types of individuals that are likely to use the MotoX Park – riders and spectators.
Information on exposure parameters for riders at the MotoX Park was obtained from six volunteers
who participated in the MotoX Park ABS investigation (EPA 2008e). Appendix H presents the results
of the MotoX Park survey. Risk estimates for participants at the MotoX Park are based on the exposure
parameters derived from the volunteer responses.

As noted above, OU5 may be re-developed for a variety of commercial and/or industrial uses (future
residential use is not expected). Thus, exposure parameters for outdoor workers were based on a
default industrial worker scenario. However, default exposure values were adjusted to focus on the
exposure interval when soil disturbances are occurring (i.e., a worker may be outdoors 8 hours/day,
but it is unlikely that they would be disturbing soil over this entire time interval). It was assumed that
outdoor workers would engage in soil disturbance activities for about one-half the work day (i.e., 4
hours/day).

                                                                                                              6-25
Libby_Site-wide HHRA_11-16-15.docx
              Case 01-01139-AMC                 Doc 33111-20             Filed 08/26/19          Page 68 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



Table 6-18 presents the selected RME and CTE exposure parameter values and calculated TWFs for
disturbances of soils in OU5.

6.7.2 Investigation Summary
Three different outdoor ABS investigations were conducted at OU5 in September/October of 2008 to
evaluate potential exposures to LA during soil disturbance activities. Each of the outdoor ABS
investigations is described briefly below.

6.7.2.1 Recreational Visitors
In September of 2008, two outdoor ABS studies were performed to evaluate potential exposures to
recreational visitors in OU5 from soil disturbance activities.

The first study was conducted at the MotoX Park (see Figure 6-11) to evaluate potential exposures to
motorcycle riders and spectators during park use (EPA 2008e). Soil samples collected at the MotoX Park
show a mixture of PLM-VE Bin A (non-detect) and Bin B1 (trace) conditions at the track. During each of
two sampling events, two types of air monitoring samples were collected: 1) personal air monitors were
mounted to the handle bars of the motorcycles for several volunteer riders (see Figure 2-2 for an
example photograph of this ABS activity), and 2) five stationary air monitors were placed around the
perimeter of the track to characterize potential exposures to spectators.

The second study was conducted to evaluate potential exposures to bicycle riders on the recreational
path adjacent to Libby Creek (see Figure 6-11) (EPA 2008f). On four separate days, three EPA
contractors wore personal air monitors while bicycling along the entirety of the path. Sampling was
conducted separately for the paved and unpaved portions of the path. On the paved path 18, an air
monitor was also mounted in a trailer attachment to one of the bicycles to characterize potential
exposures to a young child.

6.7.2.2 Outdoor Workers
As part of the OU5 outdoor worker ABS investigation, sampling was conducted at eight ABS areas in
September/October of 2008 (EPA 2008g). Each ABS area was approximately 1-1.5 acres in size. These
eight ABS areas were selected based on previously reported VV conditions to represent the range of
expected soil contamination conditions at the OU5 site, with Area 1 representing the low end of the soil
range and Area 8 (the former tree nursery) representing the high end of the range (see Figure 6-11).
During each of three separate sampling events, two workers wore personal air monitors while
performing an outdoor ABS script to simulate soil disturbance activities at each ABS area. The outdoor
worker ABS script included a 120-minute scenario split equally into raking activities and bobcat
operation activities. At the time of each sampling event at each ABS area, 30 grab samples and one 30-
point composite soil sample were collected 19. During the soil sample collection, the field team recorded
information on VV for each sampling point (i.e., 30 grab sampling points and 30 composite sampling
points).




18   Samples from the trailer were not collected from the unpaved portion of the path because the unpaved portion of the path
     was steep and narrow in sections, and not safe for pulling a trailer.
19   Due to the high frequency of non-detect soil results, PLM-VE analyses were only performed for a subset of soil samples
     collected as part of the ABS investigation; 451 of 744 soil samples (61%) were analyzed, the remainder were archived.

6-26
                                                                                                           Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC              Doc 33111-20             Filed 08/26/19           Page 69 of 92
                                                                 Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.7.3 Calculation of EPCs
6.7.3.1 Recreational Visitors
Because the MotoX and bicycle riding ABS scenarios were conducted in such a way that they are
representative of the full extent of the MotoX track and bike path in OU5, there was no need to
extrapolate ABS air results to un-sampled locations using soil data. Thus, it was not necessary to
calculate EPCs stratified by soil concentration. For the bicycling scenario, EPCs were calculated
separately for adult riders and trailers. Table 6-19 (Panel A) presents the calculated EPCs associated
with disturbances of soil at the MotoX Park and while riding bicycles in OU5.

6.7.3.2 Outdoor Workers
As described above, there were eight ABS areas selected for evaluation based on previously reported
LA soil concentrations and VV conditions to represent the range of expected soil contamination
conditions at OU5 (see Figure 6-11). For the purposes of estimating risks, EPCs were calculated
separately for each ABS area to illustrate the potential range of exposure conditions. Table 6-19
(Panel A) presents the calculated EPCs associated with disturbances of soil during worker activities in
OU5 for each ABS area.

6.7.4 Risk Estimates
Table 6-19 presents estimated cancer risks and non-cancer HQs from exposures to LA during soil
disturbance activities in OU5 based on RME (Panel B) and CTE (Panel C). As shown, these results
indicated that, when the recreational visitor exposure scenarios are considered alone, estimated RME
and CTE cancer risks are less than 1E-06 and non-cancer HQs are less than 0.1 for all scenarios,
including while riding bicycles along bike path, while riding motorcycles at the MotoX Park, and while
observing riders at the MotoX Park.

For exposures to outdoor workers, when this exposure scenario is considered alone, estimated RME
cancer risks are less than 1E-04 and non-cancer HQs are less than or equal to 1 for all ABS areas (Area
5 had an HQ of 1). Estimated CTE cancer risks are less than or equal to 1E-05 and non-cancer HQs are
less than 1 for all ABS areas.

The contribution of the OU5 soil disturbance exposure scenarios to cumulative risk is discussed in
Section 9.

6.7.5 Extrapolation to Areas Without Outdoor Worker ABS
The OU5 Site encompasses about 400 acres. Because it is not feasible to evaluate outdoor worker risks
by conducting ABS sampling on every acre, it was necessary to use the ABS data from the eight ABS
areas that have been investigated to draw risk conclusions about areas that have not been studied by
ABS. This was done by assessing the degree to which soil results from other areas are similar to the
soil results for areas with ABS data.

Figure 6-11 illustrates the LA soil concentrations at OU5 based on PLM-VE results. A four-color scheme
is used to indicate the data: green = Bin A (non-detect), yellow = Bin B1 (trace), orange = Bin B2 (<1%),
red = Bin C (≥1%). In this figure, individual grab samples (primarily collected within the outdoor
worker ABS areas) are shown as triangles, and composite samples are shown as circles plotted at the
mid-point 20 of the sample collection area. The OU5 outdoor worker ABS specifically targeted ABS areas



20   Composite samples are representative of a larger area beyond the plotted point presented in this figure.

                                                                                                                          6-27
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 70 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



to encompass the full range of expected levels of LA soil contamination at OU5. As shown, LA soil
concentrations outside of the ABS areas are similar to or lower than concentrations inside the ABS
areas. These data support the conclusion that outdoor worker exposures and risks across OU5 from soil
disturbances are likely to be similar to, or lower than, exposures and risks calculated for the ABS areas.

6.8 Exposures in OU6
6.8.1 Exposure Populations and Parameters
OU6 is owned by the BNSF railroad and is defined geographically by the BNSF property boundaries
from the eastern boundary of OU4 to the western boundary of OU7, including the Libby and Troy rail
yards. Thus, the primary receptor population of interest for OU6 is BNSF railroad workers who may be
exposed to LA during soil disturbances along the railroad tracks as a consequence of regular rail
maintenance activities. In addition, local on-lookers or pedestrian trespassers may also be exposed
during these maintenance activities.

The ambient air evaluation (Section 5) addressed potential exposures of individuals that reside near
railroad tracks, as two of the ambient air monitoring stations were intentionally placed near rail lines
in OU6 (see Figure 5-1).

Table 6-20 presents the selected RME and CTE exposure parameter values and calculated TWFs for
disturbances of soils in OU6.

6.8.2 Investigation Summary
BNSF performed outdoor ABS in September 2008 (EMR Inc. 2010a, b) to measure the concentration of
LA released into air during railroad maintenance activities along the OU6 rail corridor. This ABS study
was designed to evaluate potential exposures to BNSF workers and the general public. The worker
scenario simulated two types of railroad workers: a general laborer performing duties on the track as
part of larger group of workers and workers operating machinery with an open air cab. Two types of
public exposure scenarios were planned: on-lookers and pedestrian trespassers; however, due to
manpower limitations when the ABS was conducted, the two scenarios were essentially the same.

ABS was conducted by BNSF contractors at seven locations along a 30 mile stretch of rail line in OU6,
from mile post (MP) 1312 to MP 1341 (see Figure 6-12) in areas of planned rail maintenance activities.
These ABS samples underwent a supplemental TEM analysis to improve the achieved analytical
sensitivity in 2013. Detailed results of the BNSF ABS investigation for OU6 (including the supplemental
analyses) are presented in CDM Smith (2014g) and Kennedy/Jenks Consultants (2014).

The outdoor ABS samples collected in 2008 were determined to be representative of exposure
conditions that are reasonably expected to be present in OU6 at the time of the study (2008) and
under present conditions. This conclusion is based on the fact that, in general, removal actions within
OU6 were completed prior to 2008. As such, the 2008 outdoor ABS air samples are likely to be
representative of conditions that could reasonably be encountered by current and future workers and
the general public within OU6.

6.8.3 Calculation of EPCs
Table 6-21 (Panel A) presents summary statistics of the OU6 outdoor ABS investigation results. As
seen, all ABS air samples were non-detect. The mean air concentration (i.e., a concentration of zero)
was used as the EPC in the risk calculations.



6-28
                                                                                       Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC           Doc 33111-20    Filed 08/26/19          Page 71 of 92
                                                      Section 6 • Risks from Exposures during Soil/Duff Disturbances



6.8.4 Risk Estimates
Table 6-21 presents estimated cancer risks and non-cancer HQs from exposures to LA during soil
disturbance activities in OU6 based on RME (Panel B) and CTE (Panel C). As shown, because EPCs
were zero, the resulting cancer risks and non-cancer HQs are also zero for all exposure scenarios. The
uncertainty assessment (Section 10) provides additional information on risk estimates for datasets
where all samples are non-detect.

Although ABS data are not available for all 40 miles of the rail line at the Site, it is considered likely
that the ABS data that are available are representative of conditions along most of the line. Barring any
train car derailments (the historical documentation that has been reviewed does not indicate any such
events), outside of the train car loading area (which has already been addressed by prior soil removal
actions), there is no reason to expect that contamination levels are spatially dependent as a function of
distance along the rail line (i.e., if spillage were occurring due to railcar jostling, contamination at mile
A should be similar to mile B). Based on this conceptual model of contamination, the risk estimates are
likely to be applicable to the entire rail line within OU6.

6.9 Exposures in OU8
6.9.1 Exposure Populations and Parameters
OU8 includes roads and ROWs 21 within Libby and Troy. Individuals that drive on highways, roads
(paved and unpaved), and alleys in Libby and Troy have the potential to be exposed to LA while
driving. As noted previously, for the purposes of the risk assessment, air inside vehicles is evaluated as
outdoor air that may be influenced by disturbances of soil (e.g., airborne roadway dust). The two
primary populations of interest that have the potential to be exposed to LA during soil disturbances in
the ROW include outdoor workers that maintain the ROW (e.g., mowing or brush-clearing) and
individuals that walk, bike, or ride ATVs along the ROW.

Table 6-22 presents the selected RME and CTE exposure parameter values and calculated TWFs for
disturbances of soils in OU8.

6.9.2 Investigation Summary
6.9.2.1 While Driving on Roads in Libby and Troy
Two different ABS investigations have been conducted to evaluate potential exposures while driving
on roads at the Site. In 2010, an investigation was performed by EPA to evaluate exposures in Libby
(CDM Smith 2010b). In 2011, an analogous investigation was performed by DEQ to evaluate exposures
in Troy (Tetra Tech 2011).

For both investigations, the driving activity was conducted by an EPA or DEQ contractor driving a full
size automobile (car or truck). Both paved roads and unpaved roads/alleys were traveled, with travel
evenly distributed throughout the OU. The contractor maintained a reasonable speed during the
activity, following all posted speed limits. During sample collection, the two front windows of the
vehicle were fully open, and the two back windows were open approximately 1 inch. All samples were
collected from the right shoulder of the contractor. The specific driving routes were documented
utilizing a portable global positioning system (GPS) unit to record the route.




21   Excludes the ROW along Highway 37 in OU2.

                                                                                                               6-29
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                 Doc 33111-20       Filed 08/26/19   Page 72 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



In Libby, a total of 20 two-hour driving events were conducted in the summer of 2010. Because it was
not possible to travel every road within OU4 during each sampling event, each event covered areas
missed in previous events such that the sum of all 20 events comprehensively covered most of the
roads in Libby. Figure 6-13 provides a map of the roads that were traveled during the driving ABS
events in Libby. ABS air samples were originally analyzed in 2010; a subset of the samples underwent
a supplemental TEM analysis to improve the achieved analytical sensitivity in 2013. Detailed results of
the Libby driving ABS investigation (including the supplemental analyses) are summarized in CDM
Smith (2014a).

In Troy, a total of 10 one-hour driving events were conducted in the summer of 2011. Each event
included driving once along most of the roads in Troy and multiple times along more commonly-
traveled roads. Figure 6-14 provides a map of the roads that were traveled during the driving ABS
events in Troy. Detailed results of the Troy driving ABS investigation are summarized in Tetra Tech
(2013).

6.9.2.2 Along Road Right-of-Ways
In 2010 and 2011, EPA performed outdoor ABS studies to measure levels of LA in air under a variety
of soil disturbance activities that could occur in OU8 ROWs (TechLaw, Inc. 2010). Specifically, outdoor
ABS data were collected while ATV riding, mowing, and brush-clearing in the ROW along a segment of
Highway 37 (see Figure 6-15). Outdoor ABS data were also collected while rotomilling (i.e., road
resurfacing) along Highway 37 between Highway 2 and East 2nd Street. ABS locations were selected
based on VV field observations and PLM-VE soil results, intentionally selecting locations with higher
levels of LA, in proximity to the town of Libby, and actual areas of expected exposure activities.
Detailed results of the OU8 ROW ABS investigation are summarized in the OU8 RI (HDR 2013b).

6.9.3 Calculation of EPCs
Because the driving ABS scenarios were conducted in such a way that they are representative of most
roads and alleys in Libby and Troy, there was no need to extrapolate ABS air to un-sampled locations
based on soil concentration. However, because road conditions may differ between Libby and Troy,
EPCs were calculated separately for each city. EPCs for each city were calculated as the average air
concentration across all sampling events.

For the ROW outdoor ABS studies, because each type of disturbance activity could result in different
releases and because the exposure populations could differ by activity type, EPCs were calculated
separately by disturbance activity (i.e., separate EPCs were calculated for ATV riding, brush-clearing,
mowing, and rotomilling).

Table 6-23 (Panel A) presents the calculated EPCs associated with disturbances of soil while driving
on roads in Libby and Troy and in the OU8 ROWs.

6.9.4 Risk Estimates
Table 6-23 presents estimated cancer risks and non-cancer HQs from exposures to LA during soil
disturbance activities along roadways and while driving based on RME (Panel B) and CTE (Panel C).
As shown, these results indicate that, when these exposure scenarios are considered alone, estimated
RME and CTE cancer risks are less than or equal to 1E-05 and non-cancer HQs are less than 1 for all
exposure scenarios. The contribution of the OU8 soil disturbance exposure scenarios to cumulative
risk is discussed in Section 9.



6-30
                                                                                       Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20         Filed 08/26/19          Page 73 of 92
                                                     Section 6 • Risks from Exposures during Soil/Duff Disturbances



For the ROW outdoor ABS studies (ATV riding/brush-clearing/mowing), because ABS was only
conducted on smaller segments of the ROWs in OU8, it was necessary to extrapolate ABS results to
ROW segments that had not been sampled using ABS. This was achieved by assessing the degree to
which soil results from un-sampled areas were similar to the soil results for the ABS areas. Because
the segments selected for ABS were selected to be representative of the highest soil concentrations
(see Figure 6-15), measured ABS concentrations are likely to represent “worst case” exposure
conditions. Thus, it is expected that potential risks along the ROW in segments that were not evaluated
as part of the ABS study are likely to be lower than those presented in Table 6-23.

6.10 Evaluation of Background LA Levels in Soil
EPA has performed extensive outdoor ABS investigations at the Site, seeking to characterize airborne
levels of LA that occur in association with soil disturbance activities. In some cases, these studies have
detected LA fibers in ABS air samples collected in locations where the soil is not expected to have
mine-related contamination (EPA 2010d; CDM Smith 2014b). This raises the possibility that there is
some “non-zero” level of LA in soils of the Kootenai Valley that is not attributable to anthropogenic
releases from vermiculite mining and processing activities. Under Section 104(a)(3)(A) of CERCLA,
EPA cannot clean up soils to a concentration lower than background; therefore, it is important for risk
managers to understand the nature and magnitude of these naturally-occurring levels (EPA 2002b).

EPA has conducted several investigations at the Site to characterize LA in soil from areas that are
thought to be representative of “background” conditions. The term “background” is used to refer to
soils that are not expected to be affected by anthropogenic releases from vermiculite mining and
processing activities. A detailed discussion and evaluation of the investigations that have been
performed to characterize background levels of LA in soil is presented in the Background Soil
Summary Report (CDM Smith 2014h).

6.10.1 LA Concentrations in Background Soil
In most of the background soil investigations, soil concentrations of LA were measured by TEM
following preparation of the soil using a fluidized bed asbestos segregator (FBAS). FBAS is a technique
for evaluating low level asbestos concentrations in soil. Following FBAS preparation, TEM soil
analyses are able to achieve detection limits less than 0.005% by mass (Januch et al. 2013), which is
approximately 100-times lower than the detection limits that are reliably achieved using other
analytical methods (e.g., PLM).

The results of these background soil characterization studies show that LA structures have been
consistently detected in background soils within the Kootenai Valley that are not thought to be
affected by anthropogenic releases from vermiculite mining and processing activities. While
background soil concentrations are variable (see Figure 6-16), in general, the average total LA
concentration is about 5E+05 structures per gram of soil (s/g), which is estimated to be
approximately 0.014% LA by mass (CDM Smith 2014h). This concentration is well below the reliable
detection limit of traditional analytical methods for soil used at the Site (i.e., PLM-VE).

6.10.2 Outdoor Air Concentrations During Background Soil Disturbances
As discussed previously, the detection of LA in background soil does not necessarily indicate that
human exposures to LA released to air during disturbances of background soil would result in
unacceptable exposures or risks. Thus, several ABS studies were performed to measure LA
concentrations in air during disturbances of background soils. In most of the background soil
investigations, a digging ABS scenario was performed using soils collected and composited in a five-

                                                                                                              6-31
Libby_Site-wide HHRA_11-16-15.docx
              Case 01-01139-AMC                  Doc 33111-20             Filed 08/26/19   Page 74 of 92
Section 6 • Risks from Exposures during Soil/Duff Disturbances



gallon container; hence, this ABS scenario is referred to as the “bucket of dirt” digging scenario. The
five-gallon container was brought to a specified location where the ABS soil digging scenario was
conducted. The digging activity was performed using a hand trowel, simulating a child digging and
playing in the dirt (see Figure 6-17).

The results of the “bucket of dirt” digging ABS studies are summarized in Table 6-24 (Panel A) and
presented graphically in Figure 6-18. As indicated, measured LA concentrations in ABS air tend to be
highly variable but concentrations released from background soils from Libby and Troy are generally
similar and somewhat higher than concentrations for topsoil borrow sources within the Kootenai
Valley.

The “bucket of dirt” digging ABS scenario is likely to represent the high-end of potential exposures and
may not be a realistic estimate of exposures that could occur under authentic soil disturbance
activities, such as raking, mowing, and digging activities in residential yards. In order to provide data
on potential LA exposures from background soil under less vigorous disturbance scenarios that are
more likely to be representative of scenarios that apply to residents, EPA conducted an outdoor ABS
investigation at residential properties in OU4 where a “curb-to-curb” soil removal had occurred (i.e.,
the entire yard had been removed and replaced with topsoil fill material) (CDM Smith 2014b). A total
of 11 residential properties were evaluated as part of the curb-to-curb outdoor ABS investigation.
Three sampling events 22 were conducted at each property in the summer of 2011. For each sampling
event, a single ABS air sample was collected from each property, representing a composite of three
yard soil disturbance activities – mowing, raking, and digging. The mowing portion of the composite
represented a one-pass mowing of the entire yard. The raking portion of the composite represented a
one-pass raking of the entire yard. The digging portion of the composite simulated a sprinkler
maintenance activity at each of two to six locations (i.e., digging a hole with a long shovel and trowel).
Table 6-24 (Panel A) summarizes the results of the curb-to-curb outdoor ABS study. These data are
presented graphically in Figure 6-18.

6.10.3 Risk Estimates
Table 6-24 (Panel B) presents estimated RME cancer risks and non-cancer HQs for exposures to LA in
outdoor ABS air for the “bucket of dirt” digging ABS scenarios and at curb-to-curb properties (i.e.,
during soil disturbances), assuming exposure parameters for residential yard soil disturbance (see
Table 6-1). As shown, estimated RME and CTE cancer risks are less than 1E-05 and non-cancer HQs
are less than 1 for all ABS datasets. For the curb-to-curb properties, the estimated RME cancer risk is
2E-06 and non-cancer HQ is 0.1. These estimated risks are the same those calculated for residential
yards where the soil concentrations are non-detect by PLM-VE (Bin A) (see Table 6-3a). These results
demonstrate that a portion of the total exposure from soil disturbances at the Site may be attributable
to background levels of LA in soil.

6.11 Overall Risk Conclusions
In reviewing the risk calculation tables for exposures during soil disturbance activities, there are a
number of general conclusions that can be drawn:

         Estimated cancer risks and non-cancer HQs span more than four orders of magnitude
          depending upon the exposure scenario.



22   At one property, the resident agreed to participate in only one sampling event.

6-32
                                                                                                Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC                  Doc 33111-20         Filed 08/26/19          Page 75 of 92
                                                                  Section 6 • Risks from Exposures during Soil/Duff Disturbances



           For a given exposure scenario, non-cancer HQs can exceed 1 even when cancer risks are less
            than 1E-04, which indicates that non-cancer exposure is a more sensitive metric of potential
            concern. For example, exposures for a rockhound in the disturbed area of the mine yielded an
            estimated excess cancer risk of 4E-05 and a non-cancer HQ of 2 (based on RME) (see Table 6-
            17). (For LA, a non-cancer HQ of 1 is approximately equivalent to a cancer risk of 1E-05.)

           More than 80 different types of exposure scenarios during soil disturbances were evaluated,
            encompassing a wide range of disturbance activities, OUs, exposure locations, and soil
            concentrations. With one exception (outdoor worker exposures during yard soil disturbances
            with Bin B2/C concentrations), there were no individual soil disturbance exposure scenarios
            where CTE cancer risks exceeded 1E-04 or non-cancer HQs exceeded 1. However, there were
            four individual soil disturbance exposure scenarios where RME cancer risks exceeded 1E-04
            and/or non-cancer HQs exceeded 1, including:

                       o       Residential exposures during disturbances of yard soils with detected LA at properties
                               in OU4 and OU7 (see Table 6-3a)

                       o       Outdoor worker exposures during disturbances of yard soils with detected LA at
                               residential and commercial properties in OU4 and OU7 (see Table 6-3b)

                       o       Outdoor worker exposures during disturbances of subsurface soils with residual LA
                               contamination at residential and commercial properties in OU4 and OU7 (see Table
                               6-5)

                       o       Rockhound exposures in the disturbed area of the mine in OU3 (see Table 6-17)

           Quantitative risks were not calculated for potential exposures to workers exposed to residual
            LA in subsurface soils in OU1 and OU2; however, these exposure scenarios could result in
            potentially unacceptable exposures and risks because LA concentrations greater than 1% are
            present in subsurface soil beneath the cover fill in some areas.

           Exposure to LA in outdoor air during yard soil disturbances has the potential to be an important
            exposure scenario. Even when only trace levels of LA are present in the soil (i.e., PLM-VE Bin
            B1), this exposure scenario, when considered alone, could yield RME non-cancer HQs greater
            than 1, depending upon the spatial extent of the LA in soil and the frequency and intensity that
            these soils are disturbed.

           LA structures have been consistently detected in background soils within the Kootenai Valley
            that are not thought to be affected by anthropogenic releases from vermiculite mining and
            processing activities. ABS activities conducted on these background soils demonstrate LA can
            be released to air; however, estimated risks from background soil exposures appear to be low
            (i.e., cancer risk less than 1E-05 and non-cancer HQ less than 1).

           Estimated exposures and risks during yard soil disturbances when LA is not detected in soil
            (i.e., PLM-VE Bin A) are similar to those calculated for background soils.

There are several soil disturbance exposure scenarios where the ABS dataset was all non-detect (i.e.,
EPCs and estimated risks are zero) or the number of samples with detected PCME LA structures was
limited. The uncertainty assessment (Section 10) provides additional information on risk estimates
for datasets where all samples were non-detect or where the LA detection frequency was low.


                                                                                                                           6-33
Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20         Filed 08/26/19       Page 76 of 92




Section 8
Risks from Exposures During Disturbances of
Wood-Related Materials
Extensive data on LA levels on the bark surface of trees have been collected in the forested area near
the mine (CDM Smith 2015a) and in the forested area near the current NPL boundary for the Site
(CDM Smith 2013g). These data show that LA fibers are present on the outer bark surface of trees at
the Site. Tree bark surface loading values of LA tend to be highest on trees closest to the mine (within
about 3-4 miles), but LA was also detected on trees located even 13 miles from the mine (CDM Smith
2013g). LA has also been detected in other wood-related materials, including wood waste piles at
Lincoln County landfills (Tetra Tech 2012c) and in woodchip/waste bark piles located in OU5 (CDM
Smith 2007b,c).

If LA-containing trees or wood-related materials are disturbed, such as during wood harvesting
activities or during gardening activities in landscaped areas covered by woodchips or mulch, people
may become exposed to LA that is released to air from the wood. If LA-containing trees are used as a
source of firewood (e.g., in a residential woodstove), studies have shown that LA fibers can become
concentrated in the resulting ash (CDM Smith 2013k; Ward et al. 2009), which itself can become a
source of potential LA exposure. Additionally, in the event of a wildfire, it is possible that LA may also
be released to outdoor air when trees are burned in the fire. The various wood-related exposure
media, exposure scenarios, and exposure populations are illustrated in Figure 2-1 and Table 2-1.

There have been several ABS investigations to evaluate LA concentrations in air during various wood-
related disturbance scenarios. Table 2-2 (Panel B) summarizes the types of wood-related ABS
investigations that have been conducted. As shown, these studies provide measured data on LA
concentrations in air during a variety of wood-related disturbance exposure scenarios. The studies
that have been performed for each exposure scenario are summarized briefly below. The following
sections summarize the exposure scenarios by which receptors may be exposed to LA during
disturbances of wood-related materials, identify the exposure populations for each scenario, present
the selected RME and CTE exposure parameter values and calculated TWFs for each scenario. These
sections also summarize the results of studies performed at the Site to evaluate wood-related
exposures, describe how these data are used to calculate exposures, and present estimated cancer
risks and non-cancer HQs for each exposure scenario.

8.1 Exposure Scenarios
8.1.1 Residential Wood Harvesting
8.1.1.1 Exposure Populations and Parameters
Local area residents may harvest/collect firewood from forested areas within the NPL boundary for
use in residential fireplaces and woodstoves. Residential wood harvesting activities may include
sawing, hauling, and stacking wood for personal use. During these activities, residents may be exposed
to LA when fibers are released to air from the surface of the tree bark. Table 8-1 presents the selected
RME and CTE exposure parameter values and calculated TWFs for evaluating potential exposures
during residential wood harvesting activities.


                                                                                                        8-1
Libby_Site-wide HHRA_11-16-15.docx
            Case 01-01139-AMC                  Doc 33111-20             Filed 08/26/19           Page 77 of 92
Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



8.1.1.2 Investigation Summary
Outdoor ABS was conducted in the summer of 2010 at three locations in the forested area downwind
(northeast) of the mine site (EPA 2010f). The three ABS areas (ABS-06’ 24, ABS-07, ABS-02) were
selected to represent locations at increasing distance from the mine site (i.e., approximately 2 miles
[near], 4 miles [intermediate], and 8 miles [far] from the mine site) (see small red dots in Figure 6-7).
The ABS activities included felling trees with a chainsaw, de-limbing and cutting felled trees to length,
and stacking harvested wood. Activities were performed by Grace’s contractors in accordance with an
EPA-developed SAP (EPA 2010f). A total of five sampling events were conducted in each ABS area
between July and August 2010. Detailed results from this ABS study are presented in CDM Smith
(2015a). Table 8-2 (Panel A) presents summary statistics of the wood harvesting results for each ABS
area. The mean air concentration for each ABS area was used as the EPC in the risk calculations.

8.1.2 Commercial Logging
8.1.2.1 Exposure Populations and Parameters
Workers who are employed in commercial logging operations may harvest wood from forested areas
within the NPL boundary. Logging operations may include a variety of activities performed manually
or by machinery, including felling, skidding, de-limbing, sawing, stacking, and milling timber. During
these activities, workers may be exposed to LA when fibers are released to air from the surface of the
tree bark. Additionally, commercial logging workers may also be exposed to LA due to soil/duff
disturbances (e.g., while dragging logs across the ground or during site restoration activities). Because
potential exposures likely differ depending upon the type of logging activity, and different workers
may perform different jobs at a logging parcel, exposures are evaluated separately by job type. Table
8-1 presents the selected RME and CTE exposure parameter values and calculated TWFs for
evaluating potential exposures during commercial logging activities.

8.1.2.2 Investigation Summaries
In September of 2012, ABS was conducted to evaluate the potential exposures to outdoor workers
during commercial logging activities near the mine in OU3 (EPA 2012b). The selected tree harvesting
area was located approximately one mile downwind (northeast) of the mine site in a location where
higher concentrations of LA had been reported in tree bark and duff in earlier studies (see Figure 8-
1). The ABS activities included hand-felling of trees with a chainsaw, “hooking and skidding” felled
trees to a central landing area, mechanical de-limbing and cutting of timber, and site restoration of the
landing area using a bulldozer. In addition, it also included a wood chipping scenario to simulate
potential exposures during timber milling activities. Detailed results from the 2012 commercial
logging ABS study are presented in SRC, Inc. (2013b).

In September of 2014, a second commercial logging ABS investigation (CDM Smith 2014i) was
conducted in an area at a further distance from the mine, located approximately 4 miles downwind
(northeast) of the mine site (see Figure 8-1). The ABS activities included the same types of
commercial logging activities evaluated in 2012. Detailed results from the 2014 commercial logging
ABS study are presented in CDM Smith (2015g).




24
  Although the Phase IV, Part A study design was to perform ABS activities in area ABS-10, the location of the activities was
modified at the time of collection to be located about 1 mile further downwind, closer to the Phase III ABS-06 area. Thus, to
avoid potential confusion, the location of this area is referred to as ABS-06’.
8-2
                                                                                                          Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20          Filed 08/26/19          Page 78 of 92
                                     Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



Table 8-2 (Panel B) presents summary statistics of the commercial logging results for each type of
logging activity for both the 2012 and 2014 investigations. The mean air concentration for each
activity was used as the EPC in the risk calculations.

8.1.3 Wood Chipping
8.1.3.1 Exposure Populations and Parameters
Because local agencies have discouraged the burning of wood waste materials, wood waste generated
from area residences and businesses has accumulated at the Lincoln County landfills. To reduce the
volume of these wood waste piles, materials are regularly chipped. Because LA has been detected in
the wood waste piles at both Lincoln County landfills (Tetra Tech 2012c), outdoor workers that
perform these wood-chipping operations have the potential to be exposed to LA. Table 8-1 presents
the selected RME and CTE exposure parameter values and calculated TWFs for evaluating potential
outdoor worker exposures during wood-chipping activities.

8.1.3.2 Investigation Summary
There have been two ABS studies conducted that provide information on potential exposures during
wood-chipping activities. As discussed above (see Section 8.1.2), wood-chipping activities were
conducted as part of the OU3 commercial logging study to simulate exposures during the milling
process.

In addition, ABS was also performed in April of 2013 during wood-chipping of the wood waste pile at
the Lincoln County landfill in Troy (OU7) (CDM Smith 2013l). This wood waste pile included both
“raw” wood materials (e.g., large tree limbs, smaller branches and twigs, tree stumps) and
manufactured wood materials (e.g., wood pallets, lumber, plywood). The ABS program included the
collection of multiple personal air samples for the laborer operating the wood chipper, as well as the
collection of stationary air samples for monitors located at varying distances downwind of the
chipping activity. Table 8-2 (Panel C) presents summary statistics of the wood-chipping results from
the landfill. As shown, all ABS air samples collected as part of this sampling program were non-detect
for PCME LA (mean achieved analytical sensitivity of 0.002 cc-1). The mean air concentration (i.e., a
concentration of zero) was used as the EPC in the risk calculations. The uncertainty assessment
(Section 10) provides additional information on risk estimates for datasets where all samples were
non-detect.

8.1.4 Forest Maintenance
8.1.4.1 Exposure Populations and Parameters
Outside of the Libby and Troy communities, most of the land within the current NPL boundary
consists of forest, much of which is managed and maintained by USFS. USFS land management
workers have the potential to be exposed to LA during forest maintenance activities. These activities
may include tree stand examination and surveying, thinning vegetation and trimming trees,
measuring trees, maintenance of roads and trails, etc. Table 8-1 presents the selected RME and CTE
exposure parameter values and calculated TWFs for evaluating potential exposures during forest
maintenance activities.

8.1.4.2 Investigation Summary
In the summer of 2010, ABS was performed at three locations in the forested area downwind
(northeast) of the mine site (EPA 2010f). The three ABS areas were co-located with the areas
evaluated in the residential wood harvesting ABS study (see Section 8.1.1), and selected to represent
locations at increasing distance from the mine site (see pink, orange, and green dots in Figure 6-7).

                                                                                                               8-3
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC                 Doc 33111-20           Filed 08/26/19   Page 79 of 92
Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



The ABS activities evaluated in this study were designed to simulate the types of activities routinely
performed as part of the USFS land management worker responsibilities, including maintenance of
roads and trails, thinning of trees and vegetation, and surveying trees. Activities were performed by
Grace’s contractors in accordance with an EPA-developed SAP (EPA 2010f). A total of five sampling
events were conducted in each ABS area between July and August 2010. Detailed results from this ABS
study are presented in CDM Smith (2015a). Table 8-2 (Panel D) presents summary statistics of the
USFS forest maintenance results for each ABS area. The mean air concentration for each ABS area is
used as the EPC in the risk calculations. The uncertainty assessment (Section 10) provides additional
information on risk estimates for datasets where all samples are non-detect.

8.1.5 Wood Chip/Mulch Disturbances
8.1.5.1 Exposure Populations and Parameters
Several woodchip and waste bark piles were left at OU5 from historical lumber processing activities.
As noted above, sampling and analysis of these piles has shown LA is present in these wood materials.
Woodchips from these piles have been sold and given away for use as landscaping mulch in gardens,
flowerbeds, playgrounds, etc. There are two populations that were selected for the purposes of
evaluating potential exposures to LA during woodchip/mulch disturbance activities – outdoor
workers that disturb the piles in OU5 during occupational activities and residents that disturb
woodchip/mulch landscaping materials. Table 8-1 presents the selected RME and CTE exposure
parameter values and calculated TWFs for evaluating potential exposures during woodchip/mulch
disturbance activities.

8.1.5.2 Investigation Summary
In October of 2007, test pit excavations were performed at the woodchip and waste bark piles in OU5
to investigate whether disturbances of these piles was of potential concern to outdoor workers (CDM
Smith 2007b). Excavations consisted of digging a pit into the side of the pile with an excavator (i.e.,
back hoe). Personal ABS air samples were collected for the excavator operator and the sampling
personnel during the waste bark and woodchip pile test pit excavations.

In August of 2011, ABS was conducted to provide data on LA concentrations in air during woodchip
disturbances, simulating activities that might be performed by a gardener (CDM Smith 2012b). During
this ABS study, woodchips were collected from each of the two piles in OU5 and these materials were
used to conduct ABS. The ABS activities included digging in the woodchips, using both a long shovel
and a trowel, and raking the woodchips. Three sampling events were performed for each of five sets of
collected woodchip materials.

Table 8-2 (Panel E) presents summary statistics of results for each woodchip disturbance
investigation. All ABS air samples collected as part of these two sampling programs were non-detect
for PCME LA. The mean air concentration (i.e., a concentration of zero) was used as the EPC in the risk
calculations. The uncertainty assessment (Section 10) provides additional information on risk
estimates for datasets where all samples are non-detect.

8.1.6 Ash Disturbances
8.1.6.1 Exposure Populations and Parameters
Trial burn experiments in woodstoves (Ward et al. 2009) and in test burn chambers (EPA 2012c)
indicate that the majority of LA structures are retained in the ash when wood and duff materials are
burned. Because the LA becomes concentrated in ash, this has the potential to be an important source
media for LA exposures. If LA-containing firewood is burned in a residential woodstove, residents may

8-4
                                                                                          Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20           Filed 08/26/19          Page 80 of 92
                                      Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



be exposed to LA that is released to air from the resulting ash during removal of ash from the
woodstove. Table 8-1 presents the selected RME and CTE exposure parameter values and calculated
TWFs for evaluating potential exposures during woodstove ash disturbance activities.

8.1.6.2 Investigation Summary
In 2012, EPA conducted an ABS study to measure LA concentrations in air during woodstove ash-
removal activities (CDM Smith 2012f). For this study, firewood was collected from dead trees at three
locations at varying distances from the mine site (see Figure 8-2) – near the mine (approximately one
mile downwind of the mine site), near Flower Creek (approximately 2 miles south of Libby and 9
miles upwind of the mine), and near Bear Creek (approximately 10 miles south of Libby and outside
the current NPL boundary). The firewood collected from each location was burned in a woodstove
(tree bark was not removed prior to burning). The resulting ash was removed from the woodstove
using a long-handled metal shovel and placed into a metal ash bucket (similar to what might be done
by a resident). Detailed results from this ABS study are presented in CDM Smith (2013k). Table 8-2
(Panel F) presents summary statistics of the measured ABS air concentrations for each firewood
collection location. The mean air concentration for each location was used as the EPC in the risk
calculations.

8.1.7 Fires
8.1.7.1 Exposure Populations and Parameters
A fire that occurs in an area of the forest where the trees and duff contain LA could result in the
release of LA fibers into air, which has the potential to expose people to LA in areas near and
downwind of the fire. There are several types of fires that could occur at the Site, including slash pile
burns (e.g., when slash from logging or forest maintenance activities is consolidated into piles and
burned), prescribed burns (e.g., when USFS forest workers perform understory burns to reduce fuel
loads as part of wildfire mitigation practices), and authentic wildfires (e.g., fires that occur due to
lightning strikes).

There are three populations of interest for the purposes of evaluating LA exposures during fires –USFS
forest workers, responding firefighters, and local residents. Depending upon the size of the fire and
location, there may be both ground-based and air-based responding firefighters. Because potential
exposures likely differ for each, firefighter exposures are evaluated separately for ground-based and
air-based responders. (Recall that exposures to ground-based USFS firefighters while simulating
fireline cutting were evaluated in Section 6.6, as this type of exposure scenario is mainly associated
with soil/duff disturbance activities [see Table 6-17].) Exposures during slash pile burns and
understory burns are also evaluated separately because the nature of the LA releases and frequency of
occurrence may differ for each type of burn. Table 8-3 presents the selected RME and CTE exposure
parameters values and calculated TWFs for evaluating potential exposures during fire-related
activities.

8.1.7.2 Investigation Summary
8.1.7.2.1 Slash Pile and Understory Burns
In April 2015, two investigations were conducted in OU3 to provide information on potential
exposures during fire-related activities, namely during the burning of slash piles (EPA 2015h) and
during an understory burn (EPA 2015i). These two activities were selected because they are
representative of the types of activities that might be performed by USFS forest workers and fire
fighters as part of forest maintenance activities. Both investigations were conducted in an area located
approximately one mile downwind (northeast) of the mine site in a location where higher

                                                                                                                8-5
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC                 Doc 33111-20           Filed 08/26/19   Page 81 of 92
Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



concentrations of LA had been reported in tree bark and duff in earlier studies (this was the same
location evaluated as part of the 2012 commercial logging investigation; see Figure 8-1).

During the slash pile burn, a slash pile, fuel break, and fire line were created, using heavy equipment
(an excavator), and the resulting slash pile was burned. During the burn, ABS air samples were
collected for two individuals monitoring the fire as well as from several perimeter air monitors placed
around the fire approximately 50, 100, and 200 feet away from the edge of the fire line. After the slash
pile was burned, the heavy equipment entered the burn area to address any remaining “hot spots”
throughout burn area and simulate “mop-up” activities (i.e., mixing, stirring, and digging up the
mineral soil using the bucket of the excavator). Two types of mop-up activities were performed,
including include a “dry” mop-up scenario (i.e., where no water is applied during the mop-up activity)
and a “wet” mop-up scenario (i.e., where water is applied during the mop-up activity).

During the understory burn, a 0.1-acre understory burn was conducted in basic accordance with the
Prescribed Fire Guidelines established by the Montana Department of Natural Resources and
Conservation (MDNRC 2007). Activities were performed by Grace’s contractors in accordance with the
EPA-developed QAPP (EPA 2015i). Similar to the slash pile burn, ABS air samples were collected for
two individuals monitoring the fire as well as from several perimeter air monitors placed around the
fire approximately 50, 100, and 200 feet away from the edge of the fire line. After the flames had been
extinguished, two individuals entered the burn area to perform mop-up activities using hand tools
(e.g., a Pulaski axe to mix, stir, and dig up the mineral soil) under both dry and wet mop-up conditions.

Results of the two ABS burn studies are summarized in CDM Smith (2015e).

Table 8-4 (Panel A and B, respectively) presents summary statistics of the measured air
concentrations for each sample type collected during the slash pile burn and the understory burn. The
mean air concentration for each sample type was used as the EPC in the risk calculations. For the
purposes of estimating potential exposures to nearby residents, it was assumed that air
concentrations in the community were equal to those measured at the perimeter monitor located 200
feet from the fire (a highly conservative assumption).

8.1.7.2.2 Souse Gulch Wildfire
In the event of an authentic wildfire that is in or near the current NPL boundary, there are sampling
plans in place at the Site (EPA 2013a; CDM Smith 2013m) to collect opportunistic air samples, both at
stationary monitors throughout the Libby community and near the wildfire (to evaluate exposures to
firefighters). To date, air samples have only been collected during one wildfire event.

In late July 2013, a small (1.5 acre) wildfire occurred in the Souse Gulch day-use recreation area on
Lake Koocanusa behind Libby Dam (approximately 2.5 miles southeast from the mine). During this
fire, air samples were collected to provide data on LA exposures of responding firefighters (both to the
ground crews and the aircraft support pilot) and downwind LA concentrations in air during the fire.
Table 8-4 (Panel C) presents summary statistics of the measured air concentrations for each sample
type collected. The mean air concentration for each sample type was used as the EPC in the risk
calculations.

8.2 Risk Estimates
8.2.1 Risks from Wood-Related Disturbances
Table 8-5 presents the estimated cancer risks and non-cancer HQs for exposures to LA during
disturbances of wood-related materials based on RME (Panel A) and CTE (Panel B). These results

8-6
                                                                                          Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20          Filed 08/26/19          Page 82 of 92
                                     Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



indicate that, when these exposure scenarios are considered alone, RME and CTE cancer risks are less
than 1E-04 and non-cancer HQs are less than 1 for most exposure scenarios. Non-cancer HQs for
commercial logging activities and woodstove ash disturbance activities are greater than 1 based on
RME when these activities are performed near the mine (about one mile from the mine). The following
subsections provide further discussion of the estimated risks from commercial logging and woodstove
ash disturbance activities. The contribution of these exposure scenarios to cumulative risk is
discussed in Section 9.

8.2.1.1 Risks from Commercial Logging
When commercial logging activities were conducted near the mine (about one mile from the mine in
an area with high concentrations of LA in bark and duff), non-cancer HQs based on RME are greater
than 1 for skidding/hooking activities and site restoration activities (see Table 8-5). However,
estimated RME and CTE cancer risks are less than 1E-05 and non-cancer HQs are less than 1 when
commercial logging activities were performed in 2014 further from the mine (about four miles from
the mine in an area where bark and duff LA levels were lower).

In reviewing the commercial logging ABS results near the mine, there are several general
observations. First, LA concentrations in air during tree-felling tended to be lower than other logging
activities and similar to measured ABS air concentrations during residential wood harvesting (see
Panel A of Table 8-2). Second, air concentrations during hooking/skidding and site restoration
activities, which included both disturbances of wood as well as soil and duff materials, tended to be
about an order of magnitude higher than during felling activities, which was primarily a bark
disturbance scenario (i.e., limited soil/duff disturbances). These data suggest that disturbances of
soil/duff may be more important sources of LA exposure to commercial logging workers than tree
bark.

8.2.1.2 Risks from Woodstove Ash Disturbances
Non-cancer HQs associated with the removal of ash from a woodstove differed depending on the
source of the firewood that was burned (see Table 8-5). If firewood was collected from a location near
the mine (about one mile from the mine where tree bark LA levels are highest), the RME HQ for LA
exposures during ash removal activities is 2. However, if firewood was collected from locations far
from the mine (2-10 miles south of Libby), RME HQs are less than 0.1. There are no ABS air data that
provide information on potential exposures if firewood is collected at locations intermediate from the
mine (i.e., between 2-4 miles from the mine in the downwind direction) (see Figure 2-2).

These risk estimates demonstrate that ash may be an important source medium, if the ash is derived
from a wood source in close proximity to the mine. The LA present in the ash is likely to be derived
from fibers on the outer bark surface; however, there are no data that provide information on
differences in LA content of outer bark and “inner” wood. There are also no data on potential LA
exposures from ash disturbances when the source firewood has had the outer bark removed prior to
burning.

Although risk estimates were calculated for one type of ash disturbance scenario, there are several
other potential ash disturbance scenarios for which measured ABS air data are not available, including
residential exposures to ash in outdoor fire pits or recreational visitor exposures to ash from
campfires. There are also no ABS air data that provide information on potential residential exposures
if LA-containing ash is disposed in gardens or flowerbeds.




                                                                                                               8-7
Libby_Site-wide HHRA_11-16-15.docx
           Case 01-01139-AMC                 Doc 33111-20           Filed 08/26/19   Page 83 of 92
Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



8.2.2 Risks from Fire-Related Activities
Table 8-6 presents the estimated cancer risks and non-cancer HQs for exposures to LA during fire-
related activities based on RME (Panel A) and CTE (Panel B). These results indicate that, when these
exposure scenarios are considered alone, RME and CTE cancer risks are less than 1E-04, but non-
cancer HQs are greater than or equal to 1 for several exposure scenarios related to the slash pile and
understory burns. The RME non-cancer HQ is 2 during slash pile building activities and the RME non-
cancer HQ ranged from 1 to 5 during mop-up activities for the understory burn (when mop-up
activities were conducted by hand), depending upon whether the mop-up was conducted under wet
or dry conditions, respectively. These risks indicate that USFS worker and fire fighter exposures have
the potential to be significant if appropriate personal protective measures are not employed to
mitigate exposures while conducting activities near the mine (i.e., within about one mile of the mine).

As noted in Section 8.1.6, burn tests show that the majority of LA structures are retained in the ash
when wood and duff materials are burned. Following the slash pile and understory burns, ash samples
were collected from the burn areas. Total LA concentrations of about 1,000 million structures per
gram of ash (Ms/g) were measured in these burn areas, which supports the conclusion that ash can be
an important source medium for LA exposures within burn areas after the fire has been extinguished
(CDM Smith 2015e).

There are only limited ABS air data that provide information on potential exposures from fire-related
activities in areas further from the mine. As shown in Table 8-6, RME cancer risks are less than or
equal to 1E-06 and non-cancer HQs are less than 0.1 during an authentic wildfire response (Souse
Gulch fire). As noted above, this small wildfire occurred approximately 2.5 miles southeast from the
mine and demonstrates that exposures during fire-related activities depend upon proximity to the
mine (i.e., fire-related exposures activities further from the mine have much lower risks, presumably
because LA concentrations in source fuels are lower).

Table 8-6 also demonstrates that residential exposures in and around Libby from smoke generated
by fires in OU3, both during simulated burns and during an authentic wildfire, result in RME non-
cancer HQs less than 0.1. However, available data are only representative of small-scale, low-intensity
fires; it is possible LA releases during larger, higher-intensity fires could be greater.

8.2.2 Calculation of Area-Weighted Risks
As described previously in Section 6.6.4, it is not feasible to evaluate risks by conducting ABS in the
forest at every location within OU3. Most ABS investigations for OU3 were conducted in locations
downwind from the mine (i.e., to the northeast); it is assumed that the risks in locations that are
crosswind and upwind from the mine are equal to or lower than those calculated in Tables 8-5 and 8-
6 (see Section 10.1.3 for additional discussion on the uncertainties of this assumption).

The wood-related risk estimates presented in Table 8-5 assume the entire exposure time is spent
within the EPC grouping location (e.g., near, intermediate, far from the mine). However, it is likely
long-term receptor exposures could encompass multiple EPC grouping locations. Therefore, exposure
and risk estimates were also calculated to provide an area-weighted estimate, adjusted based upon
the frequency of each areas use. For the purposes of these calculations, the exposure frequency for
each EPC grouping location in the forested areas was determined based on areal extent (i.e., acreage of
the concentric circle) as well as the area accessibility (i.e., what proportion of the area is in proximity
to forest service roads and trails). The total exposure frequency is the same as presented in Table 8-5,
but is split across multiple exposure locations.


8-8
                                                                                          Libby_Site-wide HHRA_11-16-15.docx
               Case 01-01139-AMC     Doc 33111-20          Filed 08/26/19          Page 84 of 92
                                     Section 8 • Risks from Exposures during Disturbances of Wood-Related Materials



Appendix G.3 illustrates the area-weighted exposures and risks from exposures to LA during wood-
related disturbance activities in forested areas within OU3 based on RME. As shown, with one
exception, during hooking/skidding activities during commercial logging, RME cancer risks are less
than or equal to 1E-06 and non-cancer HQs are less than 1 based on the area-weighted risk estimates.
For exposures during hooking/skidding activities, even when risks are calculated using area-
weighting, the non-cancer HQ is 2; nearly all (99%) of the total LA exposure for this scenario is due to
activities conducted within one mile of the mine.




                                                                                                               8-9
Libby_Site-wide HHRA_11-16-15.docx
Case 01-01139-AMC   Doc 33111-20   Filed 08/26/19   Page 85 of 92



           SITE‐WIDE HUMAN HEALTH RISK ASSESSMENT
                   Libby Asbestos Superfund Site




                          TABLES
                  Case 01-01139-AMC                   Doc 33111-20             Filed 08/26/19             Page 86 of 92


TABLE 6‐14
ABS Air Summary Statistics and Estimated Risks from Exposures to LA During Disturbances of Soils in OU2
Libby Asbestos Superfund Site

Panel A: Summary Statistics for ABS Air
                                                                   N Samples                                    +
                                                                                    PCME LA Air Conc. (s/cc)           Mean
                                                                      with
 Operable Unit           Exposure Scenario           N Samples                                                       Sensitivity
                                                                   Detected        Mean            Maximum                 ‐1
                                                                                                                        (cc )
                                                                    PCME LA
                       Mowing Hwy 37 ROW                  3            0             0                All ND           0.018
      OU2
                    Hiking along Kootenai River           6            0             0                All ND           0.0048

Panel B: Risk Estimates Based on RME Exposure Parameters
                                                      EPC                      Exposure Parameters
                                                   Mean Air             ET          EF                                             Non‐cancer
   Receptor              Exposure Scenario                                                    ED                     Cancer Risk
                                                  Conc. (PCME        (hours/      (days/                       TWF                    HQ
                                                              +                             (years)
                                                      LA s/cc)         day)        year)
Outdoor Worker         Mowing Hwy 37 ROW                  0             1            5          15        0.00012      0E+00           0
  Recreational
                    Hiking along Kootenai River           0             2           10          52         0.0017      0E+00           0
     Visitor

Panel C: Risk Estimates Based on CTE Exposure Parameters
                                                       EPC                     Exposure Parameters
                                                    Mean Air            ET          EF                                             Non‐cancer
   Receptor              Exposure Scenario                                                    ED                     Cancer Risk
                                                   Conc. (PCME       (hours/      (days/                       TWF                    HQ
                                                              +                             (years)
                                                      LA s/cc)         day)        year)
Outdoor Worker         Mowing Hwy 37 ROW                  0             1            5           7       0.000057      0E+00           0
   Recreational
                     Hiking along Kootenai River            0            1             5         22       0.00018      0E+00           0
      Visitor
+
  Concentrations have been adjusted to account for filter preparation method (see Section 2.3.4)

Notes:
ABS ‐ activity‐based sampling                      LA ‐ Libby amphibole asbestos
  ‐1
cc ‐ per cubic centimeter                          N ‐ number
Conc. ‐ concentration                              ND ‐ non‐detect
CTE ‐ central tendency exposure                    OU ‐ operable unit
ED ‐ exposure duration                             PCME ‐ phase contrast microscopy ‐ equivalent
EF ‐ exposure frequency                            RME ‐ reasonable maximum exposure
EPC ‐ exposure point concentration                 ROW ‐ right‐of‐way
ET ‐ exposure time                                 s/cc ‐ structures per cubic centimeter
HQ ‐ hazard quotient                               TWF ‐ time‐weighting factor
                       Case 01-01139-AMC                             Doc 33111-20                  Filed 08/26/19                  Page 87 of 92


TABLE 6‐15
Exposure Parameters for Outdoor Air During Soil/Duff Disturbance Activities in OU3
Libby Asbestos Superfund Site

                                                                                                                     Exposure Parameters
                                                                                                                                                                           Time‐
                                                                                          Exposure Time               Exposure Frequency         Exposure Duration
  Exposure                           Exposure                               Parameter                                                                                    weighting
                Receptor Type                        Exposure Scenario                         [ET]                          [EF]                        [ED]
   Media                             Location                                  Type                                                                                       Factor
                                                                                         Value      Source/            Value      Source/         Value       Source/    [TWF]**
                                                                                      (hours/day)    Note           (days/year)     Note         (years)        Note
                                                                               RME         8          [1]               50         [1] b.1         52          [3] c.1     0.034
                                                            Hiking
                                                                                CTE        4          a.1               25           b.2           22          [3] c.1    0.0036
                                                                               RME         4          [2]               50         [1] b.1         52          [3] c.1     0.017
                                   Forested Area         ATV Riding
                                                                                CTE        2          a.1               25           b.2           22          [3] c.1    0.0018
                                                     Camping (campfire         RME         2          [2]               50         [1] b.1         52          [3] c.1    0.0085
                 Recreational                         building/burning)         CTE        1          a.1               25           b.2           22          [3] c.1    0.00090
                    Visitor         Along Rainy                                RME        3.6         a.2               20         [1] b.3         52          [3] c.1    0.0061
 Outdoor Air                                                Hiking
                                       Creek                                    CTE       3.6         a.2               10           b.2           22          [3] c.1    0.0013
    During
                                                                               RME         3          [2]               50         [1] b.1         52          [3] c.1     0.013
  Soil/Duff                         OU3 Roads              Driving
                                                                                CTE       1.5         a.1               25           b.2           22          [3] c.1    0.0013
 Disturbance
                                   Along Kootenai                              RME         8          [2]               60           [2]           52          [3] c.1     0.041
  Activities                                           Fishing/boating
                                       River                                    CTE        4          a.1               20           [2]           22          [3] c.1    0.0029
                                                                               RME        10          [2]               14           [2]           10            [2]      0.0023
                USFS Firefighter   Forested Area       Cutting firelines
                                                                                CTE        5          a.1                7           b.2            5            [2]      0.00029
                                                                               RME         4          [1]               10           [1]           52          [3] c.1    0.0034
                                                         ATV Riding
                                                                                CTE        2          a.1                5           b.2           22          [3] c.1    0.00036
                  Trespasser        Mined Area
                                                                               RME         6          [1]                3           [1]           52          [3] c.1    0.0015
                                                         Rockhound
                                                                                CTE        3          a.1               1.5          b.2           22          [3] c.1    0.00016
** TWF calculated as ET/24 ⋅ EF/365 ⋅ ED/70

Source Citations:
[1] Professional judgment using site‐specific considerations. Recreational scenarios assume that residents are most likely participants and assumptions reflect this.
[2] Personal communication with United States Forest Service (USFS); email dated 6/24/14.
[3] ATSDR. 2001. Year 2000 Medical testing of Individuals Potentially Exposed to Asbestoform Minerals Associated with Vermiculite in Libby, Montana. A Report to the Community.
August 23, 2001.
[4] EPA. 1989. Risk Assessment Guidance for Superfund (RAGS). Volume I. Human Health Evaluation Manual (Part A). U.S. Environmental Protection Agency, Office of Emergency
and Remedial Response. EPA/540/1‐89/002. December 1989.

Source Notes:
a) Exposure Time [ET]
    a.1 Hours/day for CTE is assumed to be 1/2 RME value.
    a.2 The OU3 Phase IV, Part A Rainy Creek hiking ABS was conducted for 1 hour and encompassed about 1 mile (round trip) of Rainy Creek. The full length of the creek to the mine
    is approximately 1.8 miles one way (3.6 round trip). Thus, it is assumed that it would take approximately 3.6 hours to travel the full distance round trip.

b) Exposure Frequency [EF]
    b.1 Assumes hiking occurs in the forest every weekend for RME from spring to late fall (April through early October) considering days when releases due to soil disturbance
    activities were unlikely either due to snow cover or high soil moisture content (25 weeks for 2 days/week for RME).
   b.2 Days/year for CTE assumed to be 1/2 RME value.
   b.3 Assumes hiking occurs along Rainy Creek about once per week for RME from late spring to fall (May through September) considering days when releases due to soil
   disturbance activities were unlikely either due to snow cover or high soil moisture content (20 weeks for 1 day/week for RME).

c) Exposure Duration [ED]
    c.1 Assumes that residents are the most likely recreational users of this area. ATSDR (2001) provides site‐specific data on the number of years individuals reside
    in Libby. The raw data from this study were used to derive the median and 95th percentile for use at CTE and RME exposure duration values, respectively.
    Statistics were provided by Ted Larson (ATSDR) via email on 10/14/15. The 95th percentile was selected in accordance with EPA RAGS, Part A guidance (EPA
    1989) which states, "[i]f statistical data are available, use the 95th percentile value for [RME] exposure time".

Notes:
ATSDR ‐ Agency for Toxic Substances and Disease Registry
ATV ‐ all‐terrain vehicle
CTE ‐ central tendency exposure
ED ‐ exposure duration
EF ‐ exposure frequency
EPA ‐ Environmental Protection Agency
ET ‐ exposure time
OU ‐ operable unit
RME ‐ reasonable maximum exposure
SAP/QAPP ‐ sampling and analysis plan/quality assurance project plan
TWF ‐ time‐weighting factor
USFS ‐ United States Forest Service
                     Case 01-01139-AMC                Doc 33111-20           Filed 08/26/19           Page 88 of 92


TABLE 6‐16
ABS Air Summary Statistics For Disturbances of Soils in OU3
Libby Asbestos Superfund Site

                                                                               N Samples                                 Mean
     Receptor                                                                               PCME LA Air Conc. (s/cc) +
                     Exposure Scenario         Exposure Area*       N Samples with Detected                            Sensitivity
       Type
                                                                                PCME LA        Mean       Maximum         (cc‐1)
                                                 Rainy Creek            10           7         0.0093       0.046        0.0039
                                                 Forest, near           12           1        0.00050      0.0060        0.0042
                           Hiking
                                               Forest, intermed.        37           3        0.00065       0.012        0.0054
                                                  Forest, far           26           1        0.00023      0.0060        0.0052
                                                 Forest, near           13           2         0.0014       0.012        0.0060
                         ATV Riding            Forest, intermed.        36           2        0.00050       0.012        0.0060
    Recreational                                  Forest, far           27           1        0.00022      0.0060        0.0060
      Visitor                                    Forest, near           10           2         0.0024       0.012        0.0060
                          Campfire
                                               Forest, intermed.        40          12         0.0022       0.012        0.0060
                      building/burning
                                                  Forest, far           26           2        0.00046      0.0060        0.0060
                                                 Forest, near           ‐‐‐         ‐‐‐           ‐‐‐          ‐‐‐          ‐‐‐
                           Driving             Forest, intermed.        20           1        0.00013      0.0027        0.025
                                                  Forest, far           10           0             0        All ND       0.024
                      Fishing/boating           Kootenai River           2           0             0        All ND      0.00031
                                                 Forest, near           ‐‐‐         ‐‐‐           ‐‐‐          ‐‐‐          ‐‐‐
                     Cutting firelines by      Forest, intermed.        20           8         0.007        0.038        0.0088
      Outdoor               hand                  Forest, far           10           6         0.0045       0.013        0.0084
       Worker                                Forest, NPL boundary       60           7        0.00017      0.0023        0.0010
    (Firefighter)                                Forest, near           ‐‐‐         ‐‐‐           ‐‐‐          ‐‐‐          ‐‐‐
                    Cutting firelines with
                                               Forest, intermed.        20          10         0.0025       0.012        0.0080
                     heavy machinery
                                                  Forest, far           10           2         0.0016       0.014        0.011
       Mine              ATV Riding                  Mine               42          27          0.014       0.066        0.0060
    Trespasser           Rockhound                   Mine               18          18          0.14         0.32        0.0063
+
  Concentrations have been adjusted to account for filter preparation method (see Section 2.3.4)
‐‐‐ = No ABS air samples have been collected within two miles from the mine for this scenario

*Distances from the mine are defined as follows:
 Forest, near: within two miles from the mine
 Forest, intermed.: between two and six miles from the mine.
 Forest, far: greater than or equal to six miles from the mine
 Forest, NPL boundary: locations along the NPL boundary evaluated in the nature & extent forest study (see Section 6.6.2.4)

Notes:
ABS ‐ activity‐based sampling
ATV ‐ all‐terrain vehicle
cc‐1 ‐ per cubic centimeter
Conc. ‐ concentration
LA ‐ Libby amphibole asbestos
N ‐ number
ND ‐ non‐detect
NPL ‐ National Priority List
OU ‐ operable unit
PCME ‐ phase contrast microscopy ‐ equivalent
s/cc ‐ structures per cubic centimeter
                         Case 01-01139-AMC                               Doc 33111-20                       Filed 08/26/19                    Page 89 of 92


TABLE 6‐17
Estimated Risks from Exposures to LA During Disturbances of Soils in OU3
Libby Asbestos Superfund Site

Panel A: Risk Estimates Based on RME Exposure Parameters
                                                                           EPC                  Exposure Parameters
                                                                       Mean Air                      EF                              Cancer    Non‐cancer
Receptor Type     Exposure Scenario           Exposure Area*                           ET                      ED
                                                                      Conc. (PCME                  (days/                   TWF       Risk        HQ
                                                                                 + (hours/ day)              (years)
                                                                        LA s/cc)                    year)
                                                Rainy Creek              0.0093        3.6           20        52          0.006      1E‐05         0.6
                                                Forest, near             0.00050         8           50        52          0.034      3E‐06         0.2
                        Hiking
                                              Forest, intermed.          0.00065         8           50        52          0.034      4E‐06         0.2
                                                 Forest, far             0.00023         8           50        52          0.034      1E‐06        0.09
                                                Forest, near             0.0014          4           50        52          0.017      4E‐06         0.3
                      ATV‐riding              Forest, intermed.          0.00050         4           50        52          0.017      1E‐06        0.09
 Recreational                                    Forest, far             0.00022         4           50        52          0.017      6E‐07        0.04
   Visitor                                      Forest, near             0.0024          2           50        52          0.0085     3E‐06         0.2
                       Campfire
                                              Forest, intermed.          0.0022          2           50        52          0.0085     3E‐06         0.2
                   building/burning
                                                 Forest, far             0.00046         2           50        52          0.0085     7E‐07        0.04
                                                Forest, near                ‐‐‐         ‐‐‐          ‐‐‐       ‐‐‐            ‐‐‐       ‐‐‐          ‐‐‐
                        Driving               Forest, intermed.          0.00013         3           50        52           0.013     3E‐07        0.02
                                                 Forest, far                 0           3           50        52           0.013     0E+00           0
                    Fishing/boating            Kootenai River                0           8           60        52           0.041     0E+00           0
                                                Forest, near                ‐‐‐         ‐‐‐          ‐‐‐       ‐‐‐            ‐‐‐       ‐‐‐          ‐‐‐
                  Cutting firelines by        Forest, intermed.           0.0069       10            14        10          0.0023     3E‐06         0.2
   Outdoor               hand                    Forest, far              0.0045       10            14        10          0.0023     2E‐06         0.1
    Worker                                  Forest, NPL boundary        0.00017        10            14        10          0.0023     7E‐08        0.004
 (Firefighter)                                  Forest, near                ‐‐‐         ‐‐‐          ‐‐‐       ‐‐‐            ‐‐‐       ‐‐‐          ‐‐‐
                 Cutting firelines with
                                              Forest, intermed.          0.0025        10            14        10          0.0023     1E‐06        0.06
                  heavy machinery
                                                 Forest, far             0.0016        10            14        10          0.0023     6E‐07        0.04
     Mine             ATV‐riding             Mine (on/off‐road)           0.014          4           10        52          0.0034     8E‐06         0.5
  Trespasser          Rockhound                Disturbed area              0.14          6            3        52          0.0015     4E‐05           2

Panel B: Risk Estimates Based on CTE Exposure Parameters
                                                                            EPC                     Exposure Parameters
                                                                         Mean Air                        EF                          Cancer    Non‐cancer
Receptor Type     Exposure Scenario           Exposure Area*                                ET                     ED
                                                                       Conc. (PCME                     (days/               TWF       Risk        HQ
                                                                                  +    (hours/ day)              (years)
                                                                         LA s/cc)                       year)
                                                  Rainy Creek             0.0093             3           10        22       0.0011    2E‐06          0.1
                                                  Forest, near            0.00050            4           25        22      0.0036     3E‐07         0.02
                           Hiking
                                               Forest, intermed.          0.00065            4           25        22      0.0036     4E‐07         0.03
                                                   Forest, far            0.00023            4           25        22      0.0036     1E‐07        0.009
                                                  Forest, near            0.0014             2           25        22      0.0018     4E‐07         0.03
                         ATV‐riding            Forest, intermed.          0.00050            2           25        22      0.0018     2E‐07         0.01
  Recreational                                     Forest, far            0.00022            2           25        22       0.0018    7E‐08        0.004
      Visitor                                     Forest, near            0.0024             1           25        22       0.0009    4E‐07         0.02
                         Campfire
                                               Forest, intermed.           0.0022            1           25        22       0.0009    3E‐07         0.02
                     building/burning
                                                   Forest, far            0.00046            1           25        22       0.0009    7E‐08        0.005
                                                  Forest, near               ‐‐‐            ‐‐‐          ‐‐‐       ‐‐‐        ‐‐‐       ‐‐‐          ‐‐‐
                          Driving              Forest, intermed.          0.00013           1.5          25        22       0.0013    3E‐08        0.002
                                                   Forest, far                0             1.5          25        22       0.0013    0E+00           0
                      Fishing/boating           Kootenai River                0              4           20        22       0.0029    0E+00           0
                                                  Forest, near               ‐‐‐            ‐‐‐          ‐‐‐       ‐‐‐        ‐‐‐       ‐‐‐          ‐‐‐
                    Cutting firelines by       Forest, intermed.           0.007             5            7         5      0.00029    3E‐07         0.02
     Outdoor               hand                    Forest, far             0.0045            5            7         5      0.00029    2E‐07         0.01
     Worker                                  Forest, NPL boundary         0.00017            5            7         5      0.00029    8E‐09        0.0006
  (Firefighter)                                   Forest, near               ‐‐‐            ‐‐‐          ‐‐‐       ‐‐‐        ‐‐‐       ‐‐‐          ‐‐‐
                   Cutting firelines with
                                               Forest, intermed.          0.0025             5            7         5      0.00029    1E‐07        0.008
                     heavy machinery
                                                   Forest, far            0.0016             5            7         5      0.00029    8E‐08        0.005
      Mine               ATV‐riding           Mine (on/off‐road)           0.014             2            5        22      0.0004     9E‐07         0.06
   Trespasser           Rockhound               Disturbed area              0.14             3           1.5       22      0.0002     4E‐06          0.3
+
  Concentrations have been adjusted to account for filter preparation method (see Section 2.3.4)
‐‐‐ = No ABS air samples have been collected within two miles from the mine for this scenario
*Distances from the mine are defined as follows:
  Forest, near: within two miles from the mine
  Forest, intermed.: between two and six miles from the mine
  Forest, far: greater than or equal to six miles from the mine
  Forest, NPL boundary: locations along the NPL boundary evaluated in the nature & extent forest study (see Section 6.6.2.4)
Notes:
ATV ‐ all terrain vehicle                   EPC ‐ exposure point concentration                     OU ‐ operable unit
Conc. ‐ concentration                       ET ‐ exposure time                                     PCME ‐ phase contrast microscopy ‐ equivalent
CTE ‐ central tendency exposure             HQ ‐ hazard quotient                                   RME ‐ reasonable maximum exposure
ED ‐ exposure duration                      LA ‐ Libby amphibole asbestos                          s/cc ‐ structures per cubic centimeter
EF ‐ exposure frequency                     NPL ‐ National Priorities List                         TWF ‐ time‐weighting factor




                                                                                                                                                              Page 1 of 1
                                                       Case 01-01139-AMC                               Doc 33111-20                   Filed 08/26/19             Page 90 of 92


TABLE 8‐5
Estimated Risks from Exposure to LA During Disturbances of Wood‐Related Materials
Libby Asbestos Superfund Site

Panel A: Risk Estimates Based on RME Exposure Parameters
                                                                                                                                             EPC                Exposure Parameters
                                                                                                                                           Mean Air      ET        EF                                         Non‐cancer
     Exposure Media            Receptor Population                    Exposure/Disturbance Description*                 Wood Source                                         ED                  Cancer Risk
                                                                                                                                          Conc. (PCME (hours/    (days/                TWF                       HQ
                                                                                                                                                     +                    (years)
                                                                                                                                            LA s/cc)    day)      year)

                                                                                                                  Forest, near                ‐‐‐       ‐‐‐        ‐‐‐      ‐‐‐         ‐‐‐         ‐‐‐           ‐‐‐
                                                           Wood harvesting (Felling trees, de‐limbing, cutting,
                                     Resident                                                                     Forest, intermed.         0.0011      10         15       40        0.0098      2E‐06          0.1
                                                           stacking firewood)
                                                                                                                  Forest, far               0.00014     10         15       40        0.0098      2E‐07          0.01
                                                           Hand‐felling trees                                     ~1 mile from mine         0.0034       8         24        6        0.0019      1E‐06          0.07
                                                           Hooking/skidding, processing timber                    ~1 mile from mine          0.105      10         24       12        0.0047      8E‐05           5
                                                           Mechanical Processing                                  ~1 mile from mine          0.002      10         24       12        0.0047      1E‐06          0.08
                                                           Site restoration                                       ~1 mile from mine          0.032      10         24       12        0.0047      3E‐05           2
                                                           Simulated milling (chipping)                           ~1 mile from mine         0.0068      10         24       12        0.0047      5E‐06          0.4
                                  Outdoor Worker
 Outdoor air, during bark                                  Hand Felling                                           ~4 miles from mine        0.0022       8         24        6        0.0019      7E‐07          0.05
                                (commercial logger)
      disturbances                                         Skidding/Hooking                                       ~4 miles from mine        0.00065     10         24       12        0.0047      5E‐07          0.03
                                                           Mechanical Processing                                  ~4 miles from mine          0         10         24       12        0.0047      0E+00           0
                                                           Cutting slabs (pre‐milling)                            ~4 miles from mine          0         10         24       12        0.0047      0E+00           0
                                                           Simulated milling (chipping)                           ~4 miles from mine          0         10         24       12        0.0047      0E+00           0
                                                           Site Restoration                                       ~4 miles from mine        0.0040      10         24       12        0.0047      3E‐06          0.2
                            Outdoor Worker (at landfill)   Chipping wood waste piles                              various                     0          4         135      25         0.022      0E+00           0
                                                                                                                  Forest, near                ‐‐‐       ‐‐‐        ‐‐‐      ‐‐‐         ‐‐‐         ‐‐‐           ‐‐‐
                                 Outdoor Worker            Forest management (Road maintenance, tree thinning,
                                                                                                                  Forest, intermed.         0.00032      8         30       10        0.0039      2E‐07          0.01
                                  (USFS worker)            forest surveying)
                                                                                                                  Forest, far               0.00020      8         30       10        0.0039      1E‐07         0.009
   Outdoor air, during       Outdoor Worker (at OU5)       Woodchip/waste bark pile disturbances                  various                     0          4         135      25         0.022      0E+00           0
    woodchip/ mulch
     disturbances                    Resident              Woodchip/mulch disturbances during gardening           various                     0          2         40       52        0.0068      0E+00           0
                                                                                                                  ~1 mile from mine          0.14       0.25       48       52        0.00102     2E‐05           2
 Indoor Air, during wood‐
                                     Resident              Emptying woodstove ash after burning firewood          Flower Creek              0.0074      0.25       48       52        0.00102     1E‐06          0.08
 derived ash disturbances
                                                                                                                  Bear Breek                0.0029      0.25       48       52        0.00102     5E‐07          0.03




                                                                                                                                                                                                                           Page 1 of 2
                                                           Case 01-01139-AMC                                 Doc 33111-20                   Filed 08/26/19              Page 91 of 92


TABLE 8‐5
Estimated Risks from Exposure to LA During Disturbances of Wood‐Related Materials
Libby Asbestos Superfund Site

Panel B: Risk Estimates Based on CTE Exposure Parameters
                                                                                                                                                      EPC              Exposure Parameters
                                                                                                                                                  Mean Air      ET         EF                                        Non‐cancer
       Exposure Media             Receptor Population                        Exposure/Disturbance Description                 Wood Source                                            ED                Cancer Risk
                                                                                                                                                 Conc. (PCME (hours/     (days/               TWF                       HQ
                                                                                                                                                            +                      (years)
                                                                                                                                                   LA s/cc)    day)       year)

                                                                                                                        Forest, near                   ‐‐‐       ‐‐‐       ‐‐‐       ‐‐‐       ‐‐‐         ‐‐‐           ‐‐‐
                                                                 Wood harvesting (Felling trees, de‐limbing, cutting,
                                        Resident                                                                        Forest, intermed.            0.0011       5        5         20      0.00082     1E‐07          0.01
                                                                 stacking firewood)
                                                                                                                        Forest, far                 0.00014       5        5         20      0.00082     2E‐08         0.001
                                                                 Hand‐felling trees                                     ~1 mile from mine            0.0034       8        8         6       0.00063     4E‐07          0.02
                                                                 Hooking/skidding, processing timber                    ~1 mile from mine            0.105       8         8         12      0.0013      2E‐05           1
                                                                 Mechanical Processing                                  ~1 mile from mine            0.002       8         8         12      0.0013      3E‐07          0.02
                                                                 Site restoration                                       ~1 mile from mine            0.032       8         8         12      0.0013      7E‐06          0.4
                                                                 Simulated milling (chipping)                           ~1 mile from mine            0.0068      8         8         12      0.0013      1E‐06          0.1
                                     Outdoor Worker
    Outdoor air, during bark                                     Hand Felling                                           ~4 miles from mine           0.0022       8        8         6       0.0006      2E‐07          0.02
                                   (commercial logger)
         disturbances                                            Skidding/Hooking                                       ~4 miles from mine          0.00065       8        8         12      0.0013      1E‐07         0.009
                                                                 Mechanical Processing                                  ~4 miles from mine             0          8        8         12      0.0013      0E+00           0
                                                                 Cutting slabs (pre‐milling)                            ~4 miles from mine             0          8        8         12      0.0013      0E+00           0
                                                                 Simulated milling (chipping)                           ~4 miles from mine             0         8         8         12      0.0013      0E+00           0
                                                                 Site Restoration                                       ~4 miles from mine           0.0040      8         8         12      0.0013      8E‐07          0.06
                               Outdoor Worker (at landfill)      Chipping wood waste piles                              various                        0         4         90        25       0.015      0E+00           0
                                                                                                                        Forest, near                   ‐‐‐       ‐‐‐       ‐‐‐       ‐‐‐       ‐‐‐         ‐‐‐          ‐‐‐
                                     Outdoor Worker              Forest management (Road maintenance, tree thinning,
                                                                                                                        Forest, intermed.           0.00032      4         15        5       0.00049     3E‐08         0.002
                                      (USFS worker)              forest surveying)
                                                                                                                        Forest, far                 0.00020      4         15        5       0.00049     2E‐08         0.001
      Outdoor air, during       Outdoor Worker (at OU5)          Woodchip/waste bark pile disturbances                  various                        0          4       135        7       0.0062      0E+00           0
       woodchip/mulch
        disturbances                    Resident                 Woodchip/mulch disturbances during gardening           various                        0          1        20        22      0.00072     0E+00           0
                                                                                                                        ~1 mile from mine             0.14      0.25       24        22      0.00022     5E‐06          0.3
Outdoor Air, during wood‐
                                        Resident                 Emptying woodstove ash after burning firewood          Flower Creek                 0.0074     0.25       24        22      0.00022     3E‐07          0.02
derived ash disturbances
                                                                                                                        Bear Breek                   0.0029     0.25       24        22      0.00022     1E‐07         0.007
+
  Concentrations have been adjusted to account for preparation method (see Section 2.3.4)
‐‐‐ = No ABS air samples have been collected within two miles from the mine for this scenario

*Distances from the mine are defined as follows:                                                                        Notes:
 Forest, near: within two miles from the mine                                                                           Conc. ‐ concentration                 LA ‐ Libby amphibole asbestos
 Forest, intermed.: between two and six miles from the mine.                                                            CTE ‐ central tendency exposure       OU ‐ operable unit
 Forest, far: greater than or equal to six miles from the mine                                                          ED ‐ exposure duration                PCME ‐ phase contrast microscopy ‐ equivalent
 Flower Creek: approximately six miles from the mine                                                                    EF ‐ exposure frequency               RME ‐ reasonable maximum exposure
 Bear Breek: approximately 10 miles from the mine                                                                       EPC ‐ exposure point concentration    s/cc ‐ structures per cubic centimeter
                                                                                                                        ET ‐ exposure time                    TWF ‐ time‐weighting factor
                                                                                                                        HQ ‐ hazard quotient                  USFS ‐ United States Forest Service




                                                                                                                                                                                                                                  Page 2 of 2
                            Case 01-01139-AMC                                 Doc 33111-20                     Filed 08/26/19               Page 92 of 92


TABLE 8‐6
Estimated Risks from Exposure to LA During Fire‐Related Activities
Libby Asbestos Superfund Site

Panel A: Risk Estimates Based on RME Exposure Parameters
                                                                                                                    EPC                Exposure Parameters
                                                                                                                  Mean Air      ET         EF                                          Non‐
     Exposure Media       Receptor Population        Exposure/Disturbance Description            Wood Source                                        ED                 Cancer Risk
                                                                                                                 Conc. (PCME (hours/     (days/               TWF                    cancer HQ
                                                                                                                                                  (years)
                                                                                                                   LA s/cc)+   day)       year)

                                                 During burn (personal air)                ~1 mile from mine        0.078       3          7        25       0.00086     1E‐05          0.7
                            Outdoor Worker
                           (firefighter during   During dry mop‐up                         ~1 mile from mine        0.75        2          7        25       0.00057     7E‐05           5
                            understory burn)
                                                 During wet mop‐up                         ~1 mile from mine        0.18        2          7        25       0.00057     2E‐05           1
                           Resident (during
                                                 During burn (200‐ft monitor)              ~1 mile from mine       0.00052     24          8        52        0.016      1E‐06         0.09
    Outdoor air, during    understory burn)
    simulated burning                            Building slashpile                        ~1 mile from mine        0.12        8         10        10       0.0013      3E‐05           2
        activities          Outdoor Worker    During burn (personal air)                   ~1 mile from mine        0.011       4         10        10       0.00065     1E‐06         0.08
                          (USFS worker during
                             slashpile burn)  During dry mop‐up                            ~1 mile from mine        0.13        2         10        10       0.00033     7E‐06          0.5
                                                 During wet mop‐up                         ~1 mile from mine        0.068       2         10        10       0.00033     4E‐06          0.2
                            Resident (during
                                                 During burn (200‐ft monitor)              ~1 mile from mine       0.00047     24          8        52        0.016      1E‐06         0.09
                             slashpile burn)
                               Resident          Downwind stations during wildfire         Souse Gulch               0         24          8        52        0.016      0E+00           0
    Outdoor air, during
                                                 Ground‐based firefighter activities       Souse Gulch             0.00031     15         39        25        0.024      1E‐06         0.08
     authetic wildfire      Outdoor Worker
                              (firefighter)
                                                 Air‐based wildfire suppression**          Souse Gulch               0         15         39        25        0.024      0E+00           0


Panel B: Risk Estimates Based on CTE Exposure Parameters
                                                                                                                    EPC                Exposure Parameters
                                                                                                                  Mean Air      ET         EF                                          Non‐
     Exposure Media       Receptor Population        Exposure/Disturbance Description            Wood Source                                        ED                 Cancer Risk
                                                                                                                 Conc. (PCME (hours/     (days/               TWF                    cancer HQ
                                                                                                                            +                     (years)
                                                                                                                   LA s/cc)    day)       year)

                                                 During burn (personal air)                ~1 mile from mine        0.078       3          2        25       0.00024     3E‐06          0.2
                            Outdoor Worker
                           (firefighter during   During dry mop‐up                         ~1 mile from mine        0.75        2          2        25       0.00016     2E‐05           1
                            understory burn)
                                                 During wet mop‐up                         ~1 mile from mine        0.18        2          2        25       0.00016     5E‐06          0.3
                           Resident (during
                                                 During burn (200‐ft monitor)              ~1 mile from mine       0.00052     24          3        22       0.0026      2E‐07         0.01
                           understory burn)
    Outdoor air, during
                                                 Building slashpile                        ~1 mile from mine        0.12        8          5        5        0.00033     7E‐06          0.4
     burning activities
                            Outdoor Worker    During burn (personal air)                   ~1 mile from mine        0.011       4          5        5        0.00016     3E‐07         0.02
                          (USFS worker during
                             slashpile burn)  During dry mop‐up                            ~1 mile from mine        0.13        2          5        5       0.000082     2E‐06          0.1
                                                 During wet mop‐up                         ~1 mile from mine        0.068       2          5        5       0.000082     9E‐07         0.06
                            Resident (during
                                                 During burn (200‐ft monitor)              ~1 mile from mine       0.00047     24          3        25       0.0029      2E‐07         0.02
                             slashpile burn)
                               Resident          Downwind stations during wildfire         Souse Gulch               0         24          3        22       0.0026      0E+00           0
    Outdoor air, during
                                                 Ground‐based firefighter activities       Souse Gulch             0.00031      8          8        25       0.0026      1E‐07         0.009
     authetic wildfire      Outdoor Worker
                              (firefighter)
                                                 Air‐based wildfire suppression**          Souse Gulch               0          8          8        25       0.0026      0E+00           0
+
 Concentrations have been adjusted to account for preparation method (see Section 2.3.4)
**Monitor was placed in the cockpit of the responding helicopter

Notes:
Conc. ‐ concentration                            LA ‐ Libby amphibole asbestos
CTE ‐ central tendency exposure                  OU ‐ operable unit
ED ‐ exposure duration                           PCME ‐ phase contrast microscopy ‐ equivalent
EF ‐ exposure frequency                          RME ‐ reasonable maximum exposure
EPC ‐ exposure point concentration               s/cc ‐ structures per cubic centimeter
ET ‐ exposure time                               TWF ‐ time‐weighting factor
HQ ‐ hazard quotient                             USFS ‐ United States Forest Service




                                                                                                                                                                                         Page 1 of 1
